Exhibit 10.1

Execution Version

 

 

 

$1,100,000,000

CREDIT AGREEMENT

dated as of

July 2, 2013

among

SERVICE CORPORATION INTERNATIONAL,

as Borrower,

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

BANK OF AMERICA, N.A.,

WELLS FARGO BANK, NATIONAL ASSOCIATION

and

SUNTRUST BANK,

as Co-Syndication Agents

and

BBVA COMPASS

and

THE BANK OF NOVA SCOTIA,

as Co-Documentation Agents

 

 

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

WELLS FARGO SECURITIES, LLC,

as Joint Bookrunners and Joint Lead Arrangers

 

 

 

Andrews Kurth LLP

Counsel to the Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1   

Section 1.01

  Defined Terms      1   

Section 1.02

  Classification of Loans and Borrowings      23   

Section 1.03

  Terms Generally      23   

Section 1.04

  Accounting Terms; GAAP      23   

ARTICLE II THE CREDITS

     24   

Section 2.01

  Commitments      24   

Section 2.02

  Loans and Borrowings      24   

Section 2.03

  Requests for Borrowings      25   

Section 2.04

  Swingline Loans      26   

Section 2.05

  Letters of Credit      27   

Section 2.06

  Funding of Borrowings      31   

Section 2.07

  Interest Elections      32   

Section 2.08

  Termination and Reduction of Commitments      33   

Section 2.09

  Repayment of Loans; Evidence of Debt      34   

Section 2.10

  Optional Prepayment of Loans      35   

Section 2.11

  Mandatory Prepayment of Term Loans      35   

Section 2.12

  Fees      36   

Section 2.13

  Interest      38   

Section 2.14

  Alternate Rate of Interest      38   

Section 2.15

  Increased Costs      39   

Section 2.16

  Break Funding Payments      40   

Section 2.17

  Taxes      41   

Section 2.18

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      44   

Section 2.19

  Mitigation Obligations; Replacement of Lenders      46   

Section 2.20

  Increase in the Revolving Commitments      47   

Section 2.21

  Cash Collateral      48   

Section 2.22

  Defaulting Lenders      49   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     52   

Section 3.01

  Organization; Powers      52   

Section 3.02

  Authorization; Enforceability      52   

Section 3.03

  Governmental Approvals; No Conflicts      52   

Section 3.04

  Financial Condition; No Material Adverse Change      52   

Section 3.05

  Properties      53   

Section 3.06

  Litigation and Environmental Matters      53   

Section 3.07

  Compliance with Laws and Agreements      53   

Section 3.08

  Investment Company Status      53   

Section 3.09

  Taxes      54   

Section 3.10

  ERISA      54   

Section 3.11

  Disclosure      54   

 

-i-



--------------------------------------------------------------------------------

Section 3.12

  Subsidiaries      54   

Section 3.13

  Margin Stock      55   

Section 3.14

  Use of Proceeds      55   

Section 3.15

  Solvency      55   

ARTICLE IV CONDITIONS

     55   

Section 4.01

  Effective Date      55   

Section 4.02

  Each Credit Event      57   

Section 4.03

  Credit Events on the Acquisition Closing Date      57   

ARTICLE V AFFIRMATIVE COVENANTS

     59   

Section 5.01

  Financial Statements; Ratings Change and Other Information      59   

Section 5.02

  Notices of Material Events      60   

Section 5.03

  Existence; Conduct of Business      61   

Section 5.04

  Payment of Obligations      61   

Section 5.05

  Maintenance of Properties      61   

Section 5.06

  Books and Records; Inspection Rights      61   

Section 5.07

  Compliance with Laws      61   

Section 5.08

  Use of Proceeds and Letters of Credit      62   

Section 5.09

  Insurance      62   

Section 5.10

  Required Guarantors      62   

ARTICLE VI NEGATIVE COVENANTS

     62   

Section 6.01

  Indebtedness Covenant      63   

Section 6.02

  Limit on Preferred Equity Issuance      65   

Section 6.03

  Lien Covenant      65   

Section 6.04

  Sale and Leaseback Transactions      66   

Section 6.05

  Limitation on Fundamental Changes      66   

Section 6.06

  Restrictions on Investments, Loans, Advances, Guarantees and Acquisitions     
67   

Section 6.07

  Limitation on Asset Sales      69   

Section 6.08

  Swap Agreements      69   

Section 6.09

  Limitation on Restricted Payments; Limitation on Payments of Indebtedness     
70   

Section 6.10

  Restrictions on Transactions with Affiliates      71   

Section 6.11

  Restrictions on Restrictive Agreements      72   

Section 6.12

  Financial Covenants      72   

ARTICLE VII EVENTS OF DEFAULT

     73   

ARTICLE VIII THE ADMINISTRATIVE AGENT

     76   

ARTICLE IX MISCELLANEOUS

     78   

Section 9.01

  Notices      78   

Section 9.02

  Waivers; Amendments; Release of Guarantors      78   

Section 9.03

  Expenses; Indemnity; Damage Waiver      80   

Section 9.04

  Successors and Assigns      81   

 

-ii-



--------------------------------------------------------------------------------

Section 9.05

  Survival      85   

Section 9.06

  Counterparts; Integration; Effectiveness      85   

Section 9.07

  Severability      86   

Section 9.08

  Right of Setoff      86   

Section 9.09

  Governing Law; Jurisdiction; Consent to Service of Process      86   

Section 9.10

  WAIVER OF JURY TRIAL      87   

Section 9.11

  Headings      87   

Section 9.12

  Confidentiality      87   

Section 9.13

  Interest Rate Limitation      88   

Section 9.14

  USA Patriot Act      89   

Section 9.15

  Joinder of Borrower to Guarantee Agreement      89   

Section 9.16

  FINAL AGREEMENT OF THE PARTIES      89   

 

-iii-



--------------------------------------------------------------------------------

EXHIBITS:

 

Exhibit 1.01A    Form of Borrowing Request Exhibit 1.01B    Form of Guarantee
Agreement Exhibit 1.01C-1    Form of Revolving Note Exhibit 1.01C-2    Form of
Term Note Exhibit 2.17A    U.S. Tax Compliance Certificate (For Foreign Lenders
that are not Partnerships for U.S. Federal Income Tax Purposes) Exhibit 2.17B   
U.S. Tax Compliance Certificate (For Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes) Exhibit 2.17C    U.S. Tax
Compliance Certificate (For Foreign Participants that are Partnerships for U.S.
Federal Income Tax Purposes) Exhibit 2.17D    U.S. Tax Compliance Certificate
(For Foreign Lenders that are Partnerships for U.S. Federal Income Tax Purposes)
Exhibit 5.01    Form of Compliance Certificate Exhibit 9.04    Form of
Assignment and Assumption

SCHEDULES:

 

Schedule 2.01    Commitments Schedule 2.05(k)    Existing Letters of Credit
Schedule 3.06    Disclosed Matters Schedule 3.12    List of Subsidiaries
Schedule 6.01(b)    Existing Indebtedness Schedule 6.03(b)    Existing Liens
Schedule 6.06(b)    Existing Investments Schedule 6.11    Restrictive Agreements

 

-iv-



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT (this “Agreement”), dated as of July 2, 2013, is entered
into among Service Corporation International, a Texas corporation, the Lenders
party hereto, JPMorgan Chase Bank, N.A., as Administrative Agent, Bank of
America, N.A., Wells Fargo Bank, National Association and SunTrust Bank, as
Co-Syndication Agents, and Compass Bank and The Bank of Nova Scotia, as
Co-Documentation Agents.

The parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01 Defined Terms». As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition Closing Date” means the date (if ever) on which the Stewart
Acquisition is consummated.

“Acquisition Sub” means Rio Acquisition Corp., a Delaware corporation and a
wholly-owned Subsidiary.

“Acquisition Termination Date” means the date (if ever) on which the Stewart
Acquisition Agreement is terminated pursuant to the terms thereof.

“Adjusted LIBO Rate” means, for any day, with respect to any Eurodollar
Borrowing for any Interest Period, an interest rate per annum (rounded upwards,
if necessary, to the next 1/100 of 1%) equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.

“Adjusted One Month LIBO Rate” means an interest rate per annum equal to the sum
of (i) 1.00% per annum plus (ii) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day).

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.



--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted One Month LIBO
Rate. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted One Month LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, Federal Funds Effective Rate or Adjusted One Month LIBO Rate,
respectively.

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the facility fees payable hereunder, as the
case may be, the Applicable Margin per annum set forth below under the caption
“ABR Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case may be,
based upon the Leverage Ratio:

 

CATEGORY

  

LEVERAGE RATIO:

   ABR
SPREAD     EURODOLLAR
SPREAD     COMMITMENT
FEE RATE  

I

   ³ 4.00 TO 1.00      1.25 %      2.25 %      0.40 % 

II

   ³ 3.50 TO 1.00 BUT < 4.00 TO 1.00      1.00 %      2.00 %      0.35 % 

III

   ³ 3.00 TO 1.00 BUT < 3.50 TO 1.00      0.75 %      1.75 %      0.30 % 

IV

   ³ 2.50 TO 1.00 BUT <3.00 TO 1.00      0.50 %      1.50 %      0.25 % 

V

   < 2.50 TO 1.00      0.25 %      1.25 %      0.20 % 

For purposes of the foregoing, each change in the Applicable Margin resulting
from a change in the Leverage Ratio shall be effective during the period
commencing on and including the date of delivery to the Administrative Agent of
such consolidated financial statements and corresponding compliance certificate
indicating such change and ending on the date immediately preceding the
effective date of the next such change; provided that the Leverage Ratio shall
be deemed to be in Category I at any time (a) that an Event of Default has
occurred and is continuing or (b) at the option of the Administrative Agent or
at the request of the Required Lenders if the Borrower fails to deliver the
consolidated financial statements and corresponding compliance certificate
required to be delivered by it pursuant to Section 5.01(a) or Section 5.01(b),
as applicable, and Section 5.01(c), during the period from the expiration of the
time for delivery thereof until such consolidated financial statements and
certificate are delivered. In the event that any financial statement or
certificate delivered pursuant to Section 5.01(a) or Section 5.01(b), as
applicable, or Section 5.01(c) is shown to be inaccurate when delivered
(regardless of whether the Commitments are in effect when such inaccuracy is
discovered) and such inaccuracy, if corrected, would have led to the application
of a higher Applicable Margin for any such period (an “Applicable Period”) than
the Applicable Margin applied for such Applicable Period, and only in such case,
then the Borrower shall immediately (i) deliver to the Administrative Agent
corrected financial statements for such Applicable Period, (ii) determine the
Applicable Margin for such Applicable Period based upon the corrected financial
statements and (iii) immediately pay to the Administrative Agent the accrued
additional interest owning as a result of such increased Applicable Margin for
such Applicable Period. This

 

-2-



--------------------------------------------------------------------------------

provision is in addition to the rights of the Administrative Agent and the
Lenders with respect to Section 2.13(c) and their other respective rights under
this Agreement and shall not limit the right of the Administrative Agent to
declare an Event of Default. Financial statements shall not be deemed to be
“inaccurate” solely because the same are subsequently restated to reflect
changes in GAAP.

“Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment; provided that in the case of Section 2.22 when a
Defaulting Lender shall exist, “Applicable Percentage” shall mean the percentage
of the total Revolving Commitments (disregarding any Defaulting Lender’s
Revolving Commitment) represented by such Lender’s Revolving Commitment. If the
Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Commitments most recently in effect, giving
effect to any assignments and to any Lender’s status as a Defaulting Lender at
the time of determination.

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit 9.04 or any other form approved by the Administrative Agent.

“Bank Products” means each and any of the following bank services provided to
any Loan Party by a Lender or any of its Affiliates: (a) commercial credit
cards, (b) commercial checking accounts, (c) stored value cards and (d) treasury
management services (including, without limitation, controlled disbursements,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Service Corporation International, a Texas corporation.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) Term Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect, or (c) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Borrowing
substantially in the form of Exhibit 1.01A.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas or New York, New York are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

 

-3-



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Bank or the
Revolving Lenders, as collateral for LC Exposure or obligations of Revolving
Lenders to fund participations in respect of Letters of Credit, cash or deposit
account balances or, if the Administrative Agent and the Issuing Bank shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Bank. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Interest Expense” means interest expense determined under GAAP, less
amortization of deferred loan costs and original issue discounts.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Effective Date) of Equity
Interests representing more than 25% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower
(including Equity Interests referenced in (d) below); (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Borrower by Persons who were neither (i) nominated by the board of directors of
the Borrower nor (ii) appointed by directors so nominated; (c) the acquisition
of direct or indirect Control of the Borrower by any Person or group, or (d) any
event that gives holders of preferred Equity Interests or other securities
issued pursuant to any shareholders’ rights plan of the Borrower the right to
purchase or to convert such securities to more than 25% of the aggregate (less
the percentage of Equity Interests referenced in (a) above held by the holders
of such preferred Equity Interests) voting Equity Interests of the Borrower.

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking into effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority; provided, however, that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.

 

-4-



--------------------------------------------------------------------------------

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans, and when used in reference to any Commitment, refers to whether
such Commitment is a Revolving Commitment or Term Loan Commitment.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means a Revolving Commitment or a Term Commitment or any
combination thereof (as the context may require).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means EBITDA for the Borrower and the Subsidiaries on a
consolidated basis.

“Consolidated Interest Expense” means, for any period, the actual Cash Interest
Expense (including imputed interest expense in respect of Capital Lease
Obligations) paid or accrued by the Borrower and the Subsidiaries during such
period.

“Consolidated Operating Income” means, for any period, the operating income or
loss of the Borrower and the Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Debt Securities” means senior notes, senior subordinated notes and/or other
debt securities issued and sold by the Borrower in a public offering or in a
Rule 144A or other private placement.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

-5-



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is a result of such Lender’s determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect to its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, the Issuing Bank, the Swingline Lender
or any Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to that
effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.22(b)) upon delivery of written
notice of such determination to the Borrower, the Issuing Bank, the Swingline
Lender and each Lender.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“EBITDA” means, for any period, without duplication, for the Borrower and the
Subsidiaries, Consolidated Operating Income

(i) minus any gains or plus any losses on sales and impairments of assets, to
the extent included in Consolidated Operating Income;

 

-6-



--------------------------------------------------------------------------------

(ii) plus depreciation and amortization (to the extent included in operating
expenses and excluding amortization of deferred loan costs);

(iii) plus non-cash stock compensation expense/amortization (to the extent
included in operating expenses);

(iv) plus rent expense in previous periods associated with assets later
capitalized with on-balance sheet debt;

(v) plus (A) actual non-recurring cash expenses incurred and related to any
acquisition to the extent included in operating expenses and not to exceed
$40,000,000 in aggregate in any 12 month period, including expenses within the
first 24 months after the related acquisition, such as, but not limited to,
severance of management and employees, termination costs and buyouts of
contracts and lease agreements, conversions of computer systems and networks,
transfer of documents and other assets, legal and advisory fees directly related
to such acquisition and the financing thereof, and other items reasonably
incurred of a similar nature and (B) non-cash acquisition expenses that would
not otherwise be picked up in other non-cash addbacks to EBITDA;

(vi) minus expenses attributable to surety premiums;

(vii) minus Pro Forma Divested EBITDA (to the extent positive and previously
included in operating income) or plus Pro Forma Divested EBITDA (to the extent
negative and previously included in operating income);

(viii) plus EBITDA of any acquired operations in the period from the beginning
of the period for which EBITDA is to be determined to the date of such
acquisition;

(ix) plus EBITDA of discontinued operations still owned (to the extent positive)
and minus EBITDA of discontinued operations still owned (to the extent
negative);

(x) plus net cash flow from/to non-consolidated joint ventures to the extent
received/paid in cash;

(xi) plus non-recurring and non-cash expenses (to the extent included in
operating expenses) and minus non-recurring and non-cash income (to the extent
included in operating income);

(xii) plus, within 24 months after the Acquisition Closing Date, actual
non-recurring cash expenses incurred and related to the Stewart Acquisition to
the extent included in operating expenses and not to exceed $75,000,000 in the
aggregate; and

(xiii) plus readily identifiable cost savings and other synergies that are
related to the Stewart Acquisition or Permitted Acquisitions that have been
consummated and that are to be recognized within 12 months after the calculation
date, to the extent not already included in the calculation of EBITDA, not to
exceed $50,000,000 in the aggregate in any 12 month period.

 

-7-



--------------------------------------------------------------------------------

Upon request by the Administrative Agent, the Borrower shall provide a
reasonably detailed itemization of amounts included in the calculation of EBITDA
pursuant to clauses (xii) and (xiii) above.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02), which
date is the date of this Agreement.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived or the Stewart Acquisition
and the transactions contemplated thereby); (b) the existence with respect to
any Plan of an “accumulated funding deficiency” (as defined in Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of

 

-8-



--------------------------------------------------------------------------------

its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Escrow Termination Date” means the date after the Acquisition Termination Date
when the proceeds of the New Debt Securities are released from escrow thereof.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Subsidiaries” means (a) Wilson Financial Group and each Subsidiary
thereof; (b) Neptune Society, Inc. and each Subsidiary thereof; (c) SCI
International, LLC; (d) Alderwoods Group, LLC; (e) ECI Capital Corporation;
(f) SCI Cerberus, LLC; (g) Investors Trust, Inc., for so long as it is a
regulated trust company; (h) West Lawn Cemetery, for so long as it is subject to
regulatory restrictions prohibiting the execution of a Guarantee Agreement;
(i) each of Fine Finishes, Inc. and Taylor M. Simpson Co., for so long as it is
inactive; (j) each of Lake Lawn Park, LLC, Rest Hills Memorial Park, Inc. and
Heaven’s Pets at Lakelawn Metairie, LLC, for so long as it is an immaterial
non-wholly owned Domestic Subsidiary of Stewart Enterprises; (k) any future
Domestic Subsidiary of Stewart Enterprises (i) for so long as it is subject to
regulatory restrictions that prohibit the execution of a Guarantee Agreement or
(ii) that is an immaterial non-wholly owned Domestic Subsidiary of Stewart
Enterprises, each as certified to the Administrative Agent pursuant to a
certificate of a Financial Officer or other executive officer of the Borrower;
(l) any Domestic Subsidiary (i) that is treated as a disregarded entity for U.S.
federal income tax purposes, (ii) the primary asset of which consists of Equity
Interests in any Foreign Subsidiary and (iii) that has no outstanding Guarantee
of Indebtedness of the Borrower or any Domestic Subsidiary; and (m) any Managed
Entity.

“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of such Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guarantee
of such Guarantor becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee is or becomes illegal.

 

-9-



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.17(g) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Existing Letters of Credit” means those letters of credit described on Schedule
2.05(k) and, from and after the Acquisition Closing Date, those letters of
credit issued by Bank of America, N.A., naming Stewart Enterprises or one of its
subsidiaries as account party and that are outstanding as of the Acquisition
Closing Date.

“FATCA” means Sections 1471 through 1474 of the Code as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Foreign Lender” means any Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary organized under the laws of a
jurisdiction other than the United States or any of its territories or
possessions or any political subdivision thereof. For the avoidance of doubt,
the Commonwealth of Puerto Rico is not a territory, possession or political
subdivision of the United States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the LC Exposure at such time other than LC Exposure as to which such Defaulting
Lender’s participation

 

-10-



--------------------------------------------------------------------------------

obligation has been reallocated to other Revolving Lenders or Cash
Collateralized in accordance with the terms hereof and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Applicable Percentage of the
Swingline Exposure at such time other than Swingline Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Revolving Lenders.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantee Agreement” means the Guarantee of the Guarantors, substantially in
the form of Exhibit 1.01B hereto, guaranteeing the Obligations.

“Guarantors” means all Domestic Subsidiaries of the Borrower, other than the
Excluded Subsidiaries, and any other Subsidiary required to execute a Guaranty
Agreement pursuant to Section 5.10.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Increasing Revolving Lender” has the meaning set forth in Section 2.20.

 

-11-



--------------------------------------------------------------------------------

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Interest Coverage Ratio” means the ratio of Consolidated EBITDA to Consolidated
Interest Expense, in each case, for the immediately preceding four (4) fiscal
quarters.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

 

-12-



--------------------------------------------------------------------------------

“Issuing Bank” means JPMorgan Chase Bank, N.A. and any Lender that is an issuing
bank with respect to the Existing Letters of Credit, each in its capacity as the
issuer of Letters of Credit hereunder, and their successors in such capacity as
provided in Section 2.05(i). The Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of the Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be its Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Leverage Ratio” means, on any date, the ratio of (a) the difference of
(1) Total Debt minus (2) all unrestricted cash on hand of said Persons to
(b) Consolidated EBITDA for the immediately preceding four (4) fiscal quarters.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR1 Page (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate rounded upwards, if necessary, to the
next 1/100 of 1% at which dollar deposits of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title

 

-13-



--------------------------------------------------------------------------------

retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.

“Loan Documents” means this Agreement, the Notes, the Guarantee Agreement and
any other documents executed in connection herewith or therewith.

“Loan Parties” means the Borrower and the Guarantors.

“Loans” means the Revolving Loans, the Term Loans and the Swingline Loans.

“Managed Entity” means any Domestic Subsidiary

(a) that is subject to an agreement with a Guarantor, pursuant to which

(i) such Guarantor (A) operates such Domestic Subsidiary, (B) leases assets to
such Domestic Subsidiary and/or (C) provides consulting, sales, marketing,
accounting and/or management services to such Domestic Subsidiary and

(ii) such Domestic Subsidiary is obligated to pay such Guarantor all or
substantially all of such Domestic Subsidiary’s earnings in consideration for
such Guarantor’s performance of its obligations thereunder, if

(b) the Borrower is not the direct or indirect legal owner of a majority of the
Equity Interests (if any) issued by such Domestic Subsidiary.

“Marketed EBITDA” means the trailing 12-month EBITDA figure disclosed to
potential buyers preceding the sale of an operation or a Subsidiary.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower and the Subsidiaries taken as a whole, (b) the ability of the Borrower
to perform any of its obligations under this Agreement or (c) the rights of or
benefits available to the Lenders under this Agreement.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and the Subsidiaries in an aggregate principal amount
exceeding $30,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Maturity Date” means the fifth anniversary of the Effective Date.

“Moody’s” means Moody’s Investors Service, Inc.

 

-14-



--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Proceeds” means, as applicable, (a) with respect to any Non-Ordinary
Course Disposition, the gross proceeds received by the Borrower or any of its
Subsidiaries therefrom (including any cash, cash equivalents, cash payments
pursuant to, or by monetization of, a note receivable or otherwise, as and when
received) less the sum of (i) all Taxes owing to a Governmental Authority as a
result of such transaction, (ii) all reasonable and customary out-of-pocket fees
and expenses incurred in connection with such transaction or event and (iii) the
principal amount of, premium, if any, and interest on any Indebtedness secured
by a Lien on the asset (or a portion thereof) disposed of, which Indebtedness is
required to be repaid in connection with such transaction or event, and (b) with
respect to any issuance or incurrence of Indebtedness, the gross cash proceeds
received by the Borrower or any of its Subsidiaries therefrom less all
reasonable and customary out-of-pocket legal, underwriting and other fees and
expenses incurred in connection therewith.

“New Debt Securities” means Debt Securities issued from and after June 10, 2013
but prior to the earlier of the Acquisition Closing Date and the Acquisition
Termination Date, provided that the proceeds thereof shall be held in escrow to
be used to fund the Stewart Acquisition or, if the Acquisition Termination Date
occurs, to repay the New Debt Securities.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with Section 9.02 and (b) has been approved by the Required Lenders,
Required Revolving Lenders or Required Term Loan Lenders, as applicable.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Guarantors” means the Foreign Subsidiaries and the Excluded Subsidiaries,
except such Subsidiaries (if any) that are Guarantors.

“Non-Ordinary Course Disposition” means any sale, transfer, lease or other
disposition of assets by the Borrower or any of its Subsidiaries (including,
without limitation, any disposition occurring as a result of a casualty or
condemnation event) not in the ordinary course of its business; provided that
any transaction between or among the Borrower and its Subsidiaries shall not be
a “Non-Ordinary Course Disposition.”

“Note” means the promissory notes substantially in the form of Exhibit 1.01C
executed by the Borrower to the order of a Lender, partially evidencing the
Obligations.

“Obligations” means (a) the due and punctual payment by the Borrower or the
applicable Loan Parties of (i) the principal of and premium, if any, and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrower under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of

 

-15-



--------------------------------------------------------------------------------

reimbursement of disbursements, interest thereon and obligations to provide cash
collateral and (iii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Loan Parties to the
Administrative Agent, the Lenders, the Issuing Bank and the Swingline Lender
under this Agreement and the other Loan Documents, (b) the due and punctual
payment and performance of all covenants, agreements, obligations and
liabilities of the Loan Parties, monetary or otherwise, under or pursuant to
this Agreement and the other Loan Documents, (c) the due and punctual payment of
all obligations of the Loan Parties under each Swap Agreement entered into
(i) prior to the Effective Date with any counterparty that is a Lender (or an
Affiliate thereof) on the Effective Date or (ii) on or after the Effective Date
with any counterparty that is a Lender (or an Affiliate thereof) at the time
such Swap Agreement is entered into and (d) the due and punctual payment of all
obligations of the Loan Parties in respect of Bank Products; provided that only
with respect to any Guarantor the Obligations shall specifically exclude the
Excluded Swap Obligations of such Guarantor.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19(b)).

“Participant” has the meaning set forth in Section 9.04.

“Participant Register” has the meaning set forth in Section 9.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any acquisition (by merger or otherwise) by the
Borrower or a Subsidiary of all or substantially all the assets of, or all the
Equity Interests in, a Person or division or line of business of a Person, if
(a) immediately after giving effect thereto, no Default has occurred and is
continuing or would result therefrom, (b) the business of such acquired Person,
or such acquired business, is reasonably related to the business of the Borrower
on the Effective Date, (c) the requirements of Section 5.10 shall have been
satisfied within the time periods specified therein, (d) the Borrower and the
Subsidiaries are in compliance, on a pro forma basis after giving effect to such
acquisition, with Section 6.12(b), as if such acquisition had occurred on the
first day of the relevant period for testing compliance with such Section,

 

-16-



--------------------------------------------------------------------------------

(e) such acquisition has been approved by all necessary corporate and other
action by the Person so acquired or the Person selling the assets or other
property so acquired by the Borrower or such Subsidiary and (f) in the case of
any acquisition in which the aggregate consideration paid by the Borrower and
the Subsidiaries exceeds $30,000,000, the Borrower has delivered to the
Administrative Agent an officer’s certificate to the effect set forth in clauses
(a), (b), (c), (d) and (e) above, together with all financial information
reasonably requested by the Administrative Agent relating to the Person or
assets acquired and reasonably detailed calculations demonstrating the pro forma
Interest Coverage Ratio and pro forma Leverage Ratio, in each case, after giving
effect to such acquisition.

“Permitted Encumbrances” means:

(a) liens imposed by law for taxes that are not yet due or are being contested
in good faith, with adequate reserves, and the failure of such contest could not
reasonably be expected to result in a Material Adverse Effect;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in good faith, with adequate reserves and the failure of such contest
could not reasonably be expected to result in a Material Adverse Effect;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default; and

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any lien
securing Indebtedness.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America or Canada (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States of America or Canada), in each case maturing
within one year from the date of acquisition thereof;

 

-17-



--------------------------------------------------------------------------------

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of A2 or
better by S&P, P2 or better by Moody’s, or R1 “mid” or better by The Dominion
Bond Rating Service;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits (including eurodollar deposits) maturing within 180 days from the date
of acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any Lender or any domestic office of any
commercial bank organized under the laws of the United States of America or
Canada or any State or Province thereof which has a combined capital and surplus
and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P or Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000;

(f) investments in corporate debt securities (including loan participations)
that (a) mature within 60 days from the date of acquisition, and (b) are rated
BBB or better by S&P or Baa2 or better by Moody’s at the date of acquisition;

(g) investments in municipal securities or auction rate securities that are
rated AA or better by S&P or Aa or better by Moody’s, provided that the Borrower
has the right to put such securities back to the issuer or seller thereof at
least once every 60 days; and

(h) other investments in an amount not to exceed $10,000,000 in the aggregate at
any one time by Foreign Subsidiaries in certificates of deposit, banker’s
acceptances and time deposits (or other substantially similar investments)
maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts (or other
substantially similar deposit accounts) issued or offered by, any foreign
commercial bank not organized under the laws of the United States of America or
Canada or any state or province thereof.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A., as its prime rate in effect at its
principal office in Houston, Texas; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

-18-



--------------------------------------------------------------------------------

“Pro Forma Divested EBITDA” means the total Marketed EBITDA from divested
operations included in Consolidated Operating Income in the preceding four
quarters before consideration of divestures.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders holding more than 50% of the sum
of (a) the aggregate principal amount of the Term Loans then outstanding (or, if
the Term Loans have not been funded yet, the aggregate Term Loan Commitments)
and (b) the total Revolving Commitments (or, if the Revolving Commitments have
terminated or expired, the Revolving Credit Exposures) at such time. The Term
Loans (or if the Term Loans have not been funded yet, the Term Loan Commitment)
and Revolving Commitment or Revolving Credit Exposure, as applicable, of any
Defaulting Lender, shall be disregarded in determining Required Lenders at any
time.

“Required Revolving Lenders” means, at any time, Revolving Lenders holding more
than 50% of the total Revolving Commitments (or, if the Revolving Commitments
have terminated or expired, the Revolving Credit Exposures) at such time. The
Revolving Commitment or Revolving Credit Exposure, as applicable, of any
Defaulting Lender, shall be disregarded in determining Required Revolving
Lenders at any time.

“Required Term Loan Lenders” means, at any time, Term Loan Lenders holding more
than 50% of the aggregate principal amount of the Term Loans then outstanding
(or, if the Term Loans have not been funded yet, the aggregate Term Loan
Commitments). The Term Loans (or if the Term Loans have not been funded yet, the
Term Loan Commitment) of any Defaulting Lender, shall be disregarded in
determining Required Term Loan Lenders at any time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or any option, warrant or other right to acquire any
such Equity Interests; provided that the term shall not include payments made to
the holders of Equity Interests in Stewart Enterprises made pursuant to the
Stewart Acquisition Agreement or payments made to the holders of the Stewart
Convertible Notes that remain outstanding after the Acquisition Closing Date in
lieu of the conversion thereof into Equity Interests in Stewart Enterprises.

 

-19-



--------------------------------------------------------------------------------

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Lender to make Revolving Loans including the acquisition of
participations in Letters of Credit and Swingline Loans hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08,
(b) increased from time to pursuant to Section 2.20and (c) reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04. The initial amount of each Revolving Lender’s Revolving Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Revolving Commitment, as applicable.
The initial aggregate amount of the Revolving Lenders’ Revolving Commitments is
$500,000,000.

“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum of the outstanding principal amount of such Revolving Lender’s
Revolving Loans and its LC Exposure and Swingline Exposure at such time.

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have been terminated, a Lender with Revolving Credit
Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

“S&P” means Standard & Poor’s Ratings Services, a division of McGraw Hill
Financial, Inc.

“Sale and Leaseback Transaction” means any arrangement whereby the Borrower or a
Subsidiary shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereinafter acquired, and thereafter rent
or lease from the buyer or transferee of the sold or transferred property that
it intends to use for substantially the same purpose or purposes as the property
sold or transferred.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Stewart Acquisition” means the acquisition of Equity Interests in Stewart
Enterprises in accordance with the Stewart Acquisition Agreement.

 

-20-



--------------------------------------------------------------------------------

“Stewart Acquisition Agreement” means that certain Agreement and Plan of Merger
dated as of May 28, 2013, among the Borrower, Acquisition Sub and Stewart
Enterprises, together with all schedules and exhibits thereto.

“Stewart Convertible Notes” means Stewart’s 3.125% Senior Convertible Notes due
2014 and 3.375% Senior Convertible Notes due 2016.

“Stewart Enterprises” means Stewart Enterprises, Inc., a Louisiana corporation.

“Stewart Indenture” means that certain Indenture dated as of April 18, 2011,
among Stewart Enterprises, the guarantors party thereto and U.S. Bank National
Association, as trustee.

“Stewart Notes” means the 6.50% Senior Notes due 2019 issued pursuant to the
Stewart Indenture.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise indicated,
“Subsidiary” shall mean a Subsidiary of the Borrower.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

 

-21-



--------------------------------------------------------------------------------

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term Loan” means a Loan made pursuant to Section 2.01(b).

“Term Loan Commitment” means, with respect to each Term Loan Lender, the
commitment of such Lender to make a Term Loan on the Acquisition Closing Date in
a principal amount not to exceed the amount set forth with respect to such
Lender on Schedule 2.01 under the caption “Term Loan Commitment”. The aggregate
amount of the Term Loan Lenders’ Term Loan Commitments is $600,000,000.

“Term Loan Availability Termination Date” means the earliest to occur of (a) the
consummation of the Stewart Acquisition, with or without the Term Loans, (b) the
termination of the Stewart Acquisition Agreement or (c) February 28, 2014.

“Term Loan Lender” means a Lender that has a Term Loan Commitment or an
outstanding Term Loan at such time.

“Total Debt” means the consolidated total Indebtedness of the Borrower and the
Subsidiaries; provided, however, that Indebtedness of the Borrower evidenced by
the New Debt Securities shall be excluded from the calculation of “Total Debt”
from and after the date of issuance thereof through the earlier of the
Acquisition Closing Date and the Escrow Termination Date.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

“Transportation Equipment Transactions” has the meaning assigned such term in
Section 6.01(e).

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(g).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

-22-



--------------------------------------------------------------------------------

“Withholding Agent” means any Loan Party and the Administrative Agent.

Section 1.02 Classification of Loans and Borrowings». For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”) Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

Section 1.03 Terms Generally». The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

Section 1.04 Accounting Terms; GAAP». Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, (a) Indebtedness of
the Borrower and the Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded, and (b) the
determination of whether a lease is to be treated as an operating lease or a
capital lease shall be made without giving effect to any change resulting from
the implementation of proposed Accounting Standards Update (ASU) Leases (Topic
840) issued August 17, 2010, or any successor proposal.

 

-23-



--------------------------------------------------------------------------------

ARTICLE II

The Credits

Section 2.01 Commitments».

(a) Subject to the terms and conditions set forth herein, each Revolving Lender
severally agrees to make Revolving Loans to the Borrower from time to time
during the Revolving Availability Period in an aggregate principal amount that
will not result in (a) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Revolving Commitment or (b) the sum of the total Revolving Credit
Exposures exceeding the total Revolving Commitments. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Revolving Loans.

(b) Subject to the terms and conditions set forth herein, each Term Loan Lender
severally agrees to make Term Loans to the Borrower on the Acquisition Closing
Date in a principal amount equal to such Lender’s Term Loan Commitment (or such
lesser amount as selected by the Borrower). Once repaid or prepaid, Term Loans
may not be reborrowed.

Section 2.02 Loans and Borrowings».

(a) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Revolving Lenders ratably in accordance with their
respective Revolving Commitments. Each Term Loan shall be made as part of a
Borrowing consisting of Term Loans made by the Term Loan Lenders ratably in
accordance with their respective Term Loan Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith;
provided that all Borrowings made on the Effective Date must be made as ABR
Borrowings, unless the Borrower shall have notified the Administrative Agent in
writing not later than 10:00 a.m., Houston time, three (3) Business Days before
the Effective Date of its election for the initial Borrowing to be a Eurodollar
Borrowing. Each Swingline Loan shall be an ABR Loan. Each Lender at its option
may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.

 

-24-



--------------------------------------------------------------------------------

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Revolving Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.05(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $100,000
and not less than $1,000,000. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of fifteen (15) Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.03 Requests for Borrowings». To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 10:00 a.m., Houston time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 11:00 a.m., Houston time, on the date of the
proposed Borrowing; provided that any such notice of an ABR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e) may be given not later than 10:00 a.m., Houston time, on the
date of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(a) the aggregate amount of the requested Borrowing;

(b) the date of such Borrowing, which shall be a Business Day;

(c) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(d) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(e) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.

 

-25-



--------------------------------------------------------------------------------

Section 2.04 Swingline Loans».

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower from time to time during the
Revolving Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $40,000,000 or (ii) the sum of the total
Revolving Credit Exposures exceeding the total Revolving Commitments; provided
that the Swingline Lender shall not be required to make a Swingline Loan to
refinance an outstanding Swingline Loan. Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrower may borrow, prepay
and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 3:00
p.m., Houston time, on the day of a proposed Swingline Loan. Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the Issuing Bank) by 4:00 p.m., Houston time, on the requested
date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., Houston time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Lenders will participate. Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each Revolving Lender, specifying in such notice such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Revolving Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of such Swingline Loan or Loans. Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it

 

-26-



--------------------------------------------------------------------------------

from the Revolving Lenders. The Administrative Agent shall notify the Borrower
of any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

Section 2.05 Letters of Credit».

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit for its own account, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Revolving Availability Period. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit; provided that (a) in the event of any
conflict between such application and this Agreement, this Agreement shall
control, and (b) any grant of a Lien contained in such application shall be
ineffective so long as this Agreement remains in place. A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed $175,000,000 and
(ii) the total Revolving Credit Exposures shall not exceed the total Revolving
Commitments.

 

-27-



--------------------------------------------------------------------------------

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date provided, a Letter of Credit may
provide for a later expiration date if, simultaneously with the issuance (or if
applicable, the renewal) thereof, the Borrower pledges to the Issuing Bank, in a
manner reasonably satisfactory to it, funds in an account with the Issuing Bank
equal to 105% of the face amount of such Letter of Credit.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 11:00 a.m., Houston time, on the date that such LC Disbursement is
made, if the Borrower shall have received notice of such LC Disbursement prior
to 9:00 a.m., Houston time, on such date, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than
11:00 a.m., Houston time, on (i) the Business Day that the Borrower receives
such notice, if such notice is received prior to 9:00 a.m., Houston time, on the
day of receipt, or (ii) the Business Day immediately following the day that the
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that, if such LC Disbursement is not less than
$1,000,000, the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or Section 2.04 that such
payment be financed with an ABR Revolving Borrowing or Swingline Loan in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing or Swingline Loan. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Revolving Lender of
the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt

 

-28-



--------------------------------------------------------------------------------

of such notice, each Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders), and the Administrative Agent shall promptly pay to the
Issuing Bank the amounts so received by it from the Revolving Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
Lenders and the Issuing Bank as their interests may appear. Any payment made by
a Revolving Lender pursuant to this paragraph to reimburse the Issuing Bank for
any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Revolving Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of negligence or willful misconduct on the part of the Issuing
Bank (as finally determined by a court of competent jurisdiction), the Issuing
Bank shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

-29-



--------------------------------------------------------------------------------

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed electronically or
by telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Revolving Lenders with respect to any such LC
Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Revolving Lenders of any such replacement of the Issuing Bank.
At the time any such replacement shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(c). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Revolving Lenders holding at least fifty percent
(50%) of the Revolving Commitments (or, if the maturity of the Loans has been
accelerated, Lenders with LC Exposure representing greater than 25% of the total
LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Revolving Lenders, an amount in cash equal to the LC Exposure as of such date
plus any accrued and unpaid interest

 

-30-



--------------------------------------------------------------------------------

thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing greater than 25% of the total
LC Exposure), be applied to satisfy other obligations of the Borrower to the
Lenders under this Agreement. If the Borrower is required to provide an amount
of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all Events of Default have been
cured or waived.

(k) Existing Letters of Credit. The Existing Letters of Credit will for all
purposes be considered Letters of Credit under this Agreement.

Section 2.06 Funding of Borrowings».

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 2:00 p.m.,
Houston time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.04. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in Houston and designated by the Borrower in the
applicable Borrowing Request; provided that ABR Revolving Loans made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such

 

-31-



--------------------------------------------------------------------------------

corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate as reasonably determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to such Borrowing (without any obligation to pay any break funding
payment under Section 2.16 in connection with such payment). If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing. If the Borrower pays such amount to
the Administrative Agent, it shall not relieve the defaulting Lender of its
legal responsibility for its default.

Section 2.07 Interest Elections».

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Loans, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

-32-



--------------------------------------------------------------------------------

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Revolving Lenders or the Required Term Loan Lenders (as applicable
to the Revolving Loans or Term Loans, respectively), so notifies the Borrower,
then, so long as an Event of Default is continuing (i) no outstanding Borrowing
may be converted to or continued as a Eurodollar Borrowing and (ii) unless
repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.

Section 2.08 Termination and Reduction of Commitments».

(a) Unless previously terminated, the Revolving Commitments shall automatically
terminate on the Maturity Date. The Term Loan Commitments shall automatically
terminate at 5:00 p.m., Houston time, on the Term Loan Availability Termination
Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans in accordance with Section 2.10, the Revolving Credit
Exposure would exceed the total Revolving Commitments; provided that for
purposes of this paragraph, the LC Exposure shall be deemed to be zero if there
exists either cash collateral equal to 105% of the LC Exposure or one or more
back-up letters of credit for the benefit of the Issuing Bank in form and
substance and issued by issuer(s) satisfactory to the Issuing Bank in its sole
discretion. Upon the provision of such cash collateral or back-up letters of
credit and the payment in full of all Obligations, then the Revolving Lenders
shall be released from their obligations under Section 2.05(d), and all letter
of credit fees accruing after the termination of the Commitments shall be for
the account of the Issuing Bank.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such

 

-33-



--------------------------------------------------------------------------------

election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Revolving Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Revolving
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Revolving Commitments shall be permanent. Each
reduction of the Revolving Commitments shall be made ratably among the Revolving
Lenders in accordance with their respective Revolving Commitments.

Section 2.09 Repayment of Loans; Evidence of Debt».

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Lender the then-unpaid
principal amount of each Revolving Loan on the Maturity Date, (ii) to the
Administrative Agent for the account of each Term Loan Lender (A) the principal
amount of the Term Loans in installments payable on the last day of each
calendar quarter during the term of this Agreement, commencing on the last day
of the first full calendar quarter after the Acquisition Closing Date, with such
installments being in the aggregate principal amount for all Term Loan Lenders
of (1) one and one-quarter percent (1.25%) of the original aggregate principal
amount of the Term Loans on the last day of each of the first four (4) full
calendar quarters after the Acquisition Closing Date, (2) two and one-half
percent (2.50%) of the original aggregate principal amount of the Term Loans on
the last day of each of the eight (8) calendar quarters immediately thereafter
and (3) three and three quarters percent (3.75%) of the original aggregate
principal amount of the Term Loans on the last day of each calendar quarter
thereafter and (B) the then-unpaid principal amount of the Term Loans on the
Maturity Date and (iii) subject to Section 2.04, to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.

(b) Each Lender shall maintain in accordance with its usual practice a record
evidencing the indebtedness of the Borrower to such Lender resulting from each
Loan made by such Lender, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain records in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

 

-34-



--------------------------------------------------------------------------------

(d) The entries made in the records maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a Note. In such
event, the Borrower shall prepare, execute and deliver to such Lender a Note
payable to the order of such Lender (or, if requested by such Lender, to such
Lender and its registered assigns). Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

Section 2.10 Optional Prepayment of Loans».

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section.

(b) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., Houston time, three Business
Days before the date of prepayment, (ii) in the case of prepayment of an ABR
Revolving Borrowing, not later than 11:00 a.m., Houston time, one Business Day
before the date of prepayment or (iii) in the case of prepayment of a Swingline
Loan, not later than 12:00 noon, Houston time, on the date of prepayment. Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Revolving Commitments as contemplated by Section 2.08,
then such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.08. Promptly following receipt of any such
notice, the Administrative Agent shall advise the applicable Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.02. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.

Section 2.11 Mandatory Prepayment of Term Loans».

(a) If the Borrower or any of its Subsidiaries receives Net Cash Proceeds from a
Non-Ordinary Course Disposition and the pro forma Leverage Ratio, after giving
effect to such Non-Ordinary Course Disposition (and all other appropriate pro
forma events), exceeds 3.75 to

 

-35-



--------------------------------------------------------------------------------

1.00, the Borrower shall prepay the Term Loans on a pro rata basis with the
Indebtedness described in and permitted under Section 6.01(l), within fifteen
(15) Business Days following the receipt thereof, in an amount equal to 100% of
such Net Cash Proceeds; provided that, to the extent such Net Cash Proceeds
exceed $200,000,000, the Borrower shall be permitted to reinvest such Net Cash
Proceeds to repair, replace or restore the assets disposed of pursuant to such
Non-Ordinary Course Disposition or reinvest such Net Cash Proceeds in productive
assets or properties or otherwise in the business of the Borrower or its
Subsidiaries (collectively, the “Reinvestment”) within one year after receipt of
such Net Cash Proceeds, in which case, the Borrower shall give the
Administrative Agent written notice (the “Reinvestment Notice”) thereof within
fifteen (15) Business Days following the receipt of such Net Cash Proceeds. If
the Borrower elects to use Net Cash Proceeds for Reinvestment pursuant to the
immediately preceding sentence, within one year following the date of the
Reinvestment Notice (the “Reinvestment Period”), the Borrower shall provide
evidence reasonably satisfactory to the Administrative Agent that such
Reinvestment has been completed on or before the end of the Reinvestment Period
and, to the extent such Reinvestment has not been completed, the Borrower shall
prepay the Term Loans in an amount equal to the amount of such Net Cash Proceeds
not used for such Reinvestment.

(b) If the Borrower or any Subsidiary issues or incurs any Indebtedness (other
than Indebtedness permitted under Section 6.01), the Borrower shall prepay the
Term Loans on date of such issuance or incurrence in an amount equal to 100% of
the Net Cash Proceeds thereof.

(c) Prepayments of the Term Loans made pursuant to this Section 2.11 shall be
applied to reduce pro rata as among the Term Loans the remaining scheduled
principal installments of the Term Loans pursuant to Section 2.09(a)(ii) in
reverse order of maturity.

Section 2.12 Fees».

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a commitment fee, which shall accrue at the Commitment Fee
Rate described in the definition of “Applicable Margin” on the daily undrawn
amount of the Revolving Commitment of such Lender during the period from and
including the Effective Date to but excluding the date on which such Revolving
Commitment terminates. For purposes of calculating commitment fees, the face
amount of any outstanding Letters of Credit shall be considered to be drawn
under the Revolving Commitments, but Swingline Loans made by or deemed made by
or attributable to any Revolving Lender shall not be considered to be drawn
under the Revolving Commitments. Accrued commitment fees in respect of the
Revolving Commitments shall be payable in arrears on the last day of March,
June, September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the
Effective Date. All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

 

-36-



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Term Loan Lender a commitment fee, which shall accrue at the Commitment Fee
Rate described in the definition of “Applicable Margin” on the amount of the
Term Loan Commitment of such Lender during the period from and including the
thirtieth (30th) day after the Effective Date to but excluding the Term Loan
Availability Termination Date and shall be payable on the Term Loan Availability
Termination Date. All commitment fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Margin used to
determine the interest rate applicable to Eurodollar Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Revolving Commitment terminates and the date on which such Lender ceases to have
any LC Exposure, and (ii) to the Issuing Bank a fronting fee, which shall accrue
at the rate of 0.125% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Revolving Commitments and the date on
which there ceases to be any LC Exposure, as well as the Issuing Bank’s standard
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(d) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

 

-37-



--------------------------------------------------------------------------------

Section 2.13 Interest».

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Margin.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.0% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2.0% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

Section 2.14 Alternate Rate of Interest». If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Revolving Lenders or the
Required Term Loan Lenders (as applicable to Revolving Loans or Term Loans,
respectively) that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period;

 

-38-



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) any request for a new Eurodollar Borrowing shall be made as an ABR
Borrowing.

Section 2.15 Increased Costs».

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or issue any Letter of Credit) or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
other Recipient hereunder (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender or the Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Bank, as the case may be, or an after-tax basis for such additional costs
incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit or Swingline Loans held by, such Lender, or the Letters of Credit
issued by the Issuing Bank, to a level below that which such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Bank’s policies and the policies of such Lender’s or the Issuing
Bank’s holding company with respect to capital

 

-39-



--------------------------------------------------------------------------------

adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company on an after-tax basis for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than one hundred eighty (180) days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

Section 2.16 Break Funding Payments». In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.10(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

 

-40-



--------------------------------------------------------------------------------

Section 2.17 Taxes».

(a) For purposes of this Section 2.17, the term “Lender” includes the Issuing
Bank and the term “applicable law” includes FATCA.

(b) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made without deduction or withholding for any Taxes, except
as required by applicable law. If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(c) In addition, the Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent, timely reimburse it for the payment of any Other
Taxes.

(d) The Borrower shall indemnify each Recipient, within 10 days after written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
paid by the Administrative Agent, such Lender or the Issuing Bank, as the case
may be, on or with respect to any payment by or on account of any obligation of
the Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive
absent manifest error.

(e) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender

 

-41-



--------------------------------------------------------------------------------

hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (e).

(f) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(g) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments under this Agreement shall deliver to
the Borrower and the Administrative Agent, at the time or times reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption

 

-42-



--------------------------------------------------------------------------------

from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 2.17A to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 2.17B or
Exhibit 2.17C, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 2.17D on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender would be subject to U.S. federal withholding
Tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the

 

-43-



--------------------------------------------------------------------------------

Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) If a party determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.17 (including by the payment of additional amounts
pursuant to this Section 2.17), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.17 with respect to Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable new after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(i) Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all Obligations.

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs».

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, Section 2.16 or Section 2.17, or
otherwise) prior to 12:00 noon, Houston time, on the date when due, in
immediately available funds, without set off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative

 

-44-



--------------------------------------------------------------------------------

Agent at its offices at 712 Main Street, Houston, Texas, except payments to be
made directly to the Issuing Bank or Swingline Lender as expressly provided
herein and except that payments pursuant to Section 2.15, Section 2.16 or
Section 2.17 and Section 9.03 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the

 

-45-



--------------------------------------------------------------------------------

Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), Section 2.05(d), Section 2.05(e), Section 2.06(b),
Section 2.18(d), or Section 9.03(c) then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender and for the benefit of the Administrative Agent, the Swingline Lender or
the Issuing Bank to satisfy such Lender’s obligations under such Sections until
all such unsatisfied obligations are fully paid, and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under such Sections; in the case of
each of (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

Section 2.19 Mitigation Obligations; Replacement of Lenders».

(a) If any Lender requests compensation under Section 2.15, or requires the
Borrower to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or Section 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.19(a), or if
any Lender becomes a Defaulting Lender or a Non-Consenting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.15 or Section 2.17) and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the

 

-46-



--------------------------------------------------------------------------------

Borrower shall have received such consents, if any, as may be required under
Section 9.04, which consents shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments in
the future, (iv) such assignment does not conflict with applicable law, and
(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent. A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

Section 2.20 Increase in the Revolving Commitments». The Borrower may on no more
than two occasions during the period beginning on the Effective Date to and
including the date that is six months prior to the Maturity Date, by written
notice to the Administrative Agent executed by the Borrower and one or more
financial institutions (any such financial institution referred to in this
Section being called an “Increasing Revolving Lender”), which may include any
Revolving Lender, cause the Revolving Commitments to be extended by the
Increasing Revolving Lenders (or cause the Revolving Commitments of the
Increasing Revolving Lenders to be increased, as the case may be) in an amount
for each Increasing Revolving Lender set forth in such notice; provided, that
(i) each extension of new Revolving Commitments or increase in existing
Revolving Commitments pursuant to this paragraph shall result in the aggregate
Revolving Commitments being increased by no less than $10,000,000, (ii) no
extension of new Revolving Commitments or increase in existing Revolving
Commitments pursuant to this paragraph may result in the aggregate Revolving
Commitments exceeding $700,000,000, (iii) each Increasing Revolving Lender, if
not already a Revolving Lender hereunder, shall be subject to the approval of
the Administrative Agent (which approval shall not be unreasonably withheld) and
(iv) each Increasing Revolving Lender, if not already a Revolving Lender
hereunder, shall become a party to this Agreement by completing and delivering
to the Administrative Agent a duly executed accession agreement in a form
reasonably satisfactory to the Administrative Agent and the Borrower (an
“Accession Agreement”). New Revolving Commitments and increases in Revolving
Commitments shall become effective on the date specified in the applicable
notices delivered pursuant to this paragraph. Upon the effectiveness of any
Accession Agreement to which any Increasing Revolving Lender is a party,
(i) such Increasing Revolving Lender shall thereafter be deemed to be a party to
this Agreement and shall be entitled to all rights, benefits and privileges
accorded a Revolving Lender hereunder and subject to all obligations of a Lender
hereunder and (ii) Schedule 2.01 shall be deemed to have been amended to reflect
the Revolving Commitment of such Increasing Revolving Lender as provided in such
Accession Agreement. Upon the effectiveness of any increase pursuant to this
Section in the Revolving Commitment of a Revolving Lender already a party
hereto, Schedule 2.01 shall be deemed to have been amended to reflect the
increased Revolving Commitment of such Revolving Lender. Notwithstanding the
foregoing, no increase in the aggregate Revolving Commitments (or in the
Revolving

 

-47-



--------------------------------------------------------------------------------

Commitment of any Revolving Lender) shall become effective under this Section
unless, on the date of such increase, the Administrative Agent shall have
received a certificate, dated as of the effective date of such increase and
executed by a Financial Officer of the Borrower, to the effect that the
conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied (with all references in such paragraphs to a Borrowing being deemed to
be references to such increase and attaching resolutions of the Borrower
approving such increase). Following any extension of a new Revolving Commitment
or increase of a Revolving Lender’s Revolving Commitment pursuant to this
paragraph, any Revolving Loans outstanding prior to the effectiveness of such
increase or extension shall continue to be outstanding until the ends of the
respective Interests Periods applicable thereto, and shall then be repaid and,
if the Borrower shall so elect, refinanced with new Revolving Loans made
pursuant to Section 2.01(a) ratably in accordance with the Revolving Commitments
in effect following such extension or increase.

Section 2.21 Cash Collateral». At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent or the Issuing Bank (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize the Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.22(a)(iv) and any Cash Collateral provided by such Defaulting
Lender) in an amount equal to such Fronting Exposure as of such date.

(a) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Bank, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lender’s obligation to fund participations in respect of Letters of
Credit, to be applied pursuant to clause (b) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Bank as
herein provided, or that the total amount of such Cash Collateral is less than
the Fronting Exposure as of such date, the Borrower will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.21 or Section 2.22 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letters of
Credit (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.21
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), and upon
the occurrence of such event, the Cash Collateral provided by the

 

-48-



--------------------------------------------------------------------------------

Borrower shall be promptly returned to the Borrower, or (ii) the determination
by the Administrative Agent and the Issuing Bank that there exists excess Cash
Collateral, and upon the occurrence of such event, such excess Cash Collateral
shall be promptly returned to the Borrower, to the extent such excess amount was
provided by the Borrower; provided that, subject to Section 2.22, the Person
providing Cash Collateral and the Issuing Bank may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations.

Section 2.22 Defaulting Lenders».

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of Required Lenders, Required
Revolving Lenders or Required Term Loan Lenders, as applicable, and the last
sentence of Section 9.02.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent hereunder for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
ARTICLE VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank or Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Bank’s Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.21; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Bank’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.21; sixth, to the payment of any amounts owing to the Lenders,
the Issuing Bank or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Bank or Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such

 

-49-



--------------------------------------------------------------------------------

Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in LC Obligations and Swingline Loans are held by the Lenders pro
rata in accordance with the Commitments hereunder without giving effect to
Section 2.22(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.22(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any commitment fees
pursuant to Section 2.12(a) or (b) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(B) Each Defaulting Lender shall be entitled to receive participation fees
pursuant to Section 2.12(c) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.21.

(C) With respect to any participation fees not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (1) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
LC Disbursements or Swingline Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to the Issuing Bank
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to the Issuing Bank’s Fronting Exposure to such Defaulting
Lender, and (3) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in LC Disbursements and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Revolving Commitment) but only to the extent that (A) the
conditions set forth in

 

-50-



--------------------------------------------------------------------------------

Section 4.02 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (B) such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Commitment. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (A) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure and (B) second, Cash Collateralize the Issuing Bank’s
Fronting Exposure in accordance with the procedures set forth in Section 2.21.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
(without giving effect to Section 2.22(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) the Issuing Bank shall not be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

 

-51-



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

Section 3.01 Organization; Powers». Each of the Borrower and the Subsidiaries is
duly organized and validly existing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, its
jurisdiction of organization and every jurisdiction where such qualification is
required.

Section 3.02 Authorization; Enforceability». The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement has been duly
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

Section 3.03 Governmental Approvals; No Conflicts». The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any Subsidiary or any order of any Governmental Authority, (c) will
not violate or result in a default under any indenture, agreement or other
instrument binding upon the Borrower or any Subsidiary or its assets, or give
rise to a right thereunder to require any payment to be made by the Borrower or
any Subsidiary, and (d) will not result in the creation or imposition of any
Lien on any asset of the Borrower or any Subsidiary.

Section 3.04 Financial Condition; No Material Adverse Change».

(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows as of
and for the fiscal year ended December 31, 2012, reported on by
PriceWaterhouseCoopers LLP, independent public accountants. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP.

(b) Since December 31, 2012, there has been no material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
the Borrower and the Subsidiaries, taken as a whole.

 

-52-



--------------------------------------------------------------------------------

Section 3.05 Properties».

(a) Each of the Borrower and the Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

(b) Each of the Borrower and the Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and the
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

Section 3.06 Litigation and Environmental Matters».

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any Subsidiary (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement or the Transactions.

(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any Subsidiary (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

(c) Since the Effective Date, there has been no change in the status of the
Disclosed Matters that, individually or in the aggregate, has resulted in, or
materially increased the likelihood of, a Material Adverse Effect.

Section 3.07 Compliance with Laws and Agreements». Each of the Borrower and the
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

Section 3.08 Investment Company Status». Neither the Borrower nor any Subsidiary
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

 

-53-



--------------------------------------------------------------------------------

Section 3.09 Taxes». Each of the Borrower and the Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

Section 3.10 ERISA». No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $30,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $50,000,000 the fair
market value of the assets of all such underfunded Plans.

Section 3.11 Disclosure». The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
Subsidiary is subject, and all other matters known to it, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect. Neither the Information Memorandum nor any of the other reports,
financial statements, certificates or other information furnished by or on
behalf of the Borrower to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

Section 3.12 Subsidiaries». Schedule 3.12 sets forth as of the Effective Date
the name of, and the ownership interest of the Borrower and any Subsidiary in,
each Subsidiary and identifies which are Foreign Subsidiaries, Excluded
Subsidiaries and Guarantors. The shares of capital stock or other ownership
interests of each Subsidiary reflected on Schedule 3.12 as directly or
indirectly owned by the Borrower are free and clear of all Liens.

 

-54-



--------------------------------------------------------------------------------

Section 3.13 Margin Stock». Neither the Borrower nor any Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock (as defined in
Registration U of the Board). The proceeds of the Loans and the Letters of
Credit will not be used in a way that will result in any of the Loans or the
Letters of Credit under this Agreement being violative of Regulation U or
Regulation X of the Board.

Section 3.14 Use of Proceeds».

(a) The proceeds of the Revolving Loans shall be used to repay existing
Indebtedness, for working capital and for general corporate purposes (including,
without limitation, the Stewart Acquisition and Permitted Acquisitions) of, in
each case, the Borrower and the Subsidiaries.

(b) The proceeds of the Term Loans shall be used solely to (i) pay a portion of
the consideration for the Stewart Acquisition, (ii) refinance, prepay,
repurchase and/or redeem certain existing Indebtedness of Stewart Enterprises
and its Subsidiaries and (iii) pay a portion of the transaction costs associated
with the foregoing.

(c) The Borrower represents and warrants to the Lenders and the Administrative
Agent that all Loans will be for business, commercial, investment or other
similar purpose and not primarily for personal, family, household or
agricultural use, as such terms are used in the Texas Finance Code.

Section 3.15 Solvency». Immediately following the making of each Loan on the
Effective Date and after giving effect to the application of the proceeds of
each Loan, (a) the fair market value of the assets of each Loan Party
(individually and on a consolidated basis) will exceed its debts and
liabilities; (b) the present fair saleable value of the property of each Loan
Party (individually and on a consolidated basis) will be greater than the amount
that will be required to pay the probable liability of its debts and other
liabilities; (c) each Loan Party (individually and on a consolidated basis) will
be able to pay its debts and liabilities as they become absolute and mature; and
(d) each Loan Party (individually and on a consolidated basis the Borrower and
the Subsidiaries) will not have unreasonably small capital with which to conduct
its business as such business is now conducted and is proposed to be conducted
following the Effective Date.

ARTICLE IV

Conditions

Section 4.01 Effective Date». The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which the Administrative Agent (or its counsel)
shall have received from each Loan Party, in form and substance reasonably
satisfactory to it:

 

-55-



--------------------------------------------------------------------------------

(a) either (i) a counterpart of this Agreement signed by the Borrower or
(ii) written evidence satisfactory to the Administrative Agent (which may
include electronic or telecopy transmission of signed signature pages) that the
Borrower has signed a counterpart of this Agreement;

(b) a Note for each Lender requesting a Note;

(c) the executed Guarantee Agreement (or electronic or telecopy copy of a signed
signature page thereof) from each Domestic Subsidiary other than the Excluded
Subsidiaries, and such Foreign Subsidiaries, Excluded Subsidiaries or both as
are required by Section 5.10 to be Guarantors;

(d) favorable written opinions (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) of Locke Lord LLP, counsel for the Loan
Parties, and the general counsel of the Borrower and covering such matters
relating to the Loan Parties, this Agreement or the Transactions as the
Administrative Agent shall reasonably request. The Borrower hereby requests such
counsel to deliver such opinion;

(e) such documents and certificates as the Administrative Agent or its counsel
may reasonably request relating to the organization, existence and good standing
of the Borrower, the authorization of the Transactions and any other legal
matters relating to the Borrower, this Agreement or the Transactions, all in
form and substance satisfactory to the Administrative Agent and its counsel;

(f) a certificate, dated the Effective Date and signed by the President, a Vice
President or a Financial Officer of the Borrower, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02;

(g) (i) satisfactory audited consolidated balance sheet and related statements
of operations, stockholders’ equity and cash flows of the Borrower for the two
most recent fiscal years ended prior to the Effective Date as to which such
financial statements are available and (ii) satisfactory unaudited consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows of the Borrower for each quarterly period ended subsequent to the
date of the latest financial statements delivered pursuant to clause (i) of this
Section 4.01(g) as to which such financial statements are available;

(h) evidence of liability and hazard insurance for each Loan Party in such
amounts and on such terms as are standard and customary in the industry in which
said entities conduct their operations;

(i) all information regarding the Borrower and the Subsidiaries that it is
required to collect pursuant to the USA Patriot Act;

(j) all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced, reimbursement or payment of all out of
pocket expenses required to be reimbursed or paid by the Borrower hereunder; and

 

-56-



--------------------------------------------------------------------------------

(k) such other documents or items as the Administrative Agent may reasonably
request.

Section 4.02 Each Credit Event». The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, (i) no Default shall have occurred and be continuing and (ii) there
shall have been no events that have, or could reasonably be expected to cause, a
Material Adverse Effect since the date of the last such issuance or Borrowing.

(c) The Administrative Agent shall have received a Borrowing Request as required
by Section 2.03 or the Issuing Bank and the Administrative Agent shall have
received a request for the issuance, amendment, renewal or extension of a Letter
of Credit as required by Section 2.05(b), as applicable.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

Section 4.03 Credit Events on the Acquisition Closing Date». Notwithstanding
Section 4.02 above to the contrary, the obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue any Letter of
Credit, in each case, on the Acquisition Closing Date, is subject to the
satisfaction of only the following conditions:

(a) The representations and warranties of the Borrower set forth in Sections
3.01, 3.02, 3.03(b) (except, with respect to any conflict with applicable law,
to the extent such conflict could not reasonably be expected to result in a
Material Adverse Effect), 3.07 (solely to the extent relating to anti-terrorism
and anti-money laundering laws), 3.08, 3.13 and 3.15 (as of the Acquisition
Closing Date, after giving effect to the Stewart Acquisition) shall be true and
correct on and as of the Acquisition Closing Date.

(b) The representations and warranties made by or with respect to Stewart
Enterprises and its subsidiaries in the Stewart Acquisition Agreement that are
material to the interests of the Lenders, but only to the extent that the
Borrower (or its applicable Affiliate) has the right to terminate its
obligations under the Stewart Acquisition Agreement or decline to consummate the
Stewart Acquisition as a result of a breach of such representations and
warranties, shall be true and correct on and as of the Acquisition Closing Date.

 

-57-



--------------------------------------------------------------------------------

(c) There shall not have occurred any event, change, circumstance or effect that
would be a Material Adverse Effect (as hereinafter defined) since December 31,
2012. For purposes of this clause (c) only, “Material Adverse Effect” means any
event, circumstance, change or effect that, individually or in the aggregate
with all other events, circumstances, changes and effects, is or is reasonably
likely to (i) be materially adverse to the business, financial condition,
assets, liabilities or continued results of operations of Stewart Enterprises
and its subsidiaries, taken as a whole or (ii) prevent Stewart Enterprises from
performing its material obligations under the Stewart Acquisition Agreement;
provided, however, that the foregoing clause (i) shall not include any event,
circumstance, change or effect resulting from (A) changes in general economic
conditions or changes in the financial or securities markets in general that do
not have a materially disproportionate effect (relative to other industry
participants) on Stewart Enterprises and its subsidiaries, taken as a whole,
(B) any changes in regulatory, legislative, or political conditions or general
changes in the death care industry, which do not have a materially
disproportionate effect (relative to other industry participants) on Stewart
Enterprises and its subsidiaries, taken as a whole, (C) changes in applicable
Law or GAAP (in each case as defined in the Stewart Acquisition Agreement) (or
authoritative interpretations thereof), (D) the public announcement or pendency
of the Transactions (as defined in the Stewart Acquisition Agreement) or any
shareholder litigation relating to the Stewart Acquisition Agreement or such
Transactions, (E) (1) any action required or expressly contemplated by the
Stewart Acquisition Agreement or (2) any action taken at the request of, or with
the written consent of, the Borrower or Acquisition Sub, (F) any failure, in and
of itself, by Stewart Enterprises to meet any projections, forecasts, estimates
or predictions in respect of revenues, earnings or other financial or operating
metrics for any period or any decline in the market price or trading volume of
the Shares (as defined in the Stewart Acquisition Agreement) or the credit
rating of Stewart Enterprises (it being understood that the underlying facts and
circumstances giving rise to such failure may be deemed to constitute, and may
be taken into account in determining whether there has been, a Material Adverse
Effect), or (G) any changes in geopolitical conditions or the outbreak or
escalation, or any acts, of hostilities, war (whether or not declared), sabotage
or terrorism.

(d) The Stewart Acquisition shall have been consummated or simultaneously with
such Borrowing and/or such issuance of such Letter of Credit, as applicable,
shall be consummated in accordance with the Stewart Acquisition Agreement
(without giving effect to any amendments to, waivers of or consents relating to
the Stewart Acquisition Agreement that are materially adverse to the Lenders and
not approved by the Lenders, it being understood that any amendment to, waiver
of or consent relating to the definition of “Material Adverse Effect” set forth
in the Stewart Acquisition Agreement shall be deemed to be materially adverse to
the Lenders).

(e) The Lenders shall have received (i) audited consolidated balance sheets and
related statements of operations, shareholders’ equity and cash flows of Stewart
Enterprises for the three most recently completed fiscal years ended at least 90
days before the Acquisition Closing Date and (ii) unaudited consolidated balance
sheets and related statements of operations, shareholders’ equity and cash flows
of Stewart Enterprises for each subsequent fiscal quarter ended at least 45 days
before the Acquisition Closing Date (other than the fourth fiscal quarter) (and
comparable periods for the prior fiscal year).

 

-58-



--------------------------------------------------------------------------------

(f) The Administrative Agent shall have received a Borrowing Request as required
by Section 2.03 or the Issuing Bank and the Administrative Agent shall have
received a request for the issuance of a Letter of Credit as required by
Section 2.05(b), as applicable (provided that such Borrowing Request and request
for the issuance of a Letter of Credit shall contain no additional
representations and warranties beyond the representations and warranties
described in paragraphs (a) and (b) of this Section 4.03).

Each Borrowing and each issuance of a Letter of Credit on the Acquisition
Closing Date shall be deemed to constitute a representation and warranty by the
Borrower on the Acquisition Closing Date as to the matters specified in
paragraphs (a), (b), (c) and (d) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

Section 5.01 Financial Statements; Ratings Change and Other Information». The
Borrower will furnish to the Administrative Agent (in electronic or hard copy
form):

(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by PriceWaterhouseCoopers or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

 

-59-



--------------------------------------------------------------------------------

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 3.10, Section 6.01, Section 6.07, Section 6.09 and
Section 6.12 (in the form of compliance certificate attached hereto as Exhibit
5.01) and (iii) stating whether any change in GAAP or in the application thereof
has occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

(d) concurrently with any delivery of financial statements under clause
(a) above, an annual budget of the Borrower and the Subsidiaries for such fiscal
year;

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, as the case may be;

(f) promptly following the occurrence thereof, notice of any change in any
rating of the Borrower by Moody’s or S&P; and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

Section 5.02 Notices of Material Events». The Borrower will furnish to the
Administrative Agent prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liabilities of the Borrower and the Subsidiaries increasing after the Effective
Date in an aggregate amount exceeding $5,000,000; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

-60-



--------------------------------------------------------------------------------

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

Section 5.03 Existence; Conduct of Business». The Borrower will, and will cause
each Subsidiary to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges and franchises material to the conduct of its
business unless the failure to do so could not reasonably be expected to have a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.05.

Section 5.04 Payment of Obligations». The Borrower will, and will cause each
Subsidiary to, pay its obligations, including Tax liabilities, that, if not
paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

Section 5.05 Maintenance of Properties ». The Borrower will, and will cause each
Subsidiary to, keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted.

Section 5.06 Books and Records; Inspection Rights». The Borrower will, and will
cause each Subsidiary to, keep proper books of record and account in which full,
true and correct entries are made of all dealings and transactions in relation
to its business and activities. The Borrower will, and will cause each
Subsidiary to, permit any representatives designated by the Administrative Agent
or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.

Section 5.07 Compliance with Laws». The Borrower will, and will cause each
Subsidiary to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, including, without
limitation, Environmental Laws and all applicable orders, rules and regulations
of the U.S. Department of Treasury’s Office of Foreign Assets Control, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

-61-



--------------------------------------------------------------------------------

Section 5.08 Use of Proceeds and Letters of Credit». The proceeds of the Loans
shall be used as set forth in Section 3.14. No part of the proceeds of any Loan
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X. Letters of Credit will be issued only to support the general corporate
purposes of the Borrower and the Subsidiaries.

Section 5.09 Insurance». The Borrower will, and will cause each Subsidiary to,
maintain, with financially sound and reputable insurance companies, insurance in
such amounts (with no greater risk retention) and against such risks as are
customary among companies of established reputation engaged in the same or
similar businesses and operating in the same or similar locations. The Borrower
will furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained.

Section 5.10 Required Guarantors».

(a) If any Domestic Subsidiary (other than an Excluded Subsidiary, subject to
paragraph (b) below) is formed or acquired after the Effective Date or any
Excluded Subsidiary ceases to be an Excluded Subsidiary, the Borrower will,
within ten (10) Business Days, notify the Administrative Agent and the Lenders
thereof and, promptly but in no event later than forty-five (45) Business Days
after such formation or acquisition, cause such Subsidiary to execute a
Guarantee Agreement.

(b) If, at any time, (i) the aggregate combined revenues of the Non-Guarantors
exceed twenty percent (20%) of the aggregate total consolidated revenue for the
most recently ended period of four (4) fiscal quarters of the Borrower and all
of the Subsidiaries or (ii) the aggregate combined assets of the Non-Guarantors
exceeds twenty percent (20%) of the aggregate total consolidated assets as of
the end of the most recently ended fiscal quarter of the Borrower and all of the
Subsidiaries, the Borrower shall promptly cause one or more of the
Non-Guarantors to execute a Guarantee Agreement such that, after giving effect
to such Guarantee Agreement, both the aggregate combined revenue and the
aggregate combined assets (measured according to book value basis) of all
remaining Non-Guarantors, are less than twenty percent (20%) of the total
consolidated revenue and total assets, respectively, of the Borrower and all of
the Subsidiaries.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

 

-62-



--------------------------------------------------------------------------------

Section 6.01 Indebtedness Covenant». The Borrower will not, and will not permit
any Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) Indebtedness created under the Loan Documents;

(b) Indebtedness existing on the Effective Date and set forth on
Schedule 6.01(b) hereto and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount or change the
parties directly or indirectly responsible for the payment thereof; provided
that any such refinancing Indebtedness (i) shall be unsecured and (ii) shall not
mature before the earlier of (A) the maturity date of the Indebtedness
refinanced and (B) the date six months following the Maturity Date;

(c) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary; provided that Indebtedness of any
Non-Guarantor to any Loan Party shall be subject to Section 6.06 below;

(d) Unsecured Guarantees by the Borrower of Indebtedness of any Subsidiary and
Guarantees by any Guarantor of Indebtedness of any Subsidiary, to the extent
said Indebtedness is permitted hereunder; provided that such Guarantees of
Indebtedness of any Non-Guarantor shall be subject to Section 6.06 below;

(e) Indebtedness of the Borrower or any Subsidiary incurred after the Effective
Date under purchase money financings meeting the requirements of Section 6.01(f)
other than proviso (B) therein and leases (collectively, “Transportation
Equipment Transactions”), in each case of motor vehicles (including off-road
vehicles) and aircraft;

(f) (i) Indebtedness of the Borrower or any Subsidiary incurred after the
Effective Date to finance the acquisition, construction or improvement of any
fixed or capital assets, including Capital Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets, or
secured by a Lien on any such assets prior to the acquisition thereof, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount or change the parties directly or
indirectly responsible for the payment thereof, (ii) Attributable Debt (as
defined below) of the Borrower or any Subsidiary incurred after the Effective
Date pursuant to Sale and Leaseback Transactions permitted by Section 6.04 and
(iii) Indebtedness represented by seller notes executed by the Borrower or any
Subsidiary incurred after the Effective Date in connection with Permitted
Acquisitions; provided that (A) the Indebtedness in clause (i) hereof is
incurred prior to or within 120 days (or such longer period if necessary solely
to obtain any permits or licenses required in connection with such acquisition,
construction or improvement) after such acquisition or the completion of such
construction or improvement and (B) the aggregate principal amount of the
Indebtedness permitted by this clause (f) in excess of Attributable Debt shall
not exceed $75,000,000 at any time outstanding. “Attributable Debt” means, with
respect to any Sale and Leaseback Transaction, the present value (computed in
accordance with GAAP as if the obligations incurred in connection with such Sale
and Leaseback Transaction were Capital Lease Obligations) of the total
obligations of the lessee for rental payments during the remaining term of the
lease included

 

-63-



--------------------------------------------------------------------------------

in such Sale and Leaseback Transaction (including any period for which such
lease has been extended). In the case of any lease which is terminable by the
lessee upon payment of a penalty, the Attributable Debt shall be the lesser of
(i) the Attributable Debt determined assuming termination upon the first date
such lease may be terminated (in which case the Attributable Debt shall also
include the amount of the penalty, but no rent shall be considered as required
to be paid under such lease subsequent to the first date upon which it may be so
terminated) and (ii) the Attributable Debt determined assuming no such
termination. Any determination of any rate implicit in the terms of the lease
included in such Sale and Leaseback Transaction made in accordance with
generally accepted financial practices by the Borrower shall be binding and
conclusive absent manifest error;

(g) Unsecured Indebtedness incurred under a third party credit facility by any
one or more Foreign Subsidiaries of the Borrower, provided that the aggregate
principal amount of such Indebtedness permitted by this clause does not exceed
$100,000,000;

(h) (i) Unsecured Indebtedness of any Subsidiary, provided that the aggregate
principal amount of all Indebtedness permitted by this clause shall not exceed
the aggregate principal amount of $20,000,000 at any time outstanding; and
(ii) in addition to the foregoing, unsecured Indebtedness of Stewart Enterprises
in respect of the Stewart Notes in an aggregate principal amount not to exceed
$200,000,000 and in respect of the Stewart Convertible Notes that remain
outstanding after the Acquisition Closing Date;

(i) Obligations incurred in connection with covenants not to compete to the
extent such obligations are treated as indebtedness under GAAP, provided that
the aggregate principal amount of all Indebtedness permitted by this clause
shall not exceed $75,000,000 at any time outstanding;

(j) Indebtedness of any Subsidiary in existence (but not incurred or created in
connection with an acquisition) on the date on which such Subsidiary is acquired
by the Borrower, provided (i) neither the Borrower nor any of the Subsidiaries
existing before giving effect to such acquisition has any obligation with
respect to such Indebtedness, (ii) none of the properties of the Borrower or any
of the Subsidiaries existing before giving effect to such acquisition is bound
with respect to such Indebtedness and (iii) the Borrower is in compliance with
the financial covenants after such acquisition;

(k) Unsecured Indebtedness of the Borrower not permitted by any other clause of
this Section 6.01; provided that (i) no Default exists at the time, or is
created as a result of, the incurrence of such Indebtedness, (ii) for all
Indebtedness in excess of $100,000,000, such Indebtedness does not have a
maturity date before the date six months following the Maturity Date, and
(iii) the terms of such unsecured Indebtedness are not more restrictive than the
terms of the Loan Documents;

(l) Unsecured Indebtedness of the Borrower incurred under a bridge loan facility
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof, in each case under which facility JPMorgan
Chase Bank, N.A. is a lender; provided that (i) the aggregate principal amount
of such Indebtedness permitted by this clause (l) shall not exceed $725,000,000
and (ii) the proceeds of such Indebtedness are used in connection with the
Stewart Acquisition;

 

-64-



--------------------------------------------------------------------------------

(m) Indebtedness of the Borrower evidenced by New Debt Securities issued in
anticipation of the Stewart Acquisition and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount;
provided that the aggregate principal amount of such Indebtedness permitted by
this clause (m), when combined with the aggregate principal amount of the
Stewart Notes as of the Acquisition Closing Date, does not exceed $725,000,000,
and the stated maturity thereof is after the Maturity Date; and

(n) Unsecured Guarantees by any Guarantor of Indebtedness of the Borrower
permitted under clauses (l) and (m) of this Section 6.01.

Section 6.02 Limit on Preferred Equity Issuance». The Borrower will not, nor
will it permit any Subsidiary to, issue any preferred stock or other preferred
Equity Interests, other than (a) preferred Equity Interests of the Borrower
issued (i) without any mandatory redemption provisions or (ii) pursuant to any
shareholders’ rights plan of the Borrower; and (b) preferred Equity Interests
issued by any Subsidiary to the extent, and only to the extent, that such
preferred Equity Interests are owned by the Borrower or another Subsidiary.

Section 6.03 Lien Covenant». The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(a) Permitted Encumbrances;

(b) Any Lien on any property or asset of the Borrower or any Subsidiary existing
on the Effective Date and set forth on Schedule 6.03(b); provided that (i) such
Lien shall not apply to any other property or asset of the Borrower or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the Effective Date;

(c) Any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the Effective Date prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be;

(d) Liens on property subject to Transportation Equipment Transactions, provided
that the Indebtedness secured by any Transportation Equipment Transactions does
not exceed the cost of acquiring the property subject thereto;

 

-65-



--------------------------------------------------------------------------------

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such Liens secure permitted
Indebtedness, (ii) such Liens and the Indebtedness secured thereby are incurred
prior to or within 120 days (or such longer period if necessary solely to obtain
any permits or licenses required in connection with such acquisition,
construction or improvement) after such acquisition or the completion of such
construction or improvement, (iii) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets and (iv) such Liens shall not apply to any other property or assets of
the Borrower or any Subsidiary; and

(f) Liens in Cash Collateral (i) pursuant to Section 2.05(j) and Section 2.21
and (ii) until the Escrow Termination Date, to secure the New Debt Securities.

Section 6.04 Sale and Leaseback Transactions». The Borrower will not, and will
not permit any Subsidiary to, enter into any Sale and Leaseback Transaction;
provided that the Borrower or any Subsidiary may enter into (a) Sale and
Leaseback Transactions if the aggregate outstanding Attributable Debt in respect
of Sale and Leaseback Transactions permitted by this clause (a) shall at no time
exceed $125,000,000 and (b) any Transportation Equipment Transaction; and
provided further that all Attributable Debt associated with any such Sale and
Leaseback Transaction shall be treated as Indebtedness of the Borrower and shall
be subject to the limitations of the Indebtedness covenant.

Section 6.05 Limitation on Fundamental Changes».

(a) The Borrower will not, and will not permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) assets (including capital stock of
Subsidiaries) constituting all or substantially all the assets of the Borrower
and the Subsidiaries on a consolidated basis (whether now owned or hereafter
acquired), or, in the case of any Loan Party, liquidate or dissolve, except
that, if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing (i) any Subsidiary may merge into
the Borrower in a transaction in which the Borrower is the surviving
corporation, (ii) any Subsidiary may merge into any other Subsidiary in a
transaction in which the surviving entity is a Subsidiary; provided, however,
that after giving effect to such transaction, the surviving Subsidiary must be a
Guarantor if either of such Subsidiaries was previously a Guarantor, (iii) any
permitted asset disposition and involving the sale of a Subsidiary may be
effected by a merger of such Subsidiary, (iv) any Subsidiary may sell, transfer,
lease or otherwise dispose of its assets to the Borrower or to another
Subsidiary; provided, however, that (A) no Guarantor may sell, transfer, lease
or otherwise dispose of its assets to a Non-Guarantor, and (B) after giving
effect to such transaction, the surviving Subsidiary must be a Guarantor if
either of such Subsidiaries was previously a Guarantor, (v) any Subsidiary may
liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the interest of the Borrower and is not
materially disadvantageous to the Lenders; provided that any such merger
involving a Person that is not a wholly owned

 

-66-



--------------------------------------------------------------------------------

Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 6.06 regarding Restrictions on Investments, and (vi) the
Borrower may consummate the Stewart Acquisition in accordance with the Stewart
Acquisition Agreement (without giving effect to any amendments to, waivers of or
consents relating to the Stewart Acquisition Agreement that are materially
adverse to the Lenders and not approved by the Lenders, it being understood that
any amendment to, waiver of or consent relating to the definition of “Material
Adverse Effect” set forth in the Stewart Acquisition Agreement shall be deemed
to be materially adverse to the Lenders).

(b) The Borrower will not, and will not permit any Subsidiary to, engage to any
material extent in any business other than businesses of the type conducted by
the Borrower and the Subsidiaries on the Effective Date and businesses
reasonably related thereto.

Section 6.06 Restrictions on Investments, Loans, Advances, Guarantees and
Acquisitions». The Borrower will not, and will not permit any Subsidiary to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a wholly owned Subsidiary prior to such merger) any capital stock,
evidences of Indebtedness or securities (including any option, warrant or other
right to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:

(a) Permitted Investments;

(b) Investments, guarantees and loans existing on the Effective Date and set
forth on Schedule 6.06(b);

(c) In addition to the investments described in (b) above, investments by the
Borrower and the Subsidiaries in Equity Interests in their respective
Subsidiaries; provided that the aggregate amount of investments made by Loan
Parties in Non-Guarantors, together with all loans and advances and Guarantees
by Loan Parties to or for Non-Guarantors made pursuant to clauses (d) and
(f) below, shall not exceed $50,000,000 at any time outstanding;

(d) In addition to the loans described in (b) above, loans or advances made by
the Borrower to any Subsidiary or made by any Subsidiary to the Borrower or any
other Subsidiary; provided that the amount of such loans and advances made by
Loan Parties to Non-Guarantors, together with investments and Guarantees made
pursuant to clause (c) above and clause (f) below by Loan Parties in or for
Non-Guarantors, shall not exceed $50,000,000 at any time outstanding;

(e) Obligations of the Borrower to any Subsidiary, or of any Subsidiary to the
Borrower or any other Subsidiary, arising from the management and investment of
cash on a pooled basis in the ordinary course of business;

 

-67-



--------------------------------------------------------------------------------

(f) Guarantees constituting permitted Indebtedness; provided that (i) a
Subsidiary shall not Guarantee any Indebtedness of the Borrower unless such
Subsidiary is a Guarantor and (ii) the aggregate principal amount of
Indebtedness of Non-Guarantors that is guaranteed by any Loan Party pursuant to
this clause (f), together with investments and loans and advances made by Loan
Parties in or to Non-Guarantors pursuant to clauses (c) and (d) above, shall not
exceed $50,000,000 at any time outstanding (exclusive of investments, guaranties
and loans described in clause (b) immediately above);

(g) Guarantees by the Borrower of accounts payable of Subsidiaries in the
ordinary course of business;

(h) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(i) Investments in perpetual care trusts, pre-need trusts or similar
transactions made (a) in the ordinary course of such Person’s business and
(b) subject to applicable Federal, state or local regulations;

(j) Equity Interests and debt obligations owned by the Borrower or any
Subsidiary following a transaction described in Section 6.07;

(k) Equity Interests in Persons owned by the Borrower or any Subsidiary
following the sale of Equity Interests in Subsidiaries in transactions
constituting asset dispositions permitted under Section 6.07 and other
investments in joint ventures engaged in businesses reasonably related to the
business of the Borrower as of the Effective Date; provided that no investment
shall be permitted pursuant to this clause (k) that, together with all other
investments permitted under this clause (k), would at any time have a book value
exceeding $50,000,000 in the aggregate;

(l) Investments not permitted by any other clause of this Section, including
Guarantees by the Borrower of the Subsidiaries’ obligations (other than those
for borrowed money); provided that no investment shall be made pursuant to this
clause (l) that, together with all other investments made pursuant to this
clause (l) after the Effective Date, would exceed $50,000,000 in the aggregate;

(m) (i) Permitted Acquisitions in any amount if the pro forma Leverage Ratio,
after giving effect to such Permitted Acquisition, is less than or equal to 3.75
to 1.00 and (ii) Permitted Acquisitions in an aggregate amount not to exceed
$250,000,000 during the term of this Agreement if the pro forma Leverage Ratio,
after giving effect to such Permitted Acquisition, is greater than 3.75 to 1.00,
subject to pro forma compliance with Section 6.12(a); and

(n) the Stewart Acquisition; provided that it shall be consummated in accordance
with the Stewart Acquisition Agreement (without giving effect to any amendments
to, waivers of or consents relating to the Stewart Acquisition Agreement that
are materially adverse to the Lenders and not approved by the Lenders, it being
understood that any amendment to, waiver of or consent relating to the
definition of “Material Adverse Effect” set forth in the Stewart Acquisition
Agreement shall be deemed to be materially adverse to the Lenders).

 

-68-



--------------------------------------------------------------------------------

Section 6.07 Limitation on Asset Sales». The Borrower will not, and will not
permit any Subsidiary to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest, owned by it, nor will the Borrower permit
any of the Subsidiaries to issue any additional Equity Interest in such
Subsidiary, except:

(a) sales of inventory (including parcels in developed cemetery properties),
used or surplus equipment and Permitted Investments in the ordinary course of
business;

(b) sales, transfers and dispositions to the Borrower or a Subsidiary; provided
that any such sales, transfers or dispositions involving a Non-Guarantor shall
be made in compliance with Section 6.10 regarding Restrictions on Transactions
with Affiliates below; and

(c) sales, transfers, leases and other dispositions of assets (other than
accounts receivable or inventory) the sale of which is not otherwise permitted
by any other clause; provided that (i) the aggregate book value of all assets
sold, transferred or otherwise disposed of in reliance upon this clause
(c) shall not exceed 20% of the consolidated total assets of the Borrower and
the Subsidiaries as of December 31, 2012, as provided by the Borrower, in the
aggregate during the term hereof (as of December 31, 2012, such calculation of
20% of total net assets results in an amount equal to $1,936,713,600), (ii) all
sales, transfers, leases and other dispositions permitted pursuant to this
clause (c) shall be made for fair value and (iii) the aggregate, non-cash
consideration received in connection with all such sales shall not exceed
$200,000,000 during the term hereof.

For purposes of this Section and Section 6.06, any transaction which is a “like
kind exchange” under Section 1031 of the Code shall be considered a disposition
(if the Borrower or any Subsidiary receives cash consideration upon the
completion thereof) or an acquisition (if the Borrower or a Subsidiary pays cash
consideration upon the completion thereof) only upon the completion of such
transaction, and then only to the extent of the cash received or paid.

Section 6.08 Swap Agreements». The Borrower will not, and will not permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks (including foreign exchange risks) to which the
Borrower or any Subsidiary has actual exposure (other than in respect of Equity
Interests or Indebtedness of the Borrower or any Subsidiary), and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Subsidiary.

 

-69-



--------------------------------------------------------------------------------

Section 6.09 Limitation on Restricted Payments; Limitation on Payments of
Indebtedness».

(a) The Borrower will not, and will not permit any Subsidiary to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment
except:

(i) any Subsidiary may make any Restricted Payment to the Borrower or any other
Subsidiary; provided that no Loan Party may make any Restricted Payment to a
Non-Guarantor;

(ii) the Borrower may repurchase Equity Interests of the Borrower upon the
exercise of options or the vesting of restricted stock awards to the extent such
Equity Interests represent a portion of the exercise price therefor or for
payment of associated taxes; provided that the total consideration paid for
repurchases of such Equity Interests shall not exceed $10,000,000 in any fiscal
year;

(iii) at any time the pro forma Leverage Ratio (after giving effect to such
Restricted Payments) on the date of declaration of a dividend is greater than
3.75 to 1.0 but less than 4.00 to 1.0, and so long as no Default or Event of
Default exists at the time, or is created as a result thereof, the Borrower may
declare and pay dividends with respect to its Equity Interests in an aggregate
amount not to exceed $125,000,000 for all dividends declared and/or paid at such
times in any fiscal year;

(iv) at any time the pro forma Leverage Ratio (after giving effect to such
Restricted Payments) on the date of the making of a repurchase is greater than
3.75 to 1.0 but less than 4.00 to 1.0, and so long as no Default or Event of
Default exists at the time, or is created as a result thereof, the Borrower may
repurchase its Equity Interests in an aggregate amount not to exceed
$175,000,000 for all repurchases made at such times in any fiscal year; and

(v) at any time the pro forma Leverage Ratio (after giving effect to such
Restricted Payments) on the date of declaration of a dividend is equal to or
greater than 4.00 to 1.0, and so long as no Default or Event of Default exists
at the time, or is created as a result thereof, the Borrower may declare and pay
dividends with respect to its Equity Interests in an aggregate amount not to
exceed $125,000,000 for all dividends declared and/or paid at such times during
the term of this Agreement.

At any time the pro forma Leverage Ratio (after giving effect to such Restricted
Payments) is less than or equal to 3.75 to 1.0, and so long as no Default or
Event of Default exists at the time or is created as a result of any such
Restricted Payment, the provisions of this Section will not apply to Restricted
Payments.

(b) The Borrower will not, nor will it permit any Subsidiary to, make or agree
to make, directly or indirectly, any payment or other distribution (whether in
cash, securities or other property) in respect of principal of or interest on
any Indebtedness, or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any Indebtedness, except:

 

-70-



--------------------------------------------------------------------------------

(i) payment of Indebtedness created hereunder;

(ii) regularly scheduled and other mandatory interest and principal payments as
and when due in respect of any Indebtedness permitted under Section 6.01;

(iii) refinancings of permitted Indebtedness, including the payment of customary
fees, costs and expenses in connection therewith;

(iv) the payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
to the extent such sale or transfer is permitted;

(v) the payment of Indebtedness of any Person acquired by the Borrower or any
Subsidiary that exists on the date of such acquisition; provided that such
Person becomes a Subsidiary as a result of such acquisition;

(vi) payment of Indebtedness that matures prior to the Maturity Date; provided
there are no outstanding Revolving Loans;

(vii) payment of Indebtedness that matures after the Maturity Date; provided
that (A) no Indebtedness described in clause (vi) above is outstanding, other
than (1) non-public Indebtedness disclosed on the Effective Date or (2) other
non-public Indebtedness incurred after the Effective Date in an aggregate amount
not to exceed $10,000,000, and (B) there are no outstanding Revolving Loans;

(viii) prepayments and redemptions of Indebtedness of the Borrower or any
Subsidiary with proceeds of any issuance and sale of common stock of the
Borrower;

(ix) exchanges of common stock of the Borrower for Indebtedness of the Borrower
or any Subsidiary; and

(x) other prepayments by the Borrower or any Subsidiary not permitted by any
other clause of this Section 6.09; provided that no Default exists at the time
and no such prepayment or redemption shall be made unless as of the date of the
most recently delivered financial statements, the Borrower has at least
$50,000,000 in liquidity in the form of unrestricted cash and Permitted
Investments and at least $150,000,000 of total liquidity, including
(A) unrestricted cash, (B) Permitted Investments and (C) the difference between
the aggregate Revolving Commitments as of such date and the aggregate Revolving
Credit Exposure as of such date, and the Borrower or any Subsidiary has made
such other prepayments permitted under this clause (including the proposed
prepayment) of not more than $400,000,000 in the aggregate.

Section 6.10 Restrictions on Transactions with Affiliates». The Borrower will
not, and will not permit any Subsidiary to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions in the ordinary course of business at prices
and on terms and conditions not less

 

-71-



--------------------------------------------------------------------------------

favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among Loan Parties not involving any other Affiliate, (c) any investment, loan
or advance involving a Subsidiary that is permitted hereunder, (d) any
Restricted Payment permitted by Section 6.09 and (e) issuances of Equity
Interests of the Borrower in satisfaction of obligations under retirement plans.

Section 6.11 Restrictions on Restrictive Agreements». The Borrower will not, and
will not permit any Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its properties or assets,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to any shares of its capital stock or to make or repay loans or
advances to the Borrower or any other Subsidiary or to guarantee Indebtedness of
the Borrower or any other Subsidiary that are, in each case in this clause (b),
more restrictive than that which exists as of the Effective Date; provided that
the foregoing shall not apply to (i) restrictions and conditions imposed by law
or by any Loan Document, (ii) restrictions and conditions existing on the
Effective Date identified on Schedule 6.11 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or commitment), (iii) restrictions and conditions contained in any
extension, renewal, replacement, amendment or modification of each indenture
(including any supplemental indentures entered into pursuant to the terms
thereof) to which the Borrower is a party on the Effective Date and that is
identified on the schedule referenced in clause (ii) above, so long as such
restrictions and conditions are not more restrictive than those in the indenture
being extended, renewed, replaced, amended or modified, (iv) the foregoing shall
not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder and (v) restrictions and conditions contained
in (i) the Stewart Indenture or (ii) agreements relating to Indebtedness
permitted by clause (l) or (m) of Section 6.01, so long as, in the case of this
clause (ii), such restrictions and conditions are customary for facilities of
this type.

Section 6.12 Financial Covenants».

(a) The Borrower will not permit the Leverage Ratio as of the last day of each
fiscal quarter to be greater than 4.00 to 1.00; provided that, notwithstanding
the foregoing, after the Acquisition Closing Date, the Borrower will not permit
the Leverage Ratio to be greater than (i) 5.00 to 1.00 as of the last day of the
fiscal quarter in which the Acquisition Closing Date occurs and as of the last
day of each of the three fiscal quarters ending immediately thereafter,
(ii) 4.75 to 1.00 as of the last day of each of the two fiscal quarters ending
immediately thereafter, (iii) 4.50 to 1.00 as of the last day of each of the two
fiscal quarters ending immediately thereafter, (iv) 4.25 to 1.00 as of the last
day of each of the two fiscal quarters ending immediately thereafter and
(v) 4.00 to 1.00 as of the last day of each fiscal quarter ending thereafter.

 

-72-



--------------------------------------------------------------------------------

(b) The Borrower will not permit the Interest Coverage Ratio as of the last day
of each fiscal quarter to be less than 3.00 to 1.00.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, Section 5.03 (with respect to the
Borrower’s existence) or Section 5.08, Section 5.10 or in Article VI;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

 

-73-



--------------------------------------------------------------------------------

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Debtor Relief Law or (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Subsidiary or for a substantial part of its assets, and, in
any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

(i) the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Debtor Relief Law, (ii) consent to the institution of, or fail to contest in
a timely and appropriate manner, any proceeding or petition described in clause
(h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

(j) the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $30,000,000 shall be rendered against the Borrower, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and the
Subsidiaries increasing after the Effective Date in an aggregate amount
exceeding (i) $15,000,000 in any year or (ii) $40,000,000 for all periods; or

(m) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any

 

-74-



--------------------------------------------------------------------------------

event with respect to the Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower, and (iii) take such other
steps to collect the Loans and protect the interest of the Lenders as shall be
allowed by law or in equity.

In the event that the Obligations have been accelerated pursuant to the
immediately preceding paragraph or the Administrative Agent or any Lender has
exercised any remedy set forth in this Agreement or any other Loan Document, all
payments received by the Administrative Agent and the Lenders upon the
Obligations and all net proceeds from the enforcement of the Obligations shall
be applied:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Bank in its capacity
as such and the Swingline Lender in its capacity as such, ratably among the
Administrative Agent, the Issuing Bank and the Swingline Lender in proportion to
the respective amounts described in this clause First payable to them;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and LC Disbursements, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and LC Disbursements, ratably among the Lenders and the
Issuing Bank in proportion to the respective amounts described in this clause
Fourth held by them;

Fifth, to payment of that portion of the Obligations constituting unpaid payment
obligations under Swap Agreements described in clause (c) of the definition of
Obligations and under Bank Products described in clause (d) of the definition of
Obligations, ratably among the Persons to whom such obligations are owed in
proportion to the respective amounts described in this clause Fifth held by
them;

Sixth, to the Administrative Agent for the account of the Issuing Bank, to Cash
Collateralize any LC Exposure then outstanding; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by applicable law.

 

-75-



--------------------------------------------------------------------------------

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of the Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability

 

-76-



--------------------------------------------------------------------------------

for relying thereon. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in Houston, Texas, or an Affiliate of any such bank. Upon the acceptance
of its appointment as Administrative Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

-77-



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

Section 9.01 Notices».

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or electronic mail, as follows:

(i) if to the Borrower, to it at 1929 Allen Parkway, Houston, Texas 77019,
Attention of Chief Financial Officer (Phone No. (713) 525-7768; Telecopy No.
(713) 525-7581; E-Mail Address eric.tanzberger@sci-us.com), with copies to
General Counsel (Phone No. (713) 525-5259; Telecopy No. (866) 548-3994; Email
Address gregory.sangalis@sci-us.com) and Director of Treasury (Phone No.
(713) 525-9779; Telecopy No. (713) 525-5591; E-Mail Address
aaron.foley@sci-us.com);

(ii) if to the Administrative Agent, Issuing Bank or Swingline Lender, to
JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 10 South Dearborn,
7th Floor, Chicago, Illinois 60603-2300, Attention Sabana Johnson (Phone No.
(312) 385-7102; Telecopy No. (888) 292-9533; E-Mail Address
sabana.n.johnson@jpmorgan.com), and a copy to JPMorgan Chase Bank, N.A., 2200
Ross Avenue, Floor 03, Dallas, Texas 75201-2787, Attention Shannon Ort (Phone
No. (214) 965-2562; Telecopy No. (214) 965-2044; E-Mail Address
shannon.r.ort@jpmorgan.com); and

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

Section 9.02 Waivers; Amendments; Release of Guarantors».

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the

 

-78-



--------------------------------------------------------------------------------

exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrower there from shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) permit an Interest Period for any Borrowing
with a duration in excess of six (6) months, without the written consent of each
Lender of the Loans to be included in such Borrowing, (vi) change any provisions
of Section 2.21, Section 2.22 or the definition of “Defaulting Lender”, without
the written consent of each Lender or (vii) change any of the provisions of this
Section or the definition of “Required Lenders,” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender (but all of the Revolving
Lenders may amend the definition of “Required Revolving Lenders,” and all of the
Term Loan Lenders may amend the definition of “Required Term Loan Lenders”);
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be. Notwithstanding the foregoing, the Administrative Agent may, in its
discretion, waive the provisions of Article VII(i) and (j) with respect to any
Non-Guarantor if the Borrower determines in good faith that the termination of
the existence of such Non-Guarantor is in the interest of the Borrower and not
materially disadvantageous to the Lenders. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Defaulting Lender may not be increased or extended, the
principal amount of any Loan made by such Defaulting Lender may not be reduced
(other than by payment) and the maturity of any Loan made by such Defaulting
Lender may not be extended, in each case, without the consent of such Defaulting
Lender.

 

-79-



--------------------------------------------------------------------------------

(c) Notwithstanding any contrary position in this Agreement or any other Loan
Document, if (a) a Guarantor is no longer a Subsidiary and (b) at the time such
Guarantor became a non-subsidiary, no Event of Default then existed, then such
Guarantor shall be automatically released from its obligations under the
Guarantee Agreement to which it is a party, without need for any formal action
by the Administrative Agent or any Lender; and the Administrative Agent will
confirm such release by a notice to the Borrower upon receipt of a request
therefor.

Section 9.03 Expenses; Indemnity; Damage Waiver».

(a) The Borrower shall pay (i) all reasonable out of pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank,
each Lender and each Person named as a Joint Bookrunner and Joint Lead Arranger
on the cover page hereof, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds there from (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any Subsidiary, or any Environmental Liability related in any
way to the Borrower or any Subsidiary, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

 

-80-



--------------------------------------------------------------------------------

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to (i) the Issuing Bank or the Swingline Lender under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Issuing Bank or
the Swingline Lender, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s share of the outstanding Term Loans and
total Revolving Credit Exposures at such time) of such unpaid amount (including
any such unpaid amount in respect of a claim asserted by such Lender); provided
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swingline Lender in its capacity
as such, and (ii) the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay its pro-rata share of such amount
to the Administrative Agent.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

WITHOUT LIMITING ANY PROVISION OF THIS AGREEMENT, IT IS THE EXPRESS INTENTION OF
THE PARTIES HERETO THAT EACH PERSON TO BE INDEMNIFIED HEREUNDER SHALL BE
INDEMNIFIED AND HELD HARMLESS AGAINST ANY AND ALL LOSSES, LIABILITIES, CLAIMS
AND DAMAGES ARISING OUT OF OR RESULTING FROM THE ORDINARY, SOLE AND CONTRIBUTORY
NEGLIGENCE OF SUCH PERSON.

Section 9.04 Successors and Assigns».

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

-81-



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee, provided
further that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received written
notice thereof;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of (1) a Revolving Commitment to an
assignee that is a Revolving Lender immediately prior to giving effect to such
assignment or (2) all or any portion of a Term Loan or a Term Loan Commitment to
a Lender, or to an Affiliate of a Lender or an Approved Fund; and

(C) the Issuing Bank and Swingline Lender, provided that no consent of the
Issuing Bank or the Swingline Lender shall be required for an assignment of a
Term Loan or a Term Loan Commitment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of either Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of a Revolving Commitment) and $1,000,000 (in the case
of a Term Commitment or Term Loan) unless each of the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default under clause (a), (b), (h) or
(i) of Article VII has occurred and is continuing;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(C) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(D) no assignment shall be made to (1) a natural person, (2) the Borrower or any
Affiliate or Subsidiary thereof or (3) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (3).

 

-82-



--------------------------------------------------------------------------------

The term “Approved Fund” means any Person (other than a natural person) that is
(or will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
activities and that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 2.15, Section 2.16, Section 2.17 and Section 9.03; provided that such
release shall not affect any legal responsibility for such Lender’s actions and
failures to act occurring before the effective date of such Assignment and
Assumption). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(c), Section 2.05(d),
Section 2.05(e), Section 2.06(b), Section 2.18(d), or Section 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

 

-83-



--------------------------------------------------------------------------------

(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to any
Person (other than a natural person or the Borrower or any of its Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Section 2.15, Section 2.16 and
Section 2.17 (subject to the requirements and limitations therein, including the
requirements under Section 2.17(g) (it being understood that the documentation
required under Section 2.17(g) shall be delivered to the participating Lender)
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (i) agrees to be subject to the provisions of Section 2.19 as if it
were an assignee under paragraph (b) of this Section; and shall not be entitled
to receive any greater payment under Section 2.15 or Section 2.17, with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.18(c) as though it were a Lender. Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

-84-



--------------------------------------------------------------------------------

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

Section 9.05 Survival». All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Section 2.15, Section 2.16, Section 2.17,
Section 9.03, Section 9.12 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any
provision hereof.

Section 9.06 Counterparts; Integration; Effectiveness». This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which may be delivered by electronic or telecopy
transmission and each of which shall constitute an original, but all of which
when taken together shall constitute a single contract. The Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

-85-



--------------------------------------------------------------------------------

Section 9.07 Severability». Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.08 Right of Setoff». If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held, and other obligations at any time owing, by such Lender, such Issuing Bank
or any such Affiliate, to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement or any other Loan Document to such Lender or the Issuing
Bank or their respective Affiliates, irrespective of whether or not such Lender,
the Issuing Bank or Affiliate shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender or such Issuing Bank different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(i) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.22
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Banks, and the Lenders, and (ii) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, the Issuing Bank and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the Issuing
Bank or their respective Affiliates may have. Each Lender and the Issuing Bank
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process».

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of Texas.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the District Courts of the
State of Texas sitting in Houston, Harris County, Texas and of the United States
District Court of the Southern District of Texas, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of

 

-86-



--------------------------------------------------------------------------------

any such action or proceeding may be heard and determined in such Texas State
or, to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

(c) Each party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 9.10 WAIVER OF JURY TRIAL». EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.11 Headings». Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12 Confidentiality». Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority,

 

-87-



--------------------------------------------------------------------------------

(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (ii) any pledgee referred to in Section 9.04(d), or
(iii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Borrower. For the
purposes of this Section, “Information” means all information received from the
Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
Effective Date, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Section 9.13 Interest Rate Limitation». Notwithstanding anything herein to the
contrary, in no event whatsoever shall the amount contracted for, charged, paid
or otherwise agreed to be paid to or received by the Administrative Agent or any
Lender for the use, forbearance or detention of money under this Agreement or
any Loan Document or otherwise exceed the maximum non-usurious rate pursuant to
applicable law (the “Maximum Rate”), and if at any time the interest rate
applicable to any Loan, together with all fees, charges and other amounts which
are treated as interest on such Loan under applicable law (collectively the
“Charges”), shall exceed the Maximum Rate, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender. Anything
in this Agreement or any other Loan Document to the contrary notwithstanding,
the Borrower shall not be required to pay unearned interest and shall never be
required to pay interest at a rate in excess of the Maximum Rate, and if the
effective rate of interest which would otherwise be payable under this Agreement
and the other Loan Documents would exceed the Maximum Rate, or if the
Administrative Agent or any Lender shall receive any unearned interest or shall
receive monies that are deemed to constitute interest which would increase the
effective rate of interest payable by the Borrower under this Agreement or Loan
Document to a rate in excess of the Maximum Rate, then (a) the amount of
interest which would otherwise be payable by the Borrower under this Agreement
or any Loan Document shall be reduced to the amount allowed

 

-88-



--------------------------------------------------------------------------------

under applicable law, and (b) any unearned interest paid by the Borrower or any
interest paid by the Borrower in excess of the Maximum Rate shall be credited on
the principal of (or, if the principal amount shall have been paid in full,
refunded to the Borrower). It is further agreed that, without limitation of the
foregoing, all calculations of the rate of interest contracted for, charged or
received by any Lender under this Agreement or any Loan Document, are made for
the purpose of determining whether such rate exceeds the Maximum Rate, and shall
be made by amortizing, prorating and spreading in equal parts during the period
of the full stated term of the Loans evidenced by said Notes all interest at any
time contracted for, charged or received by such Lender in connection therewith.

Section 9.14 USA Patriot Act». Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.

Section 9.15 Joinder of Borrower to Guarantee Agreement. By its execution
hereof, the Borrower hereby joins the Guarantee Agreement for the sole purpose
of agreeing to the provisions of Section 20 thereof.

Section 9.16 FINAL AGREEMENT OF THE PARTIES». THIS WRITTEN AGREEMENT (INCLUDING
THE EXHIBITS AND SCHEDULES HERETO) AND THE OTHER LOAN DOCUMENTS CONSTITUTE A
“LOAN AGREEMENT” AS DEFINED IN SECTION 26.02(a) OF THE TEXAS BUSINESS AND
COMMERCE CODE, AND REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES RELATING TO
THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES RELATING TO THE SUBJECT MATTER
HEREOF AND THEREOF. Any previous agreement among the parties with respect to the
subject matter hereof is superseded by this Agreement. Nothing in this
Agreement, expressed or implied, is intended to confer upon any party other than
the parties hereto any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

[END OF TEXT]

 

-89-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SERVICE CORPORATION INTERNATIONAL By  

/s/ Eric D. Tanzberger

  Name: Eric D. Tanzberger   Title: Senior Vice President, Chief Financial
Officer and Treasurer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDER: JPMORGAN CHASE BANK, N.A. By:  

/s/ John Kushnerick

Name:  

John Kushnerick

Title:  

Vice President



--------------------------------------------------------------------------------

LENDER: BANK OF AMERICA, N.A. By:  

/s/ Gary L. Mingle

Name:  

Gary L. Mingle

Title:  

Senior Vice President



--------------------------------------------------------------------------------

LENDER: WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Matthew Olson

Name:  

Matthew Olson

Title:  

Vice President



--------------------------------------------------------------------------------

LENDER: SUNTRUST BANK By:  

/s/ Carle A. Felton III

Name:  

Carle A. Felton III

Title:  

Director



--------------------------------------------------------------------------------

LENDER: COMPASS BANK dba BBVA COMPASS By:  

/s/ Ramon Garcia

Name:  

Ramon Garcia

Title:  

Senior Vice President



--------------------------------------------------------------------------------

LENDER: THE BANK OF NOVA SCOTIA By:  

/s/ Michelle C. Phillips

Name:  

Michelle C. Phillips

Title:  

Director



--------------------------------------------------------------------------------

LENDER: AMEGY BANK, N.A. By:  

/s/ Eva Wolod

Name:  

Eva Wolod

Title:  

Corporate Banking Officer



--------------------------------------------------------------------------------

LENDER: THE BANK OF TOKYO-MITSUBISHI UFJ., LTD. By:  

/s/ Christine Howatt

Name:  

Christine Howatt

Title:  

Authorized Signatory



--------------------------------------------------------------------------------

LENDER: REGIONS BANK By:  

/s/ Larry C. Stephens

Name:  

Larry C. Stephens

Title:  

SVP



--------------------------------------------------------------------------------

LENDER: THE ROYAL BANK OF SCOTLAND PLC By:  

/s/ Jonathan Lasner

Name:  

Jonathan Lasner

Title:  

Director



--------------------------------------------------------------------------------

LENDER: U.S. BANK, N.A. By:  

/s/ Steven Dixon

Name:  

Steven Dixon

Title:  

Vice President



--------------------------------------------------------------------------------

LENDER: SUMITOMO MITSUI BANKING CORPORATION By:  

/s/ Shuji Yabe

Name:  

Shuji Yabe

Title:  

Managing Director



--------------------------------------------------------------------------------

LENDER: FIFTH THIRD BANK By:  

/s/ Brian Anderson

Name:  

Brian Anderson

Title:  

Vice President



--------------------------------------------------------------------------------

LENDER: RAYMOND JAMES BANK, N.A. By:  

/s/ Frank Reyes

Name:  

Frank Reyes

Title:  

Vice President



--------------------------------------------------------------------------------

LENDER: ROYAL BANK OF CANADA By:  

/s/ Hogan Mak

Name:  

Hogan Mak

Title:  

Vice President



--------------------------------------------------------------------------------

LENDER: BOKF, NA dba BANK OF TEXAS By:  

/s/ Marian Livingston

Name:  

Marian Livingston

Title:  

Senior Vice President



--------------------------------------------------------------------------------

LENDER: CADENCE BANK, N.A. By:  

/s/ Melinda N. Jackson

Name:  

Melinda N. Jackson

Title:  

Senior Vice President



--------------------------------------------------------------------------------

LENDER: BRANCH BANKING & TRUST COMPANY By:  

/s/ Matt McCain

Name:  

Matt McCain

Title:  

Senior Vice President



--------------------------------------------------------------------------------

LENDER: COMERICA BANK By:  

/s/ Joey Powell

Name:  

Joey Powell

Title:  

Vice President



--------------------------------------------------------------------------------

LENDER: THE BANK OF EAST ASIA, LIMITED By:  

/s/ James Hua

Name:  

James Hua

Title:  

SVP

By:  

/s/ Kitty Sin

Name:  

Kitty Sin

Title:  

SVP



--------------------------------------------------------------------------------

LENDER: CAPITAL ONE, NATIONAL ASSOCIATION By:  

/s/ Cheryl Denenea

Name:  

Cheryl Denenea

Title:  

Senior Vice President



--------------------------------------------------------------------------------

LENDER: FROST BANK By:  

/s/ Stephen Jukes

Name:  

Stephen Jukes

Title:  

Market President



--------------------------------------------------------------------------------

EXHIBIT 1.01A

FORM OF BORROWING REQUEST

JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

10 South Dearborn, 19th Floor

Chicago, Illinois 60603-2003

Attention:         Nanette Wilson

Telecopy:         (312) 732-1544

 

  Re: Credit Agreement dated as of July 2, 2013, by and among Service
Corporation International (the “Borrower”), JPMorgan Chase Bank, N.A., as
Administrative Agent and the Lenders party to the Credit Agreement

Ladies and Gentlemen:

Pursuant to the Credit Agreement, the Borrower hereby makes the requests
indicated below:

(a)    Amount of [Borrowing / Swingline Loan]: $         (b)    Requested
funding date:                      (c)   

Class of Borrowing:

 

                     Revolving Borrowing;

                        Term Loan Borrowing; or                        
Swingline Loan

 

(d)   

Type of Borrowing:

 

                     ABR Borrowing; or

 

                     Eurodollar Borrowing

(e)    Requested Interest Period for Eurodollar Borrowing:                     
(f)    Location and number of the Borrower’s account to which funds are to be
disbursed:                                                

Credit Agreement

Exhibit 1.01A



--------------------------------------------------------------------------------

The undersigned certifies that [s]he is an authorized officer of the Borrower
and as such [s]he is authorized to execute this request on behalf of the
Borrower. The Borrower represents and warrants, as of the date of the Borrowing
requested hereby, as to the matters specified in paragraphs (a) and (b) of
Section 4.02 of the Credit Agreement.1

Each capitalized term used but not defined herein shall have the meaning
assigned to such term in the Credit Agreement.

 

Very truly yours,

SERVICE CORPORATION INTERNATIONAL,

a Texas corporation

By:  

 

Name:  

 

Title:  

 

 

 

1 

For Borrowings on the Acquisition Closing Date, replace this sentence with the
following sentence: The Borrower represents and warrants, as of the Acquisition
Closing Date, as to the matters specified in paragraphs (a), (b), (c) and (d) of
Section 4.03 of the Credit Agreement.

Credit Agreement

Exhibit 1.01A



--------------------------------------------------------------------------------

EXHIBIT 1.01B

GUARANTEE AGREEMENT

THIS GUARANTEE AGREEMENT (this “Guarantee”) dated as of July 2, 2013, made by
each of the undersigned Subsidiaries of the Borrower (as defined below) and such
other Subsidiaries of the Borrower which hereafter become parties to this
Guarantee (each, a “Guarantor,” and collectively, the “Guarantors”), in favor of
JPMorgan Chase Bank, N.A. as Administrative Agent (the “Agent”) for the benefit
of the Lenders pursuant to that certain Credit Agreement dated as of July 2,
2013 (the “Credit Agreement”), by and among the Borrower, the Agent and the
Lenders.

W I T N E S S E T H

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make Loans
to Service Corporation International, a Texas corporation (the “Borrower”) in a
manner and upon the terms and conditions set forth therein;

WHEREAS, in accordance with the Credit Agreement, the Agent requires that the
Guarantors execute a guarantee agreement guaranteeing the Obligations of the
Borrower under the Credit Agreement;

NOW, THEREFORE, in consideration of the premises and agreements herein and in
order to induce the Lenders to make the Loans pursuant to the Credit Agreement,
the Guarantors hereby agree as follows:

Section 1. Definitions. Capitalized terms used herein and not otherwise defined
shall have the respective meanings assigned thereto in the Credit Agreement.

Section 2. Guarantee of Payment. Each Guarantor (not merely as a surety or
guarantor of collection) hereby jointly, severally, unconditionally and
irrevocably, guarantees the punctual payment and performance when due, whether
at stated maturity, as an installment, by prepayment or by demand, acceleration
or otherwise, of all Obligations of the Borrower heretofore or hereafter
existing. If any or all of the Obligations become due and payable under the
Credit Agreement, the Guarantors jointly and severally and unconditionally
promise to pay such Obligations, on demand, together with any and all expenses
(including reasonable counsel fees and expenses), which may be incurred by the
Agent in collecting any of the Obligations and in connection with the
protection, defense and enforcement of any rights under the Credit Agreement or
under any other Loan Document (the “Expenses”). The Guarantors guarantee that
the Obligations shall be paid strictly in accordance with the terms of the
Credit Agreement. The Obligations include, without limitation, interest accruing
after the commencement of a proceeding under bankruptcy, insolvency or similar
laws of any jurisdiction at the rate or rates provided in the Credit Agreement.
The Agent shall not be required to exhaust any right or remedy or take any
action against the Borrower or any other person or entity or any collateral
prior to any demand or other action hereunder against the Guarantors. The
Guarantors agree that, as between the Guarantors and the Agent, the Obligations
may be declared to be due and payable for the purposes of this Guarantee
notwithstanding any stay, injunction or other prohibition which may prevent,
delay or vitiate any declaration as regards the Borrower and that in the event
of a declaration or attempted declaration, the Obligations shall immediately
become



--------------------------------------------------------------------------------

due and payable by the Guarantors for the purposes of this Guarantee and each
Guarantor shall forthwith pay the Obligations specified by the Agent to be paid
as provided in the Credit Agreement without further notice or demand.
Notwithstanding anything contained herein or in the Credit Agreement, any Loan
Document or any other document or any other agreement, security document or
instrument relating hereto or thereto to the contrary, the maximum liability of
each Guarantor hereunder shall never exceed the maximum amount that said
Guarantor could pay without having such payment set aside as a fraudulent
transfer or fraudulent conveyance or similar action under the U.S. Bankruptcy
Code or applicable state or foreign law.

Section 3. Guarantee Absolute. The liability of each Guarantor under this
Guarantee is absolute and unconditional irrespective of: (a) any change in the
time, manner or place of payment of, or in any other term of, the Credit
Agreement or the Obligations, or any other amendment or waiver of or any consent
to departure from any of the terms of the Credit Agreement or the Obligations,
including any increase or decrease in the rate of interest thereon; (b) any
release or amendment or waiver of, or consent to departure from, any other
guarantee or support document, or any exchange, release or non-perfection of any
collateral, for the Credit Agreement or the Obligations; (c) any present or
future law, regulation or order of any jurisdiction or of any agency thereof
purporting to reduce, amend, restructure or otherwise affect any term of the
Credit Agreement or the Obligations; (d) without being limited by the foregoing,
any lack of validity or enforceability of the Credit Agreement or the
Obligations; (e) any other setoff, defense or counterclaim whatsoever (in any
case, whether based on contract, tort or any other theory) with respect to the
Credit Agreement or the transactions contemplated thereby which might constitute
a legal or equitable defense available to, or discharge of, the Borrower or
other Guarantors and (f) any claim or assertion that any payment by any
Guarantor hereunder should be set aside pursuant to Section 2 in connection with
any stay, injunction or other prohibition or event, in which case each Guarantor
shall be unconditionally required to pay all amounts demanded of it hereunder
prior to any determination of the maximum liability of each Guarantor hereunder
in accordance with Section 2 and the recipient of such payment, if so required
by a final non-appealable court of competent jurisdiction by a final and
non-appealable judgment, shall then be liable for the refund of any excess
amounts. If any such rebate or refund is ever required, all other Guarantors
shall be fully liable for the repayment thereof to the maximum extent allowed by
applicable law.

Section 4. Guarantee Irrevocable. This Guarantee is a continuing guarantee of
the payment of all Obligations now or hereafter existing under the Credit
Agreement and shall remain in full force and effect until payment in full of all
Obligations and other amounts payable under this Guarantee and until all
Commitments of the Lenders to make Loans under the Credit Agreement shall be
terminated in accordance with the terms thereof and the Credit Agreement is no
longer in effect.

Section 5. Reinstatement. This Guarantee shall continue to be effective, or be
automatically reinstated, as the case may be, if at any time any payment of any
of the Obligations is rescinded or must otherwise be returned by the Agent on
the insolvency, bankruptcy, dissolution, liquidation or reorganization of any of
the Borrower, any Guarantor, or any Person that is a party to the Loan
Documents, or upon or as a result of the appointment of a custodian, receiver,
trustee or other officer with similar powers with respect to any of the
Borrower, any Guarantor or any other Person that is a party to the Loan
Documents, or otherwise, all as though the payment had not been made.

 

2



--------------------------------------------------------------------------------

Section 6. Subrogation. Each Guarantor hereby agrees that it shall not exercise
any rights which it may acquire by way of subrogation, by any payment made under
this Guarantee or otherwise, until all the Obligations have been paid in full
and the Credit Agreement is no longer in effect. Any amounts paid to a Guarantor
on account of subrogation rights under this Guarantee at any time when all the
Obligations have not been paid in full, shall be held in trust for the benefit
of the Agent and shall promptly be paid to the Agent to be credited and applied
to the Obligations, whether matured or unmatured or absolute or contingent, in
accordance with the terms of the Credit Agreement. If a Guarantor has made a
payment to the Agent hereunder of all or any part of the Obligations and all the
Obligations are paid in full and the Credit Agreement is no longer in effect,
the Agent shall, at such Guarantor’s request, execute and deliver to the
Guarantor the appropriate documents, without recourse and without representation
or warranty, necessary to evidence the transfer by subrogation to the Guarantor
of an interest in the Obligations resulting from the payment.

Section 7. Subordination. Any liabilities owed by the Borrower to the Guarantors
in connection with any extension of credit or financial accommodation by the
Guarantors to or for the account of the Borrower, including but not limited to
interest accruing at the agreed contract rate after the commencement of a
bankruptcy or similar proceeding, are hereby subordinated to the Obligations,
and such liabilities of the Borrower to the Guarantors, if the Agent so
requests, shall be collected, enforced and received by the Guarantors as trustee
for the Agent and shall be paid over to the Agent on account of the Obligations.

Section 8. Certain Taxes. The Guarantors further agree that all payments to be
made hereunder shall be made without setoff or counterclaim and free and clear
of, and without deduction for Taxes. If any Taxes are required to be withheld
from any amounts payable to the Agent hereunder, the amounts so payable to the
Agent shall be increased to the extent necessary to yield to the Agent (after
payment of all Taxes) the amounts payable hereunder in the full amounts so to be
paid. Whenever any Tax is paid by a Guarantor, as promptly as possible
thereafter, such Guarantor shall send the Agent an official receipt showing
payment thereof, together with such additional documentary evidence as may be
required from time to time by the Agent.

Section 9. Representations and Warranties. Each of the Guarantors represents and
warrants that: (a) this Guarantee (i) has been authorized by all necessary
action; (ii) does not violate any agreement, instrument, law, regulation or
order applicable to it; (iii) does not require the consent or approval of any
Person, or any filing or registration of any kind; and (iv) is the legal, valid
and binding obligation of such Guarantor enforceable against such Guarantor in
accordance with its terms, except to the extent that enforcement may be limited
by applicable bankruptcy, insolvency and other similar laws affecting creditors’
rights generally; and (b) in executing and delivering this Guarantee, such
Guarantor has not relied and will not rely upon any representations or
warranties of the Agent not embodied herein or any acts heretofore or hereafter
taken by the Agent (including but not limited to any review by the Agent of the
affairs of the Borrower).

 

3



--------------------------------------------------------------------------------

Section 10. Remedies Generally. The remedies provided in this Guarantee are
cumulative and not exclusive of any remedies provided by law.

Section 11. Setoff. Each Guarantor agrees that, in addition to (and without
limitation of) any right of setoff, banker’s lien or counterclaim the Agent or
the Lenders may otherwise have, the Agent and each of the Lenders shall be
entitled, at their option, to offset balances (general or special, time or
demand, provisional or final) held by them for the accounts of the Guarantors at
any of the Agent’s or any Lender’s offices, in U.S. dollars or in any other
currency, against any amount payable by the Guarantors under this Guarantee
which is not paid when due, in which case it shall promptly notify the
Guarantors thereof; provided that the Agent’s or any Lender’s failure to give
such notice shall not affect the validity thereof.

Section 12. Formalities. Each Guarantor hereby waives promptness, diligence,
notice of acceptance and any other notice with respect to any of the
Obligations, the Credit Agreement and this Guarantee and any liability to which
the Credit Agreement and this Guarantee applies or may apply, and waives
presentment, demand of payment, notice of intent to accelerate, notice of
acceleration, notice of dishonor or nonpayment, and any requirement that the
Agent institute suit, collection proceedings or take any other action to collect
the Obligations, including any requirement that the Agent protect, secure,
perfect or insure any security interest or Lien against any Property subject
thereto or exhaust any right or take any action against the Borrower or any
other Person (including the other Guarantors) or any collateral (it being the
intention of the Agent and each Guarantor that the obligations of such Guarantor
under this Guarantee are to be a guarantee of payment and not of collection) or
that the Borrower or any other Person (including the other Guarantors) be joined
in any action hereunder. Each Guarantor hereby waives marshaling of assets and
liabilities, notice by the Agent of the creation of any Indebtedness or
liability to which it applies or may apply, any amounts received by the Agent,
notice of disposition or substitution of collateral and of the creation,
advancement, increase, existence, extension, renewal, rearrangement and/or
modification of the Obligations.

Section 13. Amendments and Waivers. No amendment or waiver of any provision of
this Guarantee, nor consent to any release by any Guarantor therefrom, shall be
effective unless it is in writing and signed by the Agent and such Guarantor,
and then the waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. No failure on the part of the
Agent to exercise, and no delay in exercising, any right under this Guarantee
shall operate as a waiver or preclude any other or further exercise thereof or
the exercise of any other right.

Section 14. Expenses. The Guarantors shall reimburse the Agent on demand for all
Expenses without duplication of any reimbursements affected under the Credit
Agreement. The obligations of the Guarantors under this Section shall survive
the termination of this Guarantee.

Section 15. Assignment. This Guarantee shall be binding on, and shall inure to
the benefit of the Guarantors, the Agent and their respective successors and
assigns; provided that the Guarantors may not assign or transfer their
respective rights or obligations under this Guarantee. Without limiting the
generality of the foregoing: (a) the obligations of the Guarantors under this
Guarantee shall continue in full force and effect and shall be binding on any
successor partnership and on previous partners and their respective estates if
any of the

 

4



--------------------------------------------------------------------------------

Guarantors is a partnership, regardless of any change in the partnership as a
result of death, retirement or otherwise; and (b) the Agent may assign, or
otherwise transfer its rights under the Credit Agreement to any other person or
entity in accordance with the terms and conditions thereof, and the other person
or entity shall then become vested with all the rights granted to the Agent in
this Guarantee or otherwise. Any Guarantor may merge into the Borrower or
another Guarantor as provided in the Credit Agreement.

Section 16. Captions. The headings and captions in this Guarantee are for
convenience only and shall not affect the interpretation or construction of this
Guarantee.

Section 17. Governing Law, Etc. THIS GUARANTEE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF TEXAS. EACH GUARANTOR
CONSENTS TO THE NONEXCLUSIVE JURISDICTION AND VENUE OF THE STATE OR FEDERAL
COURTS LOCATED IN THE CITY OF HOUSTON. SERVICE OF PROCESS BY THE AGENT IN
CONNECTION WITH ANY SUCH DISPUTE SHALL BE BINDING ON EACH GUARANTOR IF SENT TO
SUCH GUARANTOR BY REGISTERED MAIL AT THE ADDRESS SPECIFIED BELOW OR AS OTHERWISE
SPECIFIED BY SUCH GUARANTOR FROM TIME TO TIME. EACH GUARANTOR WAIVES ANY RIGHT
IT MAY HAVE TO JURY TRIAL IN ANY ACTION RELATED TO THIS GUARANTEE OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND FURTHER WAIVES ANY RIGHT TO INTERPOSE ANY
COUNTERCLAIM RELATED TO THIS GUARANTEE OR THE TRANSACTIONS CONTEMPLATED HEREBY
IN ANY SUCH ACTION. TO THE EXTENT THAT ANY GUARANTOR HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
(WHETHER FROM SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID
OF EXECUTION OF A JUDGMENT, EXECUTION OR OTHERWISE), EACH SUCH GUARANTOR HEREBY
IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
GUARANTEE.

Section 18. Integration; Effectiveness. This Guarantee alone sets forth the
entire understanding of the Guarantors and the Agent relating to the guarantee
of the Obligations and constitutes the entire contract between the parties
relating to the subject matter hereof and supersedes any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Guarantee shall become effective when it shall have been executed
and delivered by the Guarantors to the Agent. Delivery of an executed signature
page of this Guarantee by telecopy shall be effective as delivery of a manually
executed signature page of this Guarantee.

Section 19. Automatic Release. As provided in Section 9.02 of the Credit
Agreement, a Guarantor shall be automatically released from its obligations
under this Guarantee upon the satisfaction of the conditions set forth therein.

Section 20. Keepwell. Each Qualified ECP Guarantor (as hereinafter defined)
hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Loan Party to honor all

 

5



--------------------------------------------------------------------------------

of its obligations under this Guarantee in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 20 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section, or otherwise
under this Guarantee, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 20 shall remain
in full force and effect until terminated in accordance with the terms
hereof. Each Qualified ECP Guarantor intends that this Section 20 constitute,
and this Section 20 shall be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. As used in this
Section 20, the term “Qualified ECP Guarantor” means, in respect of any Swap
Obligation, each Loan Party that has total assets exceeding $10,000,000 at the
time the relevant Guarantee becomes effective with respect to such Swap
Obligation or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

[END OF TEXT]

 

6



--------------------------------------------------------------------------------

GUARANTORS: SCI MANAGEMENT L.P. By:   SCI ADMINISTRATIVE SERVICES, LLC, General
Partner   By:  

/s/ Curtis G. Briggs

    Curtis G. Briggs     Vice President SCI EASTERN MARKET SUPPORT CENTER, L.P.
By:   SCI EOPS HQ, INC.,   General Partner   By:  

/s/ Curtis G. Briggs

    Curtis G. Briggs     Vice President SCI HOUSTON MARKET SUPPORT CENTER, L.P.
By:   SCI HOUSTON HUB, INC.,   General Partner   By:  

/s/ Curtis G. Briggs

    Curtis G. Briggs     Vice President REMEMBRANCE MEMORIAL TRADITIONS, LLC By:
 

/s/ Curtis G. Briggs

  Curtis G. Briggs   Manager

Signature Page to Guarantee Agreement



--------------------------------------------------------------------------------

PINEY GROVE, LLC and STORMY SKY, LLC By:  

/s/ Edward A. Fowler

  Edward A. Fowler   Manager of each of the above-named companies EVANS & EARLY
MORTUARY, LLC By:  

/s/ Janet S. Key

  Janet S. Key   Manager

MFH, L.L.C.

By:   Carothers Holding Company, LLC,   Sole Member   By:  

/s/ Curtis G. Briggs

    Curtis G. Briggs     Vice President MCH WILSON, INC. By:  

/s/ Marco J. Rimassa

  Marco J. Rimassa   President TRUST ADVISORS, INC. By:  

/s/ Eric P. Bartee

  Eric P. Bartee   President

Signature Page to Guarantee Agreement



--------------------------------------------------------------------------------

EACH OF THE OTHER SUBSIDIARIES LISTED ON SCHEDULE 1 HERETO By:  

/s/ Curtis G. Briggs

  Curtis G. Briggs   President or Vice President of each of such subsidiaries

Signature Page to Guarantee Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

GUARANTORS

ADVANCE FUNERAL INSURANCE SERVICES

ADVANCE PLANNING OF AMERICA, INC.

ADVANCED PLANNING (ALABAMA), INC.

AFFILIATED FAMILY FUNERAL SERVICE, INC.

ALDERWOODS (ALASKA), INC.

ALDERWOODS (ARKANSAS), INC.

ALDERWOODS (CHICAGO CENTRAL), INC.

ALDERWOODS (CHICAGO NORTH), INC.

ALDERWOODS (COLORADO), INC.

ALDERWOODS (CONNECTICUT), INC.

ALDERWOODS (GEORGIA), INC.

ALDERWOODS (IDAHO), INC.

ALDERWOODS (ILLINOIS), INC.

ALDERWOODS (INDIANA), INC.

ALDERWOODS (KANSAS), INC.

ALDERWOODS (MARYLAND), INC.

ALDERWOODS (MASSACHUSETTS), INC.

ALDERWOODS (MICHIGAN), INC.

ALDERWOODS (MINNESOTA), INC.

ALDERWOODS (MISSISSIPPI), INC.

ALDERWOODS (MISSOURI), INC.

ALDERWOODS (MONTANA), INC.

ALDERWOODS (NEVADA), INC.

ALDERWOODS (NEW MEXICO), INC.

ALDERWOODS (NEW YORK), LLC

ALDERWOODS (NORTH CAROLINA), INC.

ALDERWOODS (OHIO) CEMETERY MANAGEMENT, INC.

ALDERWOODS (OHIO) FUNERAL HOME, INC.

ALDERWOODS (OKLAHOMA), INC.

ALDERWOODS (OREGON), INC.

ALDERWOODS (PARTNER), INC.

ALDERWOODS (SOUTH CAROLINA), INC.

ALDERWOODS (TENNESSEE), LLC

ALDERWOODS (TEXAS), INC.

ALDERWOODS (WASHINGTON), INC.

ALDERWOODS (WEST VIRGINIA), INC.

ALDERWOODS (WISCONSIN), INC.

ALDERWOODS GROUP (CALIFORNIA), INC.

AMERICAN BURIAL AND CREMATION CENTERS, INC.

AMG, INC.

AUMAN FUNERAL HOME, INC.

AUMAN’S, INC.

Schedule I to Signature Page to Guarantee Agreement



--------------------------------------------------------------------------------

BAMFH, INC.

BEHM FUNERAL PROPERTIES, INC.

BENNETT-EMMERT-SZAKOVITS FUNERAL HOME, INC.

BRIGHT UNDERTAKING COMPANY

BURGEE-HENSS-SEITZ FUNERAL HOME, INC.

CALIFORNIA CEMETERY AND FUNERAL SERVICES, LLC

CAROTHERS HOLDING COMPANY, LLC

CEMCARE, INC.

CHARLES S. ZEILER & SON, INC.

CHAS. PETER NAGEL LLC

CHICAGO CEMETERY CORPORATION

CHRISTIAN FUNERAL SERVICES, INC.

DANZANSKY-GOLDBERG MEMORIAL CHAPELS, INC.

DIGNITY MEMORIAL NETWORK, INC.

DIRECTORS SUCCESSION PLANNING II, INC.

DIRECTORS SUCCESSION PLANNING, INC.

DSP GENERAL PARTNER II, INC.

DSP GENERAL PARTNER, INC.

DUNWOOD CEMETERY SERVICE COMPANY

EAGLE FINANCIAL ASSOCIATES, INC.

EARTHMAN HOLDINGS, INC.

EARTHMAN LP, INC.

ECI CEMETERY SERVICES OF MARYLAND, LLC

ECI SERVICES OF MAINE, INC.

ECI SERVICES OF NEW HAMPSHIRE, INC.

ED MELENYZER CO.

EDWARD SAGEL FUNERAL DIRECTION, INC.

ELMWOOD ACQUISITION CORPORATION

ENSURE AGENCY OF PENNSYLVANIA, INC.

EVERGREEN FUNERAL HOME AND CEMETERY, INC.

FAMILY CARE, INC.

FHC REALTY, INC.

FLECK FUNERAL HOME, INC.

FLORIDA MARKER, LLC

FRANCIS F. SEIDEL, INC.

FUNERAL SERVICE PENNSYLVANIA, LLC

FUNERAL SERVICE, INC.

GARDEN STATE CREMATORY, INC.

GARY L. KAUFMAN FUNERAL HOME AT MEADOWRIDGE MEMORIAL PARK, INC.

GARY L. KAUFMAN FUNERAL HOME SOUTHWEST, INC.

GEORGE WASHINGTON CEMETERY COMPANY, LLC

GILA MOUNTAIN DEVELOPMENT CO., INC.

GRACELAND CEMETERY DEVELOPMENT CO.

GREEN SERVICE CORPORATION

H. SAMSON, INC.

H.P. BRANDT FUNERAL HOME, INC.

Schedule I to Signature Page to Guarantee Agreement



--------------------------------------------------------------------------------

HAROLD B. MULLIGAN CO., INC.

HAWAIIAN MEMORIAL LIFE PLAN, LTD.

HEALY-HAHN FUNERAL PROPERTIES, INC.

HHFP, INC.

I. J. MORRIS, LLC

JOSEPH GAWLER’S SONS, LLC

KER-WESTERLUND FUNERAL HOME, INC.

KEYSTONE ADVANCE PLANNING, INC.

KEYSTONE AMERICA, INC.

KEYSTONE INDIANA, INC.

KEYSTONE KENTUCKY, INC.

KEYSTONE MICHIGAN, INC.

KNAUSS ENTERPRISES LIMITED LIABILITY COMPANY

KNEE FUNERAL HOME OF WILKINSBURG, INC.

LAKE VIEW MEMORIAL GARDENS, INC.

LAUGHLIN FUNERAL HOME, LTD.

LEMMON FUNERAL HOME OF DULANEY VALLEY, INC.

LHT CONSULTING GROUP, LLC

LINEBERRY GROUP, INC.

LORING BYERS FUNERAL DIRECTORS, INC.

MAKING EVERLASTING MEMORIES, LLC

MCHUGH FUNERAL HOME, INC.

MEMORIAL GUARDIAN PLANS, INC., a Delaware corporation

MEMORIAL GUARDIAN PLANS, INC., a Missouri corporation

MILLER-DIPPEL FUNERAL HOME, INC.

MORAN-ASHTON FUNERAL HOME, INC.

MOUNT AUBURN MEMORIAL PARK, INC.

MOUNT VERNON MEMORIAL PARK

NATIONAL CREMATION SERVICE, INC.

NEW YORK FUNERAL CHAPELS, LLC

NEW YORK MARKER, LLC

NINETEEN THIRTY-FIVE HOLDINGS, INC.

NORTHERN LAND COMPANY, INC.

OAK WOODS CEMETERY ASSOCIATION

OAK WOODS MANAGEMENT COMPANY

OAKLAWN CEMETARY ASSOCIATION

OFTC, INC.

OSIRIS HOLDING CORPORATION

OSIRIS HOLDING OF FLORIDA, INC.

PALM MORTUARY, INC.

PINEVIEW MEMORIAL PARK, INC.

PIONEER FUNERAL PLANS, INC.

PSI FUNDING, INC.

REEVES, INC.

RH CEMETERY CORP.

RH MORTUARY CORPORATION

Schedule I to Signature Page to Guarantee Agreement



--------------------------------------------------------------------------------

RIDGEWOOD CEMETERY COMPANY, INC.

RIO ACQUISITION CORP.

ROBERT DOUGLAS GOUNDREY FUNERAL HOME, INC.

ROBERT L. HENDRICKS FUNERAL HOME, INC.

ROHLAND FUNERAL HOME

ROSE HILLS COMPANY

ROSE HILLS HOLDINGS CORP.

ROSEDALE CEMETERY COMPANY

ROSEDALE FUNERAL CHAPEL, INC.

RUZICH FUNERAL HOME, INC.

S & H PROPERTIES AND ENTERPRISES, INC.

SALVATORE AIR TRANSPORTATION CORP.

SAUL-GABAUER FUNERAL HOME, INC.

SCHIMUNEK FUNERAL HOME, INC.

SCI ADMINISTRATIVE SERVICES, LLC

SCI ALABAMA FUNERAL SERVICES, LLC

SCI ALASKA FUNERAL SERVICES, INC.

SCI ARIZONA FUNERAL SERVICES, INC.

SCI ARKANSAS FUNERAL SERVICES, INC.

SCI CALIFORNIA FUNERAL SERVICES, INC.

SCI CAPITAL CORPORATION

SCI CAPITAL HOLDINGS, INC.

SCI COLORADO FUNERAL SERVICES, INC.

SCI CONNECTICUT FUNERAL SERVICES, LLC

SCI EOPS HQ, INC.

SCI FINANCIAL SERVICES, INC.

SCI FUNERAL & CEMETERY PURCHASING COOPERATIVE, INC.

SCI FUNERAL SERVICES OF FLORIDA, INC.

SCI FUNERAL SERVICES OF NEW YORK, INC.

SCI FUNERAL SERVICES, LLC

SCI GEORGIA FUNERAL SERVICES, INC.

SCI HOUSTON HUB, INC.

SCI ILLINOIS SERVICES, INC.

SCI INDIANA FUNERAL SERVICES, INC.

SCI INVESTMENT SERVICES, INC.

SCI IOWA FINANCE COMPANY

SCI IOWA FUNERAL SERVICES, INC.

SCI KANSAS FUNERAL SERVICES, INC.

SCI KENTUCKY FUNERAL SERVICES, INC.

SCI LOAN SERVICES, LLC

SCI LOUISIANA FUNERAL SERVICES, INC.

SCI MARYLAND FUNERAL SERVICES, INC.

SCI MICHIGAN FUNERAL SERVICES, INC.

SCI MINNESOTA FUNERAL SERVICES, INC.

SCI MISSISSIPPI FUNERAL SERVICES, INC.

SCI MISSOURI FUNERAL SERVICES, INC.

Schedule I to Signature Page to Guarantee Agreement



--------------------------------------------------------------------------------

SCI NEBRASKA FUNERAL SERVICES, INC.

SCI NEW JERSEY FUNERAL SERVICES, INC.

SCI NEW MEXICO FUNERAL SERVICES, INC.

SCI NORTH CAROLINA FUNERAL SERVICES, LLC

SCI OHIO FUNERAL SERVICES, INC.

SCI OKLAHOMA FUNERAL SERVICES, INC.

SCI OREGON FUNERAL SERVICES, INC.

SCI PENNSYLVANIA FUNERAL SERVICES, INC.

SCI RHODE ISLAND FUNERAL SERVICES, LLC

SCI SERVICES (ALABAMA), INC.

SCI SOUTH CAROLINA FUNERAL SERVICES, INC.

SCI SPECIAL, INC.

SCI TENNESSEE FUNERAL SERVICES, LLC

SCI TEXAS FUNERAL SERVICES, INC.

SCI UTAH FUNERAL SERVICES, INC.

SCI VIRGINIA FUNERAL SERVICES, INC.

SCI WASHINGTON FUNERAL SERVICES, INC.

SCI WEST VIRGINIA FUNERAL SERVICES, INC.

SCI WESTERN MARKET SUPPORT CENTER, INC.

SCI WISCONSIN FUNERAL SERVICES, INC.

SENTINEL SECURITY PLANS, INC.

ST. LAURENT FUNERAL HOME, INC.

STEPHENS BURIAL ASSOCIATION, INC.

STEPHENS FUNERAL BENEFIT ASSOCIATION, INC.

STEPHENS FUNERAL FUND, INC.

STERLING-ASHTON-SCHWAB FUNERAL HOME, INC.

STERLING-ASHTON-SCHWAB-WITZKE FUNERAL HOME OF CANTONVILLE, INC.

THE KNOLLWOOD CEMETERY COMPANY

THE SCHIMUNEK FUNERAL HOME OF BEL AIR, INC.

THEO C. AUMAN, INC.

THOMAS M. QUINN & SONS, LLC

TMJ LAND, INC.

UNISERVICE CORPORATION

UNIVERSAL MEMORIAL CENTERS V, INC.

UNIVERSAL MEMORIAL CENTERS VI, INC.

VANCOUVER FUNERAL CHAPEL, INC.

WACO MEMORIAL PARK, INC.

WASATCH LAND AND IMPROVEMENT COMPANY

WESTMINSTER GARDENS, INC.

WFG LIQUIDATION CORPORATION

WIEN & WIEN, INC.

WITZKE FUNERAL HOMES, INC.

WMP, INC.

WOODLAWN CEMETERY OF CHICAGO, INC.

WOODLAWN MEMORIAL PARK, INC.

WORKMAN MILL INVESTMENT COMPANY

Schedule I to Signature Page to Guarantee Agreement



--------------------------------------------------------------------------------

WPALM, INC.

ZARRO FUNERAL HOME

ZS ACQUISITION, INC.

Schedule I to Signature Page to Guarantee Agreement



--------------------------------------------------------------------------------

EXHIBIT 1.01C-1

FORM OF REVOLVING NOTE

REVOLVING NOTE

 

$        

               , 20    

FOR VALUE RECEIVED, the undersigned, SERVICE CORPORATION INTERNATIONAL, a Texas
corporation, the Borrower under that certain Credit Agreement dated as of
July 2, 2013 (as may be amended or otherwise modified from time to time, the
“Credit Agreement”) among the Borrower, the Lenders named therein and JPMorgan
Chase Bank, N.A., as Administrative Agent for the Lenders, HEREBY PROMISES TO
PAY to the order of                      (“Lender”), the amount as may be
advanced from time to time under the Credit Agreement by the Lender in
accordance with such Lender’s Revolving Commitment outstanding from time to
time. All capitalized terms used herein and not otherwise defined shall have the
meanings as defined in the Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of this
Note outstanding from time to time from the date hereof until the principal
amount hereof has been paid in full and the Revolving Commitments are
terminated, at the place and at such times and at such interest rates as are
specified in the Credit Agreement. Payments made by the Borrower in respect of
the amounts due hereunder shall be allocated to the Lender by the Administrative
Agent on the terms specified in the Credit Agreement.

This Note is one of the Notes in respect of the Revolving Loans referred to in,
and this Note and all provisions herein are entitled to the benefits of, the
Credit Agreement. The Credit Agreement, among other things, (a) provides for the
making of Revolving Loans by the Lender and other Lenders to the Borrower from
time to time, and (b) contains provisions for acceleration of the maturity
hereof upon the happening of certain stated events, for prepayments on account
of principal hereof prior to the maturity hereof upon the terms and conditions
therein specified, and for limitations on the amount of interest paid such that
no provision of the Credit Agreement or this Note shall require the payment or
permit the collection of interest in excess of the Maximum Rate.

The Borrower and any and all endorsers, guarantors and sureties severally waive
grace (except to the extent expressly provided in the Credit Agreement), demand,
presentment for payment, notice of dishonor or default, acceleration, intent to
accelerate, protest and notice of protest and diligence in collecting and
bringing of suit against any party hereto, and agree to all renewals, extensions
or partial payments hereon and to any release or substitution of security
herefor, in whole or in part, with or without notice, before or after maturity.

This Note shall be governed by and construed under the laws of the State of
Texas and the applicable laws of the United States of America.

Credit Agreement

Exhibit 1.01C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Note to be duly executed and
delivered by its duly authorized officer as of the date first written above.

 

BORROWER: SERVICE CORPORATION INTERNATIONAL By:  

 

Name:  

 

Title:  

 

Credit Agreement

Exhibit 1.01C-1



--------------------------------------------------------------------------------

EXHIBIT 1.01C-2

FORM OF TERM NOTE

TERM NOTE

 

$                            , 20    

FOR VALUE RECEIVED, the undersigned, SERVICE CORPORATION INTERNATIONAL, a Texas
corporation, the Borrower under that certain Credit Agreement dated as of
July 2, 2013 (as may be amended or otherwise modified from time to time, the
“Credit Agreement”) among the Borrower, the Lenders named therein and JPMorgan
Chase Bank, N.A., as Administrative Agent for the Lenders, HEREBY PROMISES TO
PAY to the order of                      (“Lender”), the aggregate unpaid
principal amount of the Term Loan owed to the Lender by the Borrower pursuant to
the Credit Agreement, on the dates and in the amounts set forth in the Credit
Agreement. All capitalized terms used herein and not otherwise defined shall
have the meanings as defined in the Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of this
Note outstanding from time to time from the date hereof until the principal
amount hereof has been paid in full, at the place and at such times and at such
interest rates as are specified in the Credit Agreement. Payments made by the
Borrower in respect of the amounts due hereunder shall be allocated to the
Lender by the Administrative Agent on the terms specified in the Credit
Agreement.

This Note is one of the Notes in respect of the Term Loans referred to in, and
this Note and all provisions herein are entitled to the benefits of, the Credit
Agreement. The Credit Agreement, among other things, (a) provides for the making
of Term Loans by the Lender and other Lenders to the Borrower, and (b) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events, for prepayments on account of principal hereof prior to the
maturity hereof upon the terms and conditions therein specified, and for
limitations on the amount of interest paid such that no provision of the Credit
Agreement or this Note shall require the payment or permit the collection of
interest in excess of the Maximum Rate.

The Borrower and any and all endorsers, guarantors and sureties severally waive
grace (except to the extent expressly provided in the Credit Agreement), demand,
presentment for payment, notice of dishonor or default, acceleration, intent to
accelerate, protest and notice of protest and diligence in collecting and
bringing of suit against any party hereto, and agree to all renewals, extensions
or partial payments hereon and to any release or substitution of security
herefor, in whole or in part, with or without notice, before or after maturity.

This Note shall be governed by and construed under the laws of the State of
Texas and the applicable laws of the United States of America.

Credit Agreement

Exhibit 1.01C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Note to be duly executed and
delivered by its duly authorized officer as of the date first written above.

 

BORROWER: SERVICE CORPORATION INTERNATIONAL By:                             
                                                                    
Name:                                                                       
                     Title:                            
                                                                 

Credit Agreement

Exhibit 1.01C-2



--------------------------------------------------------------------------------

EXHIBIT 2.17A

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of July 2, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Service Corporation International, a Delaware corporation
(the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:   Title:

Date:                      , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT 2.17B

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of July 2, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Service Corporation International, a Delaware corporation
(the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:       Name:   Title:

Date:                      , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT 2.17C

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of July 2, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Service Corporation International, a Delaware corporation
(the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8ECI accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:       Name:   Title:

Date:                      , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT 2.17D

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of July 2, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Service Corporation International, a Delaware corporation
(the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8ECI accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:   Title:

Date:                      , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT 5.01

FORM OF COMPLIANCE CERTIFICATE

The undersigned hereby certifies that [s]he is the [chief financial
officer/principal accounting officer/treasurer/controller] of Service
Corporation International, a Texas corporation (the “Borrower”) and that as such
[s]he is authorized to execute this certificate on behalf of the Company. With
reference to the Credit Agreement dated as of July 2, 2013 (together with all
amendments or supplements thereto being the “Credit Agreement”), among the
Borrower, JPMorgan Chase Bank, N.A., as Administrative Agent and the Lenders (as
defined in the Credit Agreement), the undersigned represents and warrants as
follows (each capitalized term used herein having the same meaning given to it
in the Credit Agreement unless otherwise specified):

 

  (a) The representations and warranties of the Borrower and its Subsidiaries
contained in Article III of the Credit Agreement and in the Loan Documents were
true and correct in all material respects when made, and are repeated at and as
of the time of delivery hereof and to the best of the undersigned’s knowledge
are true and correct in all material respects at and as of the time of such
delivery, except for such representations and warranties as are by their express
terms limited to a specific date. Calculations demonstrating compliance with the
representation contained in Section 3.10 are set forth on the worksheet attached
hereto as Exhibit A.

 

  (b) The worksheet attached hereto as Exhibit B sets forth all permitted
Indebtedness of the Borrower and its Subsidiaries pursuant to clauses (f), (g),
(h), (i) and (j) of Section 6.01.

 

  (c) The worksheet attached hereto as Exhibit C sets forth all asset sales
necessary to demonstrate compliance with Section 6.07(c) of the Credit
Agreement.

 

  (d) The worksheet attached hereto as Exhibit D sets forth all Restricted
Payments of the Borrower and its Subsidiaries and demonstrates compliance with
Section 6.09 of the Credit Agreement.

 

  (e) The Borrower hereby certifies that no Event of Default or Default has
occurred or is continuing.

 

  (f) Calculations for all financial covenants contained in the Credit Agreement
are set forth in the worksheet attached hereto as Exhibit E.

 

  (g) Except as set forth on Exhibit F attached hereto, there have been no
changes in GAAP or in the application thereof, as used in the preparation of the
Borrower’s consolidated financial statements, since the date of the audited
financial statements referred to in Section 3.04 of the Credit Agreement.

Credit Agreement

Exhibit 5.01



--------------------------------------------------------------------------------

EXECUTED AND DELIVERED this      day of             , 20    .

 

BORROWER: SERVICE CORPORATION INTERNATIONAL By:  

 

Name:  

 

Title:  

 

Credit Agreement

Exhibit 5.01



--------------------------------------------------------------------------------

EXHIBIT A to

EXHIBIT 5.01

CALCULATION WORKSHEET FOR

ERISA REPRESENTATION

(SECTION 3.10 OF CREDIT AGREEMENT)

 

A. Each Plan    B.   

Present Value of Accumulated

Benefit Obligations

   C.    Fair Market Value of Plan Assets   

Difference between

B and C

                                                                               
                                                                      Total     
                  1    

 

A. Each Under- funded Plan    B.   

Present Value of Accumulated

Benefit Obligations

   C.   

Fair Market

Value of Plan

Assets

  

Difference between

B and C

                                                                               
                                                                      Total     
                  2    

 

1 

Must not exceed $30,000,000

2 

Must not exceed $50,000,000

Credit Agreement

Exhibit A to Exhibit 5.01



--------------------------------------------------------------------------------

EXHIBIT B to

EXHIBIT 5.01

INDEBTEDNESS

As of the date of the attached financial statements:

 

Indebtedness of the Type

Described in the Credit

Agreement

   Actual Amount    Covenant Amount  

Section 6.01(f) (purchase money, etc.)

   $                  <$75,000,000   

Section 6.01(g) (Foreign Subsidiaries)

   $                  <$100,000,000   

Section 6.01(h)(i) (Subsidiaries)

   $                  <$20,000,000   

Section 6.01(i) (covenants not to compete)

   $                  <$75,000,000   

Section 6.01(k) (other)

   $                  <$100,000,000   

Credit Agreement

Exhibit B to Exhibit 5.01



--------------------------------------------------------------------------------

EXHIBIT C to

EXHIBIT 5.01

ASSET SALES

(Section 6.07 of Credit Agreement)

 

(a) Transfers, leases and other dispositions of assets (excluding accounts
receivable, inventory, used or surplus equipment, Permitted Investments in the
ordinary course of business and any sales, transfers and dispositions to the
Borrower or a Subsidiary) since the Effective Date:

[list dispositions, dates, book value and non-cash consideration]

 

(b) Aggregate book value of all asset dispositions described in (a) above.

$            1

 

(c) Aggregate maximum book value of all asset dispositions described in
(a) above

$            

 

(d) Aggregate non-cash consideration received in connection with asset
dispositions described in (a) above

$            2

 

 

1 

Cannot exceed $1,936,713,600

2 

Cannot exceed $200,000,000

Credit Agreement

Exhibit C to Exhibit 5.01



--------------------------------------------------------------------------------

EXHIBIT D to

EXHIBIT 5.01

RESTRICTED PAYMENTS

(Section 6.09 of Credit Agreement)

A. List all dividends made by the Borrower pursuant to Section 6.09(a)(iii) of
the Credit Agreement during the fiscal year including the date of the attached
financial statements:

$            

A. List all repurchases made by the Borrower pursuant to Section 6.09(a)(iv) of
the Credit Agreement during the fiscal year including the date of the attached
financial statements:

$            

A. List all dividends made by the Borrower pursuant to Section 6.09(a)(v) of the
Credit Agreement during the term of the Credit Agreement:

$            

Credit Agreement

Exhibit D to Exhibit 5.01



--------------------------------------------------------------------------------

EXHIBIT E to

EXHIBIT 5.01

FINANCIAL COVENANT CALCULATION WORKSHEET

 

     Pro Forma    Covenant          Calculation            Requirement    

Interest Coverage Ratio:

     

(i)     Consolidated EBITDA

     

To

     

(ii)    Consolidated Interest Expense:

     

the actual Cash Interest Expense (including imputed interest expense in respect
of Capital Lease Obligations)

     

Leverage Ratio:

     

The difference of:

     

(i)     Total Debt

     

minus

     

(ii)    unrestricted cash on hand

     

To

     

Consolidated EBITDA

     

Calculation of Consolidated EBITDA

 

A. Consolidated Operating Income

$            

(i) minus any gains or plus any losses on sales and impairments of assets, to
the extent included in Consolidated Operating Income;

$            

(ii) plus depreciation and amortization (to the extent included in operating
expenses and excluding amortization of deferred loan costs);

$            

(iii) plus non-cash stock compensation expense/amortization (to the extent
included in operating expenses);

$            

(iv) plus rent expense in previous periods associated with assets later
capitalized with on-balance sheet debt;

$            

Credit Agreement

Exhibit E to Exhibit 5.01



--------------------------------------------------------------------------------

(v) plus (A) actual non-recurring cash expenses incurred and related to any
acquisition to the extent included in operating expenses and not to exceed
$40,000,000 in aggregate in any 12 month period, including expenses within the
first 24 months after the related acquisition, such as severance of management
and employees, termination costs and buyouts of contracts and lease agreements,
conversions of computer systems and networks, transfer of documents and other
assets, legal and advisory fees directly related to such acquisition and the
financing thereof, and other items reasonably incurred of a similar nature and
(B) non-cash acquisition expenses that would not otherwise be picked up in other
non-cash addbacks to EBITDA;1

$            

(vi) minus expenses attributable to surety premiums;

$            

(vii) minus Pro Forma Divested EBITDA (to the extent positive and previously
included in operating income) or plus Pro Forma Divested EBITDA (to the extent
negative and previously included in operating income);2

$            

(viii) plus EBITDA of any acquired operations in the period from the beginning
of the period for which EBITDA is to be determined to the date of such
acquisition;3

$            

(ix) plus EBITDA of discontinued operations still owned (to the extent positive)
and minus EBITDA of discontinued operations still owned (to the extent
negative);

$            

(x) plus net cash flow from/to non-consolidated joint ventures to the extent
received/paid in cash;

$            

(xi) plus non-recurring and non-cash expenses (to the extent included in
operating expenses) and minus non-recurring and non-cash income (to the extent
included in operating income);

$            

 

 

1 

Detail of expenses related to acquisition(s) attached.

2 

Detail of Pro Forma Divested EBITDA attached.

3 

Detail of acquired EBITDA attached.

Credit Agreement

Exhibit E to Exhibit 5.01



--------------------------------------------------------------------------------

(xi) plus, within 24 months after the Acquisition Closing Date, actual
non-recurring cash expenses incurred and related to the Stewart Acquisition to
the extent included in operating expenses and not to exceed $75,000,000 in the
aggregate; and

$            

(xi) plus readily identifiable cost savings and other synergies that are related
to the Stewart Acquisition or Permitted Acquisitions that have been consummated
and that are to be recognized within 12 months after the calculation date, to
the extent not already included in the calculation of EBITDA, not to exceed
$50,000,000 in the aggregate in any 12 month period.

$            

Equals Consolidated EBITDA                                                  
$            

 

B.

Calculation of Total Debt4

(i) obligations for borrowed money, deposits, advances, bonds, debentures, notes
and any obligations upon which interest is commonly paid;

$            

(ii) obligations under conditional sale or other title retention agreements
relating to property acquired by the Borrower or its Subsidiaries;

$            

(iii) obligations in respect of deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business);

$            

(iv) Indebtedness of others secured by any Lien on property owned or acquired by
the Borrower or its Subsidiaries;

$            

(v) Guarantees of Indebtedness;

$            

 

 

4 

Exclude New Debt Securities from and after the date of issuance thereof through
the earlier of the Acquisition Closing Date and the Escrow Termination Date.

Credit Agreement

Exhibit E to Exhibit 5.01



--------------------------------------------------------------------------------

(vi) Capital Lease Obligations;

$             

(vii) obligations in respect of letters of credit and letters of guaranty; and

$             

(viii) obligations in respect of banker’s acceptances.

$             

Equals Total Debt                                          
                                   $             

Credit Agreement

Exhibit E to Exhibit 5.01



--------------------------------------------------------------------------------

EXHIBIT F to

EXHIBIT 5.01

CHANGES

Credit Agreement

Exhibit F to Exhibit 5.01



--------------------------------------------------------------------------------

EXHIBIT 9.04

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:                                                                 
2.    Assignee:                                                                 
      [and is an Affiliate/Approved Fund of [identify Lender]1] 3.    Borrower:
   Service Corporation International 4.    Administrative Agent:    JPMorgan
Chase Bank, N.A., as the administrative agent under the Credit Agreement

 

 

1 

Select as applicable.

Exhibit 9.04-1



--------------------------------------------------------------------------------

5.    Credit Agreement:    The $1,100,000,000 Credit Agreement dated as of
July 2, 2013 among Service Corporation International, the Lenders party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, and the other agents party
thereto 6.    Assigned Interest:   

 

FACILITY ASSIGNED

   AGGREGATE AMOUNT
OF
[REVOLVING /TERM]
COMMITMENT /
[REVOLVING /TERM]
LOANS FOR ALL
LENDERS      AMOUNT OF
[REVOLVING /TERM]
COMMITMENT /
[REVOLVING /TERM]
LOANS ASSIGNED      PERCENTAGE
ASSIGNED OF
[REVOLVING /TERM]
COMMITMENT /
[REVOLVING /TERM]
LOANS2      $                    $                           %     $
                   $                           %     $                    $
                          %     $                    $                          
% 

Effective Date:                  , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

2 

Set forth, to at least 9 decimals, as a percentage of the relevant
Commitment/Loans of all Lenders thereunder.

Exhibit 9.04-2



--------------------------------------------------------------------------------

ASSIGNOR [NAME OF ASSIGNOR] By:

Title:

ASSIGNEE [NAME OF ASSIGNEE] By:

Title:

Exhibit 9.04-3



--------------------------------------------------------------------------------

Consented to and Accepted:

[JPMorgan Chase Bank, N.A.,

as Administrative Agent,

By                                                                       
                 Name:     Title:]3    

[JPMorgan Chase Bank, N.A.,

as Issuing Bank and Swingline Lender]

By                                                                       
                 Name:     Title:]4     [Consented to:]5    
[SERVICE CORPORATION INTERNATIONAL]     By                           
                                                             Name:     Title:  
 

 

3 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

4 

To be added only if the consent of the Issuing Bank or Swingline Lender is
required by the terms of the Credit Agreement.

5 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

Exhibit 9.04-4



--------------------------------------------------------------------------------

ANNEX 1

[                     ]6

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document,7 (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of the Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of the Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,8
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

 

6

Describe Credit Agreement at option of Administrative Agent.

7 

The term “Loan Document” should be conformed to that used in the Credit
Agreement.

8 

The concept of “Foreign Lender” should be conformed to the section in the Credit
Agreement governing withholding taxes and gross-up.

Exhibit 9.04-5



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Texas.

Exhibit 9.04-6



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

 

LENDER

   REVOLVING
COMMITMENT      TERM LOAN
COMMITMENT      TOTAL
COMMITMENT  

JPMorgan Chase Bank, N.A.

   $ 36,363,636.36       $ 43,636,363.64       $ 80,000,000.00   

Bank of America, N.A.

   $ 36,363,636.36       $ 43,636,363.64       $ 80,000,000.00   

Wells Fargo Bank, National Association

   $ 36,363,636.36       $ 43,636,363.64       $ 80,000,000.00   

SunTrust Bank

   $ 31,818,181.82       $ 38,181,818.18       $ 70,000,000.00   

Compass Bank

   $ 31,818,181.82       $ 38,181,818.18       $ 70,000,000.00   

The Bank of Nova Scotia

   $ 31,818,181.82       $ 38,181,818.18       $ 70,000,000.00   

Amegy Bank, N.A.

   $ 27,272,727.27       $ 32,727,272.73       $ 60,000,000.00   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 27,272,727.27       $ 32,727,272.73       $ 60,000,000.00   

Regions Bank

   $ 27,272,727.27       $ 32,727,272.73       $ 60,000,000.00   

The Royal Bank of Scotland plc

   $ 27,272,727.27       $ 32,727,272.73       $ 60,000,000.00   

U.S. Bank, N.A.

   $ 27,272,727.27       $ 32,727,272.73       $ 60,000,000.00   

Sumitomo Mitsui Banking Corporation

   $ 22,727,272.73       $ 27,272,727.27       $ 50,000,000.00   

Fifth Third Bank

   $ 22,727,272.73       $ 27,272,727.27       $ 50,000,000.00   

Raymond James Bank, N.A.

   $ 22,727,272.73       $ 27,272,727.27       $ 50,000,000.00   

Royal Bank of Canada

   $ 22,727,272.73       $ 27,272,727.27       $ 50,000,000.00   

BOKF, NA dba Bank of Texas

   $ 15,909,090.91       $ 19,090,909.09       $ 35,000,000.00   

Cadence Bank, N.A.

   $ 11,363,636.36       $ 13,636,363.64       $ 25,000,000.00   

Branch Banking & Trust Company

   $ 11,363,636.36       $ 13,636,363.64       $ 25,000,000.00   

Comerica Bank

   $ 11,363,636.36       $ 13,636,363.64       $ 25,000,000.00   

The Bank of East Asia, Limited, New York Branch

   $ 6,818,181.82       $ 8,181,818.18       $ 15,000,000.00   

Capital One, National Association

   $ 6,818,181.82       $ 8,181,818.18       $ 15,000,000.00   

Frost Bank

   $ 4,545,454.56       $ 5,454,545.44       $ 10,000,000.00      

 

 

    

 

 

    

 

 

 

TOTAL

   $ 500,000,000.00       $ 600,000,000.00       $ 1,100,000,000.00      

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule 2.05(k)

Letters of Credit

 

Beneficiary    Amount      Expiration Date

NATIONAL UNION/AMERICAN HOME ASSURANCE

     4,652,970.00       7-Mar-14

JACKSONVILLE ENERGY AUTHORITY

     19,750,998.00       1-May-14

OLD REPUBLIC INSURANCE COMPANY

     95,200.00       11-Jun-14

OLD REPUBLIC INSURANCE COMPANY

     43,200.00       1-Mar-14

RELIANCE INSURANCE COMPANY

     484,000.00       13-May-14

OLD REPUBLIC INSURANCE COMPANY

     531,000.00       1-Jul-14

CONTINENTAL INSURANCE COMPANY

     3,900,000.00       13-Apr-14

BOARD OF SUPERVISORS OF FAIRFAX CO

     2,228,811.00       18-Mar-14   

 

 

          31,686,179.00         

 

 

    



--------------------------------------------------------------------------------

Schedule 3.06

Note: As used herein, “SCI”, “Company”, “we”, “our”, and “us” refer to Service
Corporation International and companies owned directly or indirectly by Service
Corporation International, unless the context requires otherwise.

Litigation

We are a party to various litigation matters, investigations, and proceedings.
For each of our outstanding legal matters, we evaluate the merits of the case,
our exposure to the matter, possible legal or settlement strategies, and the
likelihood of an unfavorable outcome. We intend to vigorously defend ourselves
in the lawsuits described herein; however, if we determine that an unfavorable
outcome is probable and can be reasonably estimated, we establish the necessary
accruals. We hold certain insurance policies that may reduce cash outflows with
respect to an adverse outcome of certain of these litigation matters. We accrue
such insurance recoveries when they become probable of being paid and can be
reasonably estimated.

Burial Practices Claims. We are named as a defendant in various lawsuits
alleging improper burial practices at certain of our cemetery locations. These
lawsuits include but are not limited to the Garcia, Sands, Schwartz and Niven
lawsuits described in the following paragraphs.

Reyvis Garcia and Alicia Garcia v. Alderwoods Group, Inc., Osiris Holding of
Florida, Inc., a Florida corporation, d/b/a Graceland Memorial Park South, f/k/a
Paradise Memorial Gardens, Inc. , was filed in December 2004, in the Circuit
Court of the Eleventh Judicial Circuit in and for Miami-Dade County, Florida,
Case No. 04-25646 CA 32. Plaintiffs are the son and sister of the decedent,
Eloisa Garcia, who was buried at Graceland Memorial Park South in March 1986,
when the cemetery was owned by Paradise Memorial Gardens, Inc. Initially, the
suit sought damages on the individual claims of the plaintiffs relating to the
burial of Eloisa Garcia. Plaintiffs claimed that due to poor recordkeeping,
spacing issues and maps, and the fact that the family could not afford to
purchase a marker for the grave, the burial location of the decedent could not
be readily located. Subsequently, the decedent’s grave was

 

Page 1 of 5



--------------------------------------------------------------------------------

located and verified. In July 2006, plaintiffs amended their complaint, seeking
to certify a class of all persons buried at this cemetery whose burial sites
cannot be located, claiming that this was due to poor recordkeeping, maps, and
surveys at the cemetery. Plaintiffs subsequently filed a third amended class
action complaint and added two additional named plaintiffs. The plaintiffs are
seeking unspecified monetary damages, as well as equitable and injunctive
relief. On May 4, 2011, the trial court certified a class and we are appealing
that ruling. We cannot quantify our ultimate liability, if any, for the payment
of any damages.

F. Charles Sands, individually and on behalf of all others similarly situated,
v. Eden Memorial Park, et al.; Case No. BC421528; in the Superior Court of the
State of California for the County of Los Angeles — Central District. This case
was filed in September 2009 against SCI and certain subsidiaries regarding our
Eden Memorial Park cemetery in Mission Hills, California. The plaintiff seeks
compensatory, consequential and punitive damages as well as the appointment of a
receiver to oversee cemetery operations. The plaintiff alleges the cemetery
engaged in wrongful burial practices and did not disclose them to customers.
After a hearing in February 2012, the court in May 2012 issued an order
certifying classes of cemetery plot owners and their families based on alleged
Company misrepresentation, concealment or nondisclosure of material facts
regarding alleged improper burial practices pertaining to the period from
February 1985 to September 2009. Pursuant to a court order, the Company may be
precluded from making certain arguments that challenge the sufficiency of
plaintiff’s physical evidence, although the extent to which that order will
apply at trial remains unclear. The case is scheduled for trial in July 2013. We
cannot quantify our ultimate liability, if any, for the payment of any damages.

Barbara Schwartz & Carol Neitlich, Individually and on behalf of all others
similarly situated v. SCI Funeral Services of Florida, Inc., et al.; Case
No. 2012CA015954, In the Circuit Court of the 15th Judicial District in and for
Palm Beach County, Florida. This lawsuit has been removed to the U.S. District
Court

 

Page 2 of 5



--------------------------------------------------------------------------------

for the Southern District of Florida and is now Case No. 9:12-CV-80180-DMM. This
case was filed by counsel for plaintiffs in the Sands case regarding our Star of
David Memorial Gardens Cemetery and Funeral Chapel and Bailey Memorial Gardens
located in North Lauderdale, Florida. Plaintiffs seek to certify a class of
cemetery plot owners and their families. Plaintiffs allege the cemetery engaged
in wrongful burial practices and did not disclose them to customers. Plaintiffs
seek compensatory, consequential and punitive damages as well as the appointment
of a receiver to oversee the cemetery operations. On our motion, the court
dismissed the plaintiffs’ claims in March 2013. We cannot quantify our ultimate
liability, if any, for the payment of any damages.

Janie Niven & Jennifer Mazzo, Individually and on behalf of all others similarly
situated v. SCI Funeral Services of Florida, Inc., et al .; Case
No. 2012CA015951, In the Circuit Court of the 15th Judicial District in and for
Palm Beach County, Florida. This lawsuit was filed by plaintiffs in the
preceding Sands and Schwartz cases regarding Beth David Memorial Gardens and
Chapel located in Hollywood, Florida. Although we acquired the cemetery in
connection with our 2006 acquisition of Alderwoods Group, Inc., we never managed
the cemetery and sold it to a third-party shortly after closing on the
Alderwoods acquisition. Plaintiffs seek to certify a class of cemetery plot
owners and their families. Plaintiffs allege the cemetery engaged in wrongful
burial practices and did not disclose them to customers. Plaintiffs seek
compensatory, consequential and punitive damages as well as the appointment of a
receiver to oversee the cemetery operations. In February 2013, the plaintiffs
voluntarily dismissed their claims without prejudice.

Wage and Hour Claims. We are named a defendant in various lawsuits alleging
violations of federal and state laws regulating wage and hour overtime pay,
including but not limited to the Bryant and Helm lawsuits described below.

Bryant, et al. v. Service Corporation International, et al.; Case
No. RG-07359593; and Helm, et al. v. AWGI & SCI; Case No. RG-07359602; in the
Superior Court of the State of California, County of

 

Page 3 of 5



--------------------------------------------------------------------------------

Alameda. These cases were filed on December 5, 2007. These cases were removed to
federal court in the U.S. District Court for the Northern District of
California, San Francisco/Oakland Division. The Bryant case is now Case
No. 3:08-CV-01190-SI and the Helm case is now Case No. C 08-01184-SI. On
December 29, 2009, the court in the Helm case denied the plaintiffs’ motion to
certify the case as a class action. The plaintiffs modified and refiled their
motion for certification. On March 9, 2011, the court denied plaintiffs’ renewed
motions to certify a class in both of the Bryant and Helm cases and dismissed
the Helm case. The Helm plaintiff is appealing the court’s order decertifying
her claims. The individual claims in the Bryant case are still pending. The
plaintiffs have also (i) filed additional lawsuits with similar allegations
seeking class certification of state law claims in different states, and
(ii) made a large number of demands for arbitration. We cannot quantify our
ultimate liability, if any, in these lawsuits.

Claims regarding acquisition of Stewart Enterprises. We are named as a defendant
in lawsuits regarding our proposed acquisition of Stewart Enterprises, Inc.

Karen Moulton, Individually and on behalf of all others similarly situated v.
Stewart Enterprises, Inc., Service Corporation International and others; Case
No. 2013-5636; in the Civil District Court Parish of New Orleans. This case was
filed as a class action in June 2013 against SCI and our subsidiary in
connection with SCI’s proposed acquisition of Stewart Enterprises, Inc. The
plaintiffs allege that SCI aided and abetted breaches of fiduciary duties by
Stewart Enterprises and its board of directors in negotiating the combination of
Stewart Enterprises with a subsidiary of SCI. The plaintiffs seek damages and an
injunction against the proposed combination. We cannot quantify our ultimate
liability, if any, for the payment of damages.

Philip Joseph Rose, Individually and on behalf of all others similarly situated
v. Stewart Enterprises, Inc., Service Corporation International and others; Case
No. 2013-5887; in the Civil District Court for the Parish of Orleans, State of
Louisiana. This case was filed June 20, 2013 and alleges class action claims
similar to those in the Moulton case above. We cannot quantify our ultimate
liability, if any, for the payment of any damages.

 

Page 4 of 5



--------------------------------------------------------------------------------

The ultimate outcome of the matters described above cannot be determined at this
time. We intend to vigorously defend all of the above lawsuits; however, an
adverse decision in one or more of such matters could have a material effect on
us, our financial condition, results of operations, and cash flows.

 

Page 5 of 5



--------------------------------------------------------------------------------

Schedule 3.12

 

Domestic                  Jurisdiction of                 

Organization

  

Entity Name

  

Owner(s)

  

% of Ownership

 

CA

   ADVANCE FUNERAL INSURANCE SERVICES    Alderwoods Group (California), Inc.   
  100.00 % 

IN

   ADVANCE PLANNING OF AMERICA, INC.    Alderwoods Group, LLC      100.00 % 

AL

   ADVANCED PLANNING (ALABAMA), INC.    Alderwoods Group, LLC      100.00 % 

DE

   SCI SERVICES (ALABAMA), INC.    SCI Georgia Funeral Services, Inc.     
100.00 % 

AK

   ALDERWOODS (ALASKA), INC.    Alderwoods Group, LLC      100.00 % 

AR

   ALDERWOODS (ARKANSAS), INC.    Alderwoods Group, LLC      100.00 % 

IL

   ALDERWOODS (CHICAGO CENTRAL), INC.    Alderwoods (Illinois), Inc.      71.00
% 

IL

   ALDERWOODS (CHICAGO NORTH), INC.    SCI Funeral Services of Florida, Inc.   
  56.25 %     ALDERWOODS (CHICAGO NORTH), INC.    Alderwoods Group, LLC     
43.65 % 

CO

   ALDERWOODS (COLORADO), INC.    Alderwoods Group, LLC      100.00 % 

CT

   ALDERWOODS (CONNECTICUT), INC.    Alderwoods Group, LLC      51.80 %    
ALDERWOODS (CONNECTICUT), INC.    Alderwoods (New York), LLC      48.20 % 

GA

   ALDERWOODS (GEORGIA), INC.    Alderwoods Group, LLC      100.00 % 

ID

   ALDERWOODS (IDAHO), INC.    Alderwoods Group, LLC      100.00 % 

IL

   ALDERWOODS (ILLINOIS), INC.    Alderwoods Group, LLC      100.00 % 

IN

   ALDERWOODS (INDIANA), INC.    Alderwoods Group, LLC      88.50 %    
ALDERWOODS (INDIANA), INC.    Alderwoods (Tennessee), LLC      11.50 % 

KS

   ALDERWOODS (KANSAS), INC.    Alderwoods Group, LLC      100.00 % 

MD

   ALDERWOODS (MARYLAND), INC.    Alderwoods Group, LLC      100.00 % 

MA

   ALDERWOODS (MASSACHUSETTS), INC.    Alderwoods Group, LLC      100.00 % 

MI

   ALDERWOODS (MICHIGAN), INC.    Alderwoods Group, LLC      100.00 % 

MN

   ALDERWOODS (MINNESOTA), INC.    Alderwoods Group, LLC      100.00 % 

DE

   ALDERWOODS (MISSISSIPPI), INC.    Alderwoods Group, LLC      100.00 % 

MO

   ALDERWOODS (MISSOURI), INC.    Alderwoods Group, LLC      100.00 % 

MT

   ALDERWOODS (MONTANA), INC.    Alderwoods Group, LLC      100.00 % 

NV

   ALDERWOODS (NEVADA), INC.    Alderwoods Group, LLC      100.00 % 

NM

   ALDERWOODS (NEW MEXICO), INC.    Alderwoods Group, LLC      100.00 % 

NY

   ALDERWOODS (NEW YORK), LLC    SCI Funeral Services of New York, Inc.     
100.00 % 

NC

   ALDERWOODS (NORTH CAROLINA), INC.    Alderwoods Group, LLC      48.80 %    
ALDERWOODS (NORTH CAROLINA), INC.    Carothers Holding Company, LLC      50.70
%     ALDERWOODS (NORTH CAROLINA), INC.    Lineberry Group, Inc.      0.50 % 

OH

   ALDERWOODS (OHIO) FUNERAL HOME, INC.    Alderwoods Group, LLC      100.00 % 

 

1



--------------------------------------------------------------------------------

Schedule 3.12

 

OK

   ALDERWOODS (OKLAHOMA), INC.    Alderwoods Group, LLC      100.00 % 

OR

   ALDERWOODS (OREGON), INC.    Alderwoods Group, LLC      100.00 % 

KY

   ALDERWOODS (PARTNER), INC.    Alderwoods Group, LLC      100.00 % 

SC

   ALDERWOODS (SOUTH CAROLINA), INC.    Alderwoods Group, LLC      44.00 %    
ALDERWOODS (SOUTH CAROLINA), INC.    Carothers Holding Company, LLC      56.00
% 

TN

   ALDERWOODS (TENNESSEE), LLC    Alderwoods Group, LLC      100.00 % 

CA

   ALDERWOODS (TEXAS), INC.    Alderwoods Group, LLC      100.00 % 

WA

   ALDERWOODS (WASHINGTON), INC.    Alderwoods Group, LLC      100.00 % 

WV

   ALDERWOODS (WEST VIRGINIA), INC.    Alderwoods Group, LLC      100.00 % 

WI

   ALDERWOODS (WISCONSIN), INC.    Alderwoods Group, LLC      99.00 %    
ALDERWOODS (WISCONSIN), INC.    Osiris Holding Corporation      1.00 % 

CA

   ALDERWOODS GROUP (CALIFORNIA), INC.    Alderwoods Group, LLC      100.00 % 

DE

   ALDERWOODS GROUP, LLC    Service Corporation International      100.00 % 

DE

   AMERICAN BURIAL AND CREMATION CENTERS, INC.    Alderwoods Group, LLC     
100.00 % 

MI

   AMG, INC.    Alderwoods (Virginia), Inc.      100.00 % 

OH

   BENNETT-EMMERT-SZAKOVITS FUNERAL HOME, INC.    Alderwoods Group, LLC     
100.00 % 

PA

   BRIGHT UNDERTAKING COMPANY    Alderwoods Group, LLC      100.00 % 

NC

   CAROTHERS HOLDING COMPANY, LLC    Alderwoods Group, LLC      100.00 % 

IL

   CHICAGO CEMETERY CORPORATION    Alderwoods (Illinois), Inc.      100.00 % 

CA

   DIRECTORS SUCCESSION PLANNING II, INC.    Directors Succession Planning, Inc.
     100.00 % 

CA

   DIRECTORS SUCCESSION PLANNING, INC.    Alderwoods Group, LLC      100.00 % 

CA

   DSP GENERAL PARTNER II, INC.    DSP General Partner, Inc.      100.00 % 

TX

   DSP GENERAL PARTNER, INC.    Alderwoods Group, LLC      100.00 % 

TX

   DUNWOOD CEMETERY SERVICE COMPANY    Alderwoods Group, LLC      80.00 %    
DUNWOOD CEMETERY SERVICE COMPANY    Jackson’s-Burks-Walker-Tippitt      20.00 % 

TN

   EAGLE FINANCIAL ASSOCIATES, INC.    Alderwoods Group, LLC      100.00 % 

TX

   EARTHMAN HOLDINGS, INC.    Alderwoods Group, LLC      100.00 % 

CA

   EARTHMAN LP, INC.    Earthman Holdings, Inc.      100.00 % 

IL

   ELMWOOD ACQUISITION CORPORATION    Osiris Holding Corporation      100.00 % 

WA

   EVERGREEN FUNERAL HOME AND CEMETERY, INC.    Alderwoods Group, LLC     
100.00 % 

MS

   FAMILY CARE, INC.    Alderwoods Group, LLC      100.00 % 

TX

   FUNERAL SERVICE, INC.    SCI Texas Funeral Services, Inc.      100.00 % 

SC

   GRACELAND CEMETERY DEVELOPMENT CO.    Alderwoods (Georgia), Inc.      100.00
% 

WA

   GREEN SERVICE CORPORATION    Alderwoods Group, LLC      100.00 % 

PA

   H. SAMSON, INC.    Alderwoods Group, LLC      100.00 % 

DE

   H.P. BRANDT FUNERAL HOME, INC.    Alderwoods Group, LLC      100.00 % 

 

2



--------------------------------------------------------------------------------

Schedule 3.12

 

PA

   KNEE FUNERAL HOME OF WILKINSBURG, INC.    Alderwoods Group, LLC      100.00
% 

NC

   LINEBERRY GROUP, INC.    Alderwoods Group, LLC      100.00 % 

NC

   MFH, L.L.C.    Carothers Holding Company, LLC      100.00 % 

IL

   MOUNT AUBURN MEMORIAL PARK, INC.    Alderwoods (Illinois), Inc.      100.00
% 

PA

   NINETEEN THIRTY-FIVE HOLDINGS, INC.    Alderwoods Group, LLC      100.00 % 

WI

   NORTHERN LAND COMPANY, INC.    Alderwoods Group, LLC      100.00 % 

PA

   OAK WOODS MANAGEMENT COMPANY    Osiris Holding Corporation      100.00 % 

DE

   OSIRIS HOLDING CORPORATION    Alderwoods Group, LLC      100.00 % 

FL

   OSIRIS HOLDING OF FLORIDA, INC.    Osiris Holding Corporation      100.00 % 

IL

   PINEVIEW MEMORIAL PARK, INC.    Alderwoods Group, LLC      100.00 % 

TX

   PIONEER FUNERAL PLANS, INC.    SCI Texas Funeral Services, Inc.      100.00
% 

NC

   REEVES, INC.    Alderwoods (Georgia), Inc.      100.00 % 

DE

   RH CEMETERY CORP.    Rose Hills Company      100.00 % 

CA

   RH MORTUARY CORPORATION    Rose Hills Company      100.00 % 

IL

   RIDGEWOOD CEMETERY COMPANY, INC.    Alderwoods Group, LLC      100.00 % 

NH

   ROBERT DOUGLAS GOUNDREY FUNERAL HOME, INC.    Alderwoods Group, LLC     
100.00 % 

DE

   ROSE HILLS COMPANY    Rose Hills Holdings Corp.      100.00 % 

DE

   ROSE HILLS HOLDINGS CORP.    Alderwoods Group, LLC      100.00 % 

IL

   RUZICH FUNERAL HOME, INC.    Alderwoods Group, LLC      100.00 % 

WA

   S & H PROPERTIES AND ENTERPRISES, INC.    Alderwoods Group, LLC      100.00
% 

MS

   STEPHENS BURIAL ASSOCIATION, INC.    Alderwoods (Mississippi), Inc.     
100.00 % 

MS

   STEPHENS FUNERAL BENEFIT ASSOCIATION, INC.    Alderwoods (Mississippi), Inc.
     100.00 % 

MS

   STEPHENS FUNERAL FUND, INC.    Alderwoods (Mississippi), Inc.      100.00 % 

NH

   ST. LAURENT FUNERAL HOME, INC.    Alderwoods Group, LLC      100.00 % 

CA

   UNIVERSAL MEMORIAL CENTERS V, INC.    S & H Properties and Enterprises, Inc.
     100.00 % 

CA

   UNIVERSAL MEMORIAL CENTERS VI, INC.    S & H Properties and Enterprises, Inc.
     100.00 % 

WA

   VANCOUVER FUNERAL CHAPEL, INC.    S & H Properties and Enterprises, Inc.     
100.00 % 

TX

   WACO MEMORIAL PARK, INC.    Alderwoods (Georgia), Inc.      100.00 % 

NC

   WESTMINSTER GARDENS, INC.    Alderwoods (North Carolina), Inc.      100.00 % 

MI

   WMP, INC.    Alderwoods (Virginia), Inc.      100.00 % 

IL

   WOODLAWN CEMETERY OF CHICAGO, INC.    Alderwoods Group, LLC      100.00 % 

IL

   WOODLAWN MEMORIAL PARK, INC.    Alderwoods (Chicago Central), Inc.     
100.00 % 

CA

   WORKMAN MILL INVESTMENT COMPANY    RH Cemetery Corp.      100.00 % 

NH

   ZS ACQUISITION, INC.    Alderwoods (Massachusetts) ,Inc.      100.00 % 

MA

   AFFILIATED FAMILY FUNERAL SERVICE, INC.    SCI Funeral Services, LLC     
100.00 % 

PA

   AUMAN FUNERAL HOME, INC.    SCI Pennsylvania Funeral Services, Inc.     
100.00 % 

 

3



--------------------------------------------------------------------------------

Schedule 3.12

 

PA    AUMAN’S, INC.    Theo C. Auman, Inc.    100.00% MD    BAMFH, INC.    SCI
Maryland Funeral Services, Inc.    100.00% MD    BURGEE-HENSS-SEITZ FUNERAL
HOME, INC.    SCI Maryland Funeral Services, Inc.    100.00% DE    CALIFORNIA
CEMETERY AND FUNERAL SERVICES, LLC    SCI California Funeral Services, Inc.   
5.00%    CALIFORNIA CEMETERY AND FUNERAL SERVICES, LLC    ECI Capital
Corporation    95.00% DE    CEMCARE, INC.    SCI Texas Funeral Services, Inc.   
100.00% MD    CHARLES S. ZEILER & SON, INC.    SCI Maryland Funeral Services,
Inc.    100.00% NY    CHAS. PETER NAGEL LLC    SCI Funeral Services of New York,
Inc.    100.00% DE    CHRISTIAN FUNERAL SERVICES, INC.    Service Corporation
International    100.00% MD    DANZANSKY-GOLDBERG MEMORIAL CHAPELS, INC.    SCI
Maryland Funeral Services, Inc.    100.00% DE    DIGNITY MEMORIAL NETWORK, INC.
   SCI Management L.P.    100.00% DE    ECI CAPITAL CORPORATION    SCI
California Funeral Services, Inc.    100.00% DE    ECI CEMETERY SERVICES OF
MARYLAND, LLC    SCI Maryland Funeral Services, Inc.    100.00% DE    ECI
SERVICES OF MAINE, INC.    SCI Funeral Services, LLC    100.00% DE    ECI
SERVICES OF NEW HAMPSHIRE, INC.    SCI Funeral Services, LLC    100.00% PA    ED
MELENYZER CO.    SCI Pennsylvania Funeral Services, Inc.    100.00% MD    EDWARD
SAGEL FUNERAL DIRECTION, INC.    SCI Maryland Funeral Services, Inc.    100.00%
PA    ENSURE AGENCY OF PENNSYLVANIA, INC.    Memorial Guardian Plans, Inc.   
100.00% TX    FHC REALTY, INC.    SCI Texas Funeral Services, Inc.    100.00% MD
   FLECK FUNERAL HOME, INC.    SCI Maryland Funeral Services, Inc.    100.00% FL
   FLORIDA MARKER, LLC    SCI Funeral Services of Florida, Inc.    100.00% PA   
FRANCIS F. SEIDEL, INC.    Theo C. Auman, Inc.    100.00% PA    FUNERAL SERVICE
PENNSYLVANIA, LLC    SCI Pennsylvania Funeral Services, Inc.    100.00% NJ   
GARDEN STATE CREMATORY, INC.    SCI New Jersey Funeral Services, Inc.    100.00%
MD    GARY L. KAUFMAN FUNERAL HOME AT MEADOWRIDGE MEMORIAL PARK, INC.    SCI
Maryland Funeral Services, Inc.    100.00% MD    GARY L. KAUFMAN FUNERAL HOME
SOUTHWEST, INC.    SCI Maryland Funeral Services, Inc.    100.00% MD    GEORGE
WASHINGTON CEMETERY COMPANY, LLC    SCI Maryland Funeral Services, Inc.   
100.00% PA    HAROLD B. MULLIGAN CO., INC.    SCI Pennsylvania Funeral Services,
Inc.    100.00% HI    HAWAIIAN MEMORIAL LIFE PLAN, LTD.    SCI Hawaii Funeral
Services, Inc.    100.00% NY    I. J. MORRIS, LLC    SCI Funeral Services of New
York, Inc.    100.00% DC    JOSEPH GAWLER’S SONS, LLC    SCI Funeral Services,
LLC    100.00% PA    LAUGHLIN FUNERAL HOME, LTD.    Funeral Service
Pennsylvania, LLC    100.00% MD    LEMMON FUNERAL HOME OF DULANEY VALLEY, INC.
   SCI Maryland Funeral Services, Inc.    100.00% MD    LORING BYERS FUNERAL
DIRECTORS, INC.    SCI Maryland Funeral Services, Inc.    100.00% DE    MAKING
EVERLASTING MEMORIES, LLC    SCI Financial Services, Inc.    100.00%

 

4



--------------------------------------------------------------------------------

Schedule 3.12

 

NH

   MCHUGH FUNERAL HOME, INC.    Alderwoods Group, LLC      100.00 % 

MO

   MEMORIAL GUARDIAN PLANS, INC.    SCI Missouri Funeral Services, Inc.     
100.00 % 

DE

   MEMORIAL GUARDIAN PLANS, INC.    SCI Funeral Services, LLC      100.00 % 

MD

   MILLER-DIPPEL FUNERAL HOME, INC.    SCI Maryland Funeral Services, Inc.     
100.00 % 

MD

   MORAN-ASHTON FUNERAL HOME, INC.    SCI Maryland Funeral Services, Inc.     
100.00 % 

CA

   MOUNT VERNON MEMORIAL PARK    SCI California Funeral Services, Inc.     
100.00 % 

MD

   NATIONAL CREMATION SERVICE, INC.    SCI Maryland Funeral Services, Inc.     
100.00 % 

NY

   NEW YORK FUNERAL CHAPELS, LLC    SCI Funeral Services of New York, Inc.     
100.00 % 

NY

   NEW YORK MARKER, LLC    SCI Funeral Services of New York, Inc.      100.00 % 

DE

   PINEY GROVE, LLC    SCI Special, Inc.      100.00 % 

DE

   PSI FUNDING, INC.    SCI Texas Funeral Services, Inc.      100.00 % 

DE

   REMEMBRANCE MEMORIAL TRADITIONS, LLC    SCI Special, Inc.      100.00 % 

PA

   ROBERT L. HENDRICKS FUNERAL HOME, INC.    Funeral Service Pennsylvania, LLC
  

PA

   ROHLAND FUNERAL HOME    Funeral Service Pennsylvania, LLC      100.00 % 

WV

   ROSEDALE CEMETERY COMPANY    SCI West Virginia Funeral Services, Inc.     
100.00 % 

WV

   ROSEDALE FUNERAL CHAPEL, INC.    SCI West Virginia Funeral Services, Inc.   
  100.00 % 

DE

   SALVATORE AIR TRANSPORTATION CORP.    Service Corporation International     
100.00 % 

DE

   SAUL-GABAUER FUNERAL HOME, INC.    SCI Pennsylvania Funeral Services, Inc.   
  100.00 % 

DE

   SCI ADMINISTRATIVE SERVICES, LLC    SCI Special, Inc.      100.00 % 

AL

   SCI ALABAMA FUNERAL SERVICES, LLC    SCI Funeral Services, LLC      100.00 % 

AK

   SCI ALASKA FUNERAL SERVICES, INC.    SCI Funeral Services, LLC      100.00 % 

AZ

   SCI ARIZONA FUNERAL SERVICES, INC.    SCI Funeral Services, LLC      100.00
% 

AR

   SCI ARKANSAS FUNERAL SERVICES, INC.    SCI Funeral Services, LLC      100.00
% 

CA

   SCI CALIFORNIA FUNERAL SERVICES, INC.    SCI Funeral Services, LLC     
100.00 % 

DE

   SCI CAPITAL CORPORATION    SCI Special, Inc.      100.00 % 

DE

   SCI CERBERUS, LLC    SCI International, LLC      100.00 % 

CO

   SCI COLORADO FUNERAL SERVICES, INC.    SCI Funeral Services, LLC      100.00
% 

CT

   SCI CONNECTICUT FUNERAL SERVICES, LLC    SCI Funeral Services, LLC     
100.00 % 

TX

   SCI EASTERN MARKET SUPPORT CENTER, L.P.    SCI Management L.P.     
Limited Partner       SCI EASTERN MARKET SUPPORT CENTER, L.P.    SCI Eops HQ,
Inc.      General Partner   

NY

   SCI EOPS HQ, INC.    SCI Management L.P.      100.00 % 

DE

   OFTC, INC.    Service Corporation International      100.00 % 

DE

   SCI FINANCIAL SERVICES, INC.    Service Corporation International      100.00
% 

DE

   SCI FUNERAL & CEMETERY PURCHASING COOPERATIVE, INC.    SCI Eastern Market
Support Center, L.P.      25.00 %     SCI FUNERAL & CEMETERY PURCHASING
COOPERATIVE, INC.    SCI Western Market Support Center, Inc.      25.00 % 

 

5



--------------------------------------------------------------------------------

Schedule 3.12

 

   SCI FUNERAL & CEMETERY PURCHASING COOPERATIVE, INC.    SCI Houston Market
Support Center, L.P.      25.00 %     SCI FUNERAL & CEMETERY PURCHASING
COOPERATIVE, INC.    Service Corporation International (Canada) ULC      25.00
% 

FL

   SCI FUNERAL SERVICES OF FLORIDA, INC.    SCI Funeral Services, LLC      99.00
%     SCI FUNERAL SERVICES OF FLORIDA, INC.    Alderwoods (Minnesota), Inc.     
1.00 % 

NY

   SCI FUNERAL SERVICES OF NEW YORK, INC.    SCI Funeral Services, LLC     
100.00 % 

IA

   SCI FUNERAL SERVICES, LLC    Service Corporation International      100.00 % 

DE

   SCI GEORGIA FUNERAL SERVICES, INC.    SCI Funeral Services, LLC      100.00
% 

TX

   SCI HOUSTON HUB, INC.    SCI Management L.P.      100.00 % 

TX

   SCI HOUSTON MARKET SUPPORT CENTER, L.P.    SCI Management L.P.     
Limited Partner       SCI HOUSTON MARKET SUPPORT CENTER, L.P.    SCI Houston
Hub, Inc.      General Partner   

IL

   SCI ILLINOIS SERVICES, INC.    SCI Funeral Services, LLC      100.00 % 

DE

   SCI INDIANA FUNERAL SERVICES, INC.    SCI Funeral Services, LLC      100.00
% 

DE

   SCI INTERNATIONAL, LLC    Service Corporation International      100.00 % 

DE

   SCI INVESTMENT SERVICES, INC.    SCI Financial Services, Inc.      100.00 % 

DE

   SCI IOWA FINANCE COMPANY    SCI Iowa Funeral Services, Inc.      100.00 % 

IA

   SCI IOWA FUNERAL SERVICES, INC.    SCI Funeral Services, LLC      100.00 % 

KS

   SCI KANSAS FUNERAL SERVICES, INC.    SCI Funeral Services, LLC      100.00 % 

KY

   SCI KENTUCKY FUNERAL SERVICES, INC.    SCI Funeral Services, LLC      99.00
% 

DE

   SCI LOAN SERVICES, LLC    SCI Virginia Funeral Services, Inc.      100.00 % 

LA

   SCI LOUISIANA FUNERAL SERVICES, INC.    SCI Funeral Services, LLC      100.00
% 

DE

   SCI MANAGEMENT L.P.    SCI Administrative Services, LLC      General Partner
      SCI MANAGEMENT L.P.    Remembrance Memorial Traditions, LLC      Limited
Partner   

MD

   SCI MARYLAND FUNERAL SERVICES, INC.    SCI Funeral Services, LLC      100.00
% 

MI

   SCI MICHIGAN FUNERAL SERVICES, INC.    SCI Funeral Services, LLC      100.00
% 

MN

   SCI MINNESOTA FUNERAL SERVICES, INC.    SCI Funeral Services, LLC      100.00
% 

MS

   SCI MISSISSIPPI FUNERAL SERVICES, INC.    SCI Funeral Services, LLC     
100.00 % 

MO

   SCI MISSOURI FUNERAL SERVICES, INC.    SCI Funeral Services, LLC      100.00
% 

NE

   SCI NEBRASKA FUNERAL SERVICES, INC.    SCI Funeral Services, LLC      100.00
% 

NJ

   SCI NEW JERSEY FUNERAL SERVICES, INC.    SCI Funeral Services, LLC     
100.00 % 

NM

   SCI NEW MEXICO FUNERAL SERVICES, INC.    SCI Funeral Services, LLC     
100.00 % 

NC

   SCI NORTH CAROLINA FUNERAL SERVICES, LLC    SCI Funeral Services, LLC     
100.00 % 

OH

   SCI OHIO FUNERAL SERVICES, INC.    SCI Funeral Services, LLC      100.00 % 

OK

   SCI OKLAHOMA FUNERAL SERVICES, INC.    SCI Funeral Services, LLC      100.00
% 

OR

   SCI OREGON FUNERAL SERVICES, INC.    SCI Funeral Services, LLC      100.00 % 

PA

   SCI PENNSYLVANIA FUNERAL SERVICES, INC.    SCI Funeral Services, LLC     
100.00 % 

RI

   SCI RHODE ISLAND FUNERAL SERVICES, LLC    SCI Funeral Services, LLC     
100.00 % 

 

6



--------------------------------------------------------------------------------

Schedule 3.12

 

SC

   SCI SOUTH CAROLINA FUNERAL SERVICES, INC.    SCI Funeral Services, LLC     
100.00 % 

DE

   SCI SPECIAL, INC.    Service Corporation International      100.00 % 

TN

   SCI TENNESSEE FUNERAL SERVICES, LLC    SCI Funeral Services, LLC      100.00
% 

DE

   SCI TEXAS FUNERAL SERVICES, INC.    SCI Funeral Services, LLC      100.00 % 

UT

   SCI UTAH FUNERAL SERVICES, INC.    SCI Funeral Services, LLC      100.00 % 

VA

   SCI VIRGINIA FUNERAL SERVICES, INC.    SCI Funeral Services, LLC      100.00
% 

WA

   SCI WASHINGTON FUNERAL SERVICES, INC.    SCI Funeral Services, LLC     
100.00 % 

WV

   SCI WEST VIRGINIA FUNERAL SERVICES, INC.    SCI Funeral Services, LLC     
100.00 % 

CA

   SCI WESTERN MARKET SUPPORT CENTER, INC.    SCI Management L.P.      100.00 % 

WI

   SCI WISCONSIN FUNERAL SERVICES, INC.    SCI Funeral Services, LLC      100.00
% 

VA

   SENTINEL SECURITY PLANS, INC.    Memorial Guardian Plans, Inc.      100.00 % 

MD

   STERLING-ASHTON-SCHWAB FUNERAL HOME, INC.    SCI Maryland Funeral Services,
Inc.      100.00 % 

MD

   STERLING-ASHTON-SCHWAB-WITZKE-FUNERAL HOME OF CATONSVILLE, INC.    SCI
Maryland Funeral Services, Inc.   

DE

   STORMY SKY, LLC    SCI Capital Corporation      100.00 % 

OH

   THE KNOLLWOOD CEMETERY COMPANY    SCI Ohio Funeral Services, Inc.      100.00
% 

PA

   THEO C. AUMAN, INC.    SCI Pennsylvania Funeral Services, Inc.      100.00 % 

NY

   THOMAS M. QUINN & SONS, LLC    SCI Funeral Services of New York, Inc.     
100.00 % 

TX

   TMJ LAND, INC.    SCI Funeral Services, LLC      100.00 % 

OR

   UNISERVICE CORPORATION    SCI Oregon Funeral Services, Inc.      100.00 % 

UT

   WASATCH LAND AND IMPROVEMENT COMPANY    SCI Utah Funeral Services, Inc.     
100.00 % 

TX

   WFG LIQUIDATION CORPORATION    SCI Texas Funeral Services, Inc.      100.00
% 

NJ

   WIEN & WIEN, INC.    SCI New Jersey Funeral Services, Inc.      100.00 % 

DC

   WITZKE FUNERAL HOMES, INC.    SCI Funeral Services, LLC      100.00 % 

FL

   WPALM, INC.    SCI Funeral Services of Florida, Inc.      100.00 % 

DE

   WILSON FINANCIAL GROUP, INC.    SCI Capital Holdings, Inc.      53.30 % 

TX

   WILSON HOLDINGS, INC.    Wilson Financial Group, Inc.      100.00 % 

DE

   AMISTAD CORPORATION    Wilson Financial Group, Inc.      100.00 % 

CA

   COOLEY & RIOLO MORTUARY, INC.    Wilson Holdings, Inc.      100.00 % 

CA

   THOMPSON FUNERAL HOME, INC.    Wilson Holdings, Inc.      100.00 % 

CA

   WFG-FULLER FUNERALS, INC.    Wilson Holdings, Inc.      100.00 % 

CA

   WILSON-BANNON MORTUARY, INC.    Wilson Holdings, Inc.      100.00 % 

CA

   WILSON CAMELLIA MEMORIAL LAWN, INC.    Wilson Holdings, Inc.      100.00 % 

DE

   M.J. EDWARDS HILLSIDE CHAPEL, INC.    Wilson Holdings, Inc.      100.00 % 

FL

   A.B. COLEMAN MORTUARY, INC.    Wilson Holdings, Inc.      100.00 % 

FL

   HOLMES FUNERAL DIRECTORS, INC.    Wilson Holdings, Inc.      100.00 % 

 

7



--------------------------------------------------------------------------------

Schedule 3.12

 

GA

   COLLEGE PARK CEMETERY, INC.    Wilson Holdings, Inc.      100.00 % 

GA

   CREST LAWN MEMORIAL PARK, INC.    Wilson Holdings, Inc.      100.00 % 

GA

   FOREST LAWN MEMORIAL GARDENS, INC.    Wilson Holdings, Inc.      100.00 % 

GA

   KENNEDY MEMORIAL GARDENS, INC.    Wilson Holdings, Inc.      100.00 % 

GA

   SHERWOOD MEMORIAL PARK & MAUSOLEUM, INC.    Wilson Holdings, Inc.      100.00
% 

TN

   SOUTHERN FUNERAL HOME, INC.    Wilson Financial Group, Inc.      100.00 % 

TN

   FRANKLIN-STRICKLAND FUNERAL HOME, INC.    Amistad Corporation      100.00 % 

TN

   M.J. EDWARDS & SONS FUNERAL HOME, INC.    Wilson Holdings, Inc.      100.00
% 

TN

   M.J. EDWARDS-WHITEHAVEN FUNERAL CHAPEL, INC.    Wilson Holdings, Inc.     
100.00 % 

TX

   CARL BARNES FUNERAL HOME, INC.    Wilson Holdings, Inc.      100.00 % 

TX

   CEDAR CREST FUNERAL HOME, INC.    Wilson Holdings, Inc.      100.00 % 

TX

   FULLER-SHEFFIELD FUNERAL SERVICES, INC.    Wilson Holdings, Inc.      100.00
% 

TX

   LINCOLN FUNERAL HOME, INC.    Wilson Holdings, Inc.      100.00 % 

TX

   MAINLAND FUNERAL HOME, INC.    Wilson Holdings, Inc.      100.00 % 

TX

   MORRIS-BATES FUNERAL HOME, INC.    Wilson Holdings, Inc.      100.00 % 

TX

   PARADISE FUNERAL HOME, INC.    Wilson Holdings, Inc.      100.00 % 

TX

   PARADISE INVESTMENT CORPORATION    Wilson Holdings, Inc.      100.00 % 

TX

   PARADISE CEMETERY SOUTH, INC.    Paradise Investment Corporation      100.00
% 

TX

   WARFORD-WALKER MORTUARY, INC.    Wilson Holdings, Inc.      100.00 % 

TX

   WFG-CRISTO REY FUNERAL HOME, INC.    Wilson Holdings, Inc.      100.00 % 

TX

   WFG-LOCKWOOD FUNERAL HOME, INC.    Wilson Holdings, Inc.      100.00 % 

TX

   WFG-NAT CLARK, INC.    Wilson Holdings, Inc.      100.00 % 

TX

   WILSON-LINCOLN CEMETERY, INC.    Wilson Holdings, Inc.      100.00 % 

TX

   CARVER MEMORIAL PARK, INC.    Wilson-Lincoln Cemetery, Inc.      100.00 % 

IN

   WFG-WILLIAMS & BLUITT FUNERAL HOME, INC.    Wilson Holdings, Inc.      100.00
% 

TX

   WFG-GREGORY-SPENCER FUNERAL HOME, INC.    Wilson Holdings, Inc.      100.00
% 

PA

   BEHM FUNERAL PROPERTIES, INC.    Keystone America, Inc.      100.00 % 

AZ

   GILA MOUNTAIN DEVELOPMENT CO., INC.    Keystone America, Inc.      100.00 % 

DE

   HEALY-HAHN FUNERAL PROPERTIES, INC.    Keystone America, Inc.      100.00 % 

DE

   HHFP, INC.    Keystone America, Inc.      100.00 % 

VT

   KER-WESTERLUND FUNERAL HOME, INC.    Keystone America, Inc.      100.00 % 

DE

   KEYSTONE ADVANCE PLANNING, INC.    Keystone Group Holdings, Inc.      100.00
% 

DE

   KEYSTONE AMERICA, INC.    Keystone Group Holdings, Inc.      100.00 % 

DE

   KEYSTONE KENTUCKY, INC.    Keystone America, Inc.      100.00 % 

DE

   KEYSTONE MICHIGAN, INC.    Keystone America, Inc.      100.00 % 

NV

   KNAUSS ENTERPRISES LIMITED LIABILITY COMPANY    Alderwoods (Nevada), Inc.   
  100.00 % 

 

8



--------------------------------------------------------------------------------

Schedule 3.12

 

FL

   OAKLAWN CEMETERY ASSOCIATION    SCI Funeral Services of Florida, Inc.     
100.00 % 

NV

   PALM MORTUARY, INC.    Alderwoods (Nevada), Inc.      100.00 % 

MD

   SCHIMUNEK FUNERAL HOME, INC.    Keystone America, Inc.      100.00 % 

MD

   THE SCHIMUNEK FUNERAL HOME OF BEL AIR, INC.    Schimunek Funeral Home, Inc.
     100.00 % 

NJ

   ZARRO FUNERAL HOME    Keystone America, Inc.      100.00 % 

OH

   WFG-CUMMINGS AND DAVIS, INC.    Wilson Holdings, Inc.      100.00 % 

DE

   TRUST ADVISORS, INC,    SCI Funeral Services, LLC      100.00 % 

DE

   SCI CAPITAL HOLDINGS, INC.    SCI Capital Corporation      100.00 % 

DE

   LHT CONSULTING GROUP, LLC    SCI Funeral Services, LLC      100.00 % 

DE

   MCH WILSON, INC.    SCI Funeral Services, LLC      100.00 % 

DE

   KEYSTONE INDIANA, INC.    Keystone America, Inc.      100.00 % 

DE

   RIO ACQUISITION CORP.    Service Corporation International      100.00 % 

FL

   THE NEPTUNE SOCIETY, INC.    SCI Capital Holdings, Inc.      80.00 % 

CA

   NEPTUNE SOCIETY OF AMERICA, INC.    The Neptune Society, Inc.      100.00 % 

CA

   NEPTUNE MANAGEMENT CORP.    Neptune Society of America, Inc.      100.00 % 

CA

   TRIDENT SOCIETY OF AMERICA, INC.    Neptune Society of America, Inc.     
100.00 % 

FL

   NEPTUNE INSURANCE AGENCY, INC.    The Neptune Society, Inc.      100.00 % 

FL

   NCS MARKETING SERVICES, LLC    Neptune Management Corp.      100.00 % 

OR

   WILHELM MORTUARY, INC.    Neptune Management Corp.      100.00 % 

IL

   OAK WOODS CEMETERY ASSOCIATION    Osiris Holding Corporation      100.00 % 

OH

   ALDERWOODS (OHIO0 CEMETERY MANAGEMENT, INC.    Alderwoods Group, LLC     
100.00 % 

UT

   EVANS & EARLY MORTUARY, LLC    SCI Utah Funeral Services, Inc.      100.00 % 

MANAGED
ENTITIES –
JURISDICTION OF
ORGANIZATION

  

Entity Name

  

Owner(s)

  

% of Ownership

 

CA

   Memorial Chapel    N/A      N/A   

IN

   The Lindenwood Cemetery, Incorporation    N/A      N/A   

IN

   Sunset Memory Garden Cemetery, Inc.    N/A      N/A   

OH

   Forest Lawn Memorial Park Association    N/A      N/A   

OH

   Forest Hill Cemetery Association    N/A      N/A   

 

9



--------------------------------------------------------------------------------

Schedule 3.12

 

OH

   Glen Haven Memorial Park Association    N/A      N/A   

OH

   Miami Valley Memory Gardens Association    N/A      N/A   

OH

   Rose Hill Burial Park Association    N/A      N/A   

OH

   Rose Hill Burial Park Association, Inc.    N/A      N/A   

OH

   Sunset Hills Burial Park Association, Inc.    N/A      N/A   

OH

   The Ottawa Hills Memorial Park Association    N/A      N/A   

OH

   Whitehaven Park Association    N/A      N/A   

OR

   Belcrest Memorial Association    N/A      N/A   

UT

   Wasatch Lawn Cemetery Association    N/A      N/A   

MA

   AFFS Boston, Inc.    Affiliated Family Funeral Service, Inc.      10.00 % 

MA

   AFFS Brookline, Inc.    Affiliated Family Funeral Service, Inc.      25.00 % 

MA

   AFFS North, Inc.    Affiliated Family Funeral Service, Inc.      42.00 % 

MA

   AFFS Norwood, Inc.    Affiliated Family Funeral Service, Inc.      45.00 % 

MA

   AFFS Quincy, Inc.    Affiliated Family Funeral Service, Inc.      11.00 % 

MA

   AFFS Southcoast East, Inc.    Affiliated Family Funeral Service, Inc.     
22.00 % 

MA

   AFFS Southcoast West, Inc.    Affiliated Family Funeral Service, Inc.     
11.00 % 

MA

   AFFS West, Inc.    Affiliated Family Funeral Service, Inc.      37.00 % 

MA

   Perlman Funeral Home, Inc.    Affiliated Family Funeral Service, Inc.     
30.00 % 

MA

   Stanetsky Memorial Chapels, Inc.    Affiliated Family Funeral Service, Inc.
     33.00 % 

MA

   Sullivan Funeral Home, Inc.    Affiliated Family Funeral Service, Inc.     
12.00 % 

MA

   ECI-Rapino Memorial Home, Inc.    Affiliated Family Funeral Service, Inc.   
  49.00 % 

MA

   Cuffe-McGinn Funeral Home, Inc.    Alderwoods Group, LLC      39.00 % 

MA

   Doane Beal & Ames, Inc.    Alderwoods Group, LLC      36.00 % 

MA

   Ernest A. Richardson Funeral Home, Inc.    Alderwoods Group, LLC      49.00
% 

MA

   Nickerson-Bourne Funeral Homes, Inc.    Keystone America, Inc.      49.00 % 

PA

   Alleva Funeral Home, Inc.    N/A      N/A   

PA

   Behm Funeral Home, Inc.    N/A      N/A   

PA

   Burton L. Hirsch Funeral Home, Inc.    N/A      N/A   

PA

   Clauser Funeral Home, Inc.    N/A      N/A   

PA

   Griffith Mortuary, Inc.    N/A      N/A   

PA

   Healy-Hahn Funeral Home, Inc.    N/A      N/A   

PA

   Heard Funeral Home, Inc.    N/A      N/A   

PA

   Lamb Funeral Home, Inc.    N/A      N/A   

PA

   Lanterman & Allen Funeral Home, Inc.    N/A      N/A   

PA

   Linwood W. Ott Funeral Home, Inc.    N/A      N/A   

PA

   Mohney-Yargar Funeral Chapel, Inc.    N/A      N/A   

 

10



--------------------------------------------------------------------------------

Schedule 3.12

 

PA

   Neill Funeral Home, Inc.    N/A      N/A   

PA

   Norcross-Weber Funeral Home, Inc.    N/A      N/A   

PA

   Ogrodnik-Hahn Funeral Home, Inc.    N/A      N/A   

PA

   Orion C. Pinkerton Funeral Home, Inc.    N/A      N/A   

PA

   Reese Funeral Home, Inc.    N/A      N/A   

PA

   The Bennett & Houser Funeral Home, Inc.    N/A      N/A   

PA

   Weber Funeral Home, Inc.    N/A      N/A   

PA

   Wm. Rowan Grant Funeral Home, Inc.    N/A      N/A   

OK

   Memorial Gardens Association    N/A      N/A   

OK

   Rose Hill Burial Park, a Trust    N/A      N/A   

OK

   Sunset Memorial Park Cemetery Trust    N/A      N/A   

OK

   Memorial Park Association, a Trust Estate    N/A      N/A   

OK

   Sunny Lane Cemetery, a Property Trust    N/A      N/A   

FOREIGN
SUBSIDIARIES
Jurisdiction of
Organization

  

Entity Name

  

Owner(s)

  

% of Ownership

  Nova Scotia    SERVICE CORPORATION INTERNATIONAL CAPITAL FUNDING L.P.   
3056269 NOVA SCOTIA COMPANY      General Partner       SERVICE CORPORATION
INTERNATIONAL CAPITAL FUNDING L.P.    3056271 NOVA SCOTIA COMPANY     
Limited Partner    Saskatchewan    COMMUNITY CREMATORIUM SERVICES LIMITED   
Service Corporation International (Canada) ULC      50.00 %     COMMUNITY
CREMATORIUM SERVICES LIMITED    Speers Funeral Chapel Inc.      50.00 % 
Saskatchewan    ADVANCE FUNERAL PLANNING LTD.    Service Corporation
International (Canada) ULC      100.00 %  Nova Scotia    3056269 NOVA SCOTIA
COMPANY    SCI International, LLC      100.00 %  Nova Scotia    3056271 NOVA
SCOTIA COMPANY    SCI Cerberus, LLC      100.00 % 

 

11



--------------------------------------------------------------------------------

Schedule 3.12

 

Canadian Federal    SERVICE CORPORATION INTERNATIONAL (CANADA) ULC    Service
Corporation International Capital Funding L.P.      100.00 %  Canadian Federal
   SSPI (CANADA) LTD.    Service Corporation International (Canada) ULC     
100.00 %  Cayman Islands    SCI LATIN AMERICA LTD.    SCI International, LLC   
  100.00 %  Cayman Islands    SCI CAYMAN II LTD.    SCI Latin America Ltd.     
100.00 %  Barbados    LOEWEN FINANCIAL CORPORATION    Loewen International
Holdings Ltd.      100.00 %  Germany    SCI D GmbH    SCI International, LLC   
  100.00 %  Germany    BESTATTUNGSINSTITUT BARBEL BRAND GmbH    SCI D GmbH     
100.00 %  Germany    NORDDEUTSCHE BESTATTUNGSGESELLSCHAFT mbH    SCI D GmbH     
100.00 %  Germany    BREIDENSTEIN BESTATTUNGEN GMBH    SCI D GmbH      100.00 % 
Germany    THOMAS AMM GMBH    SCI D GmbH      100.00 %  Luxembourg    SCI
LUXEMBOURG SARL    SCI International, LLC      100.00 %  Malaysia    ENLIGHTENED
TRANSITION Sdn Bhd    SCI International, LLC      100.00 %  Switzerland    OSEFI
HOLDINGS SA    SCI International, LLC      100.00 %  Netherlands    SERVICE
CORPORATION INTERNATIONAL NETHERLANDS COOPERATIEF U.A.    SCI International, LLC
     99.00 %        Service Corporation International (BVI) Ltd.      1.00 %    
ROVERBER HOLDING & FINANCE BV    Service Corporation International Netherlands
Cooperatief U.A.      100.00 %  Virgin Islands    SERVICE CORPORATION
INTERNATIONAL (BVI) LTD    Service Corporation International      100.00 % 

 

12



--------------------------------------------------------------------------------

Service Corporation International

Schedule 6.01(b)

As of May 31, 2013

(USD)

 

Company

  

Debt Description

   Balance      Revolving Credit Lines    2000    $500M Revolving Credit
Facility (March 2016)      (86,600,000 )       

 

 

     Total Revolving Credit Lines      (86,600,000 )       

 

 

     Publicly Traded Notes    2000    6.750% senior notes (April 2015)     
(136,465,000 )  2000    6.750% senior notes (April 2016)      (197,377,000 ) 
2000    7.000% senior notes (June 2017)      (295,000,000 )  2000    7.625%
senior notes (October 2018)      (250,000,000 )  2000    7.000% senior notes
(May 2019)      (250,000,000 )  2000    4.500% senior notes (November 2020)     
(200,000,000 )  2000    8.000% senior notes (November 2021)      (150,000,000 ) 
2000    5.375% senior notes (January 2022)      (425,000,000 )  2000    7.500%
senior notes (April 2027)      (200,000,000 )       

 

 

     Total Publicly Traded Notes      (2,103,842,000 )       

 

 

     Debentures    2000    Acquisition Debentures      (1,575,000 )  2000   
Other Debentures      (596,340 )       

 

 

     Total Debentures      (2,171,340 )       

 

 

     Other Debt    2000    Notes Payable      106    2000    Unsecured     
(346,425 )  2000    Aircraft Liability: G-450 # 1 (JPMorgan Chase)      695   
2000    Secured      (1,678,438 )  2000    Capital Leases      (180,311,099 ) 
     

 

 

  2000    Subtotal      (182,335,161 )       

 

 

  3500    Unsecured      0    3500    Capital Leases      (7,951,866 )       

 

 

  3500    Subtotal      (7,951,866 )       

 

 

  2100    Secured      (455,989 )  2100    Capital Leases      (99,987 )       

 

 

  2100    Subtotal      (555,976 )       

 

 

  2500    Aircraft Liability: G-450 # 1 (JPMorgan Chase)      75    2500   
Capital Leases      (1,924,054 )  2500    Secured      (213,969 )       

 

 

  2500    Subtotal      (2,137,948 )       

 

 

     Total Other Debt      (192,980,951 )       

 

 

     Total Unamortized Discounts & Hedge Costs      4,030,013         

 

 

     Total Net Debt, as defined by GAAP    $ (2,381,564,278 ) 

Percentage by Category

      Covenant Not to Compete    $ 31,111,746   



--------------------------------------------------------------------------------

Schedule 6.03(b)

Existing Liens

USD

 

Total Purchase Money and Acquisition Debt

   $ 1,575,000   

Total Secured Capital Leases

   $ 190,286,930   

Total Other Secured Notes

   $ 2,348,397   



--------------------------------------------------------------------------------

Schedule 6.06(b)

Existing Investments

 

     (000, omitted)  

Equity Investments

  

Boston Financial Group

   $ 851   

Kenyon International Emergency Services

     264   

Wilson Financial Group

     20,526   

The Neptune Society

     50,637   

ECI Capital Corporation

     —     

SCI Cerberus LLC, net of guaranteed investments

     —     

Alderwoods Group LLC, net of guaranteed investments

     —     

SCI International LLC, net of guaranteed investments

     241,707   

Non-guarantor managed entities, as a group

     18,512      

 

 

     $ 332,497      

 

 

 

Notes Receivable

  

Wilson Financial Group

   $ 21,952   

Other Notes Receivable

     12,062      

 

 

     $ 34,014      

 

 

 

Guarantees

  

Vantage Vaults Guarantee

   $ 11,557   

Storage Tank Guarantees

     3,000   

CNC Parent Guarantees

     7,819      

 

 

     $ 22,376      

 

 

 



--------------------------------------------------------------------------------

Schedule 6.11

Restrictive Agreements

Senior Indenture, dated as of February 1, 1993, between Service Corporation
International and The Bank of New York, as trustee, as amended and supplemented.

Documents and agreements pertaining to Wilson Financial Group, Inc. and its
subsidiaries.

Documents and agreements pertaining to The Neptune Society, Inc. and its
subsidiaries.